Volume : 01 - Courts, Oregon Rules of Civil Procedure

Chapter 001 - Courts and Judicial Officers Generally

Section 1.001 - State policy for courts.



Section 1.002 - Supreme Court; Chief Justice as administrative head of judicial department; rules; presiding judges as administrative heads of courts.

(a) Make rules and issue orders appropriate to that exercise.

(b) Require appropriate reports from the judges, other officers and employees of the courts of this state and municipal courts.

(c) Pursuant to policies approved by the Judicial Conference of the State of Oregon, assign or reassign on a temporary basis all judges of the courts of this state to serve in designated locations within or without the county or judicial district for which the judge was elected.

(d) Set staffing levels for all courts of the state operating under the Judicial Department and for all operations in the Judicial Department.

(e) Establish time standards for disposition of cases.

(f) Establish budgets for the Judicial Department and all courts operating under the Judicial Department.

(g) Assign or reassign all court staff of courts operating under the Judicial Department.

(h) Pursuant to policies approved by the Judicial Conference of the State of Oregon, establish personnel rules and policies for judges of courts operating under the Judicial Department.

(i) Establish procedures for closing courts in emergencies.

(j) Establish standards for determining when courts are closed for purposes of ORCP 10, ORS 174.120 and other rules and laws that refer to periods of time when courts are closed.

(k) Take any other action appropriate to the exercise of the powers specified in this section and other law, and appropriate to the exercise of administrative authority and supervision by the Chief Justice over the courts of this state.

(2) The Chief Justice may make rules for the use of electronic applications in the courts, including but not limited to rules relating to any of the following:

(a) Applications based on the use of the Internet and other similar technologies.

(b) The use of an electronic document, or use of an electronic image of a paper document in lieu of the original paper copy, for any record of the courts maintained under ORS 7.095 and for any document, process or paper that is served, delivered, received, filed, entered or retained in any action or proceeding.

(c) The use of electronic signatures or another form of identification for any document, process or paper that is required by any law or rule to be signed and that is:

(A) Served, delivered, received, filed, entered or retained in any action or proceeding; or

(B) Maintained under ORS 7.095.

(d) The use of electronic transmission for:

(A) Serving documents in an action or proceeding, other than a summons or an initial complaint or petition;

(B) Filing documents with a court; and

(C) Providing certified electronic copies of court documents and other Judicial Department records to another person or public body.

(e) Payment of statutory or court-ordered monetary obligations through electronic media.

(f) Electronic storage of court documents.

(g) Use of electronic citations in lieu of the paper citation forms as allowed under ORS 153.770, including use of electronic citations for parking ordinance violations that are subject to ORS 221.333 or 810.425.

(h) Public access through electronic means to court documents that are required or authorized to be made available to the public by law.

(i) Transmission of open court proceedings through electronic media.

(j) Electronic transmission and electronic signature on documents relating to circuit court jurors under ORS 10.025.

(3) The Chief Justice may make rules relating to the data that state courts may require parties and other persons to submit for the purpose of distinguishing particular persons from other persons. If the rules require the submission of data that state or federal law does not require that the courts make public, the rules may also require courts to keep the data confidential and not release the data except pursuant to a court order issued for good cause shown. Data that is made confidential under the rules is not subject to disclosure under ORS 192.410 to 192.505.

(4) Rules adopted by the Chief Justice under subsection (2) of this section must be consistent with the laws governing courts and court procedures, but any person who serves, delivers, receives, files, enters or retains an electronic document, or an electronic image of a paper document in lieu of the original paper copy, in the manner provided by a rule of the Chief Justice under subsection (2) of this section shall be considered to have complied with any rule or law governing service, delivery, reception, filing, entry or retention of a paper document.

(5) Rules made and orders issued by the Chief Justice under this section shall permit as much variation and flexibility in the administration of the courts of this state as are appropriate to the most efficient manner of administering each court, considering the particular needs and circumstances of the court, and consistent with the sound and efficient administration of the judicial department of government in this state.

(6) The Chief Justice may establish fees for the use of the Oregon Judicial Information Network.

(7) The judges, other officers and employees of the courts of this state shall comply with rules made and orders issued by the Chief Justice. Rules and orders of a court of this state, or a judge thereof, relating to the conduct of the business of the court shall be consistent with applicable rules made and orders issued by the Chief Justice.

(8) The Chief Judge of the Court of Appeals and the presiding judge of each judicial district of this state are the administrative heads of their respective courts. They are responsible and accountable to the Chief Justice of the Supreme Court in the exercise of their administrative authority and supervision over their respective courts. Other judges of the Court of Appeals or court under a presiding judge are responsible and accountable to the Chief Judge or presiding judge, and to the Chief Justice, in respect to exercise by the Chief Justice, Chief Judge or presiding judge of administrative authority and supervision.

(9) The Chief Justice may delegate the exercise of any of the powers specified by this section to the presiding judge of a court, and may delegate the exercise of any of the administrative powers specified by this section to the State Court Administrator, as may be appropriate.

(10) This section applies to justices of the peace and the justice courts of this state solely for the purpose of disciplining of justices of the peace and for the purpose of continuing legal education of justices of the peace. [1959 c.552 §1; 1973 c.484 §1; 1981 s.s. c.1 §3; 1995 c.221 §1; 1995 c.781 §2; 1999 c.787 §1; 2001 c.911 §1; 2007 c.129 §1; 2009 c.47 §1; 2009 c.484 §1; 2009 c.885 §37a; 2013 c.2 §3; 2013 c.685 §1]



Section 1.003 - Chief Justice's powers to appoint Chief Judge and presiding judges; terms; disapproval of appointment.

(a) The Chief Judge of the Court of Appeals.

(b) The presiding judge for each judicial district.

(2) Except as provided in subsection (3) of this section, the term of office of the Chief Judge or presiding judge is two years, commencing on January 1 of each even-numbered year. A judge is eligible for reappointment as Chief Judge or presiding judge.

(3) If there is a vacancy for any cause in the office of Chief Judge or presiding judge:

(a) When the vacancy occurs after January 1 of an even-numbered year and before July 1 of the following odd-numbered year, the Chief Justice shall make an appointment for a term expiring December 31 of that odd-numbered year.

(b) When the vacancy occurs after June 30 of an odd-numbered year and before January 1 of the following even-numbered year, the Chief Justice shall make an appointment for a term expiring December 31 of the odd-numbered year following that even-numbered year.

(c) The Chief Justice may designate a judge of the Court of Appeals to serve as acting Chief Judge until an appointment is made as provided in this section. The Chief Justice may designate any circuit court judge to serve as acting presiding judge until an appointment is made as provided in this section.

(4) Before appointing a Chief Judge or presiding judge the Chief Justice shall confer with and seek the advice of the judges of the courts concerned in respect to the appointment.

(5) The Chief Justice shall give written notice of the judge appointed as Chief Judge or presiding judge to each judge of the court concerned not later than 10 days before the effective date of the appointment. A majority of the judges of the courts concerned may disapprove the appointment by a written resolution signed by each judge disapproving the appointment and submitted to the Chief Justice before the effective date of the appointment. If the appointment is so disapproved, the Chief Justice shall appoint another judge as Chief Judge or presiding judge, and shall notify each judge of the courts concerned as provided in this subsection. If the courts concerned have five or more judges, a second appointment is subject to disapproval, as provided in this subsection, by a majority of the judges of the courts concerned. A third appointment is not subject to disapproval under this subsection. [1981 s.s. c.1 §4; 1995 c.658 §7; 1995 c.781 §3; 2013 c.155 §2]



Section 1.004 - Supreme Court rules governing coordination of class actions.



Section 1.005 - Credit card transactions for fees, security deposits, fines and other court-imposed obligations; rules.



Section 1.006 - Supreme Court rules.

(2) The Supreme Court may prescribe by rule the manner of filing of pleadings and other papers submitted in civil proceedings with the courts of this state by means of a telephonic facsimile communication device. The manner so prescribed shall be consistent with applicable provisions of law and the Oregon Rules of Civil Procedure. [1959 c.552 §3; 1973 c.630 §1; 1981 s.s. c.1 §19; 1989 c.295 §2]



Section 1.007 - Judicial Department Revolving Account; uses; sources.

(2) Moneys in the revolving account may be used for the payment of court expenses for which appropriations are made to the Supreme Court and for which immediate cash payment is necessary or desirable. Moneys in the revolving account may be disbursed by checks issued by or under the authority of the Chief Justice.

(3) All claims for reimbursement of disbursements from the revolving account shall be approved by the Chief Justice or, as directed by the Chief Justice, the State Court Administrator, and by the Oregon Department of Administrative Services. When claims have been approved, a warrant covering them shall be drawn in favor of the Supreme Court, charged against appropriations to the Supreme Court for court expenses, and used to reimburse the revolving account.

(4) This section does not authorize the drawing of a warrant against or the disbursement of any appropriation to the Supreme Court for court expenses in excess of the amount, or for a purpose other than, established by or pursuant to law therefor.

(5) As used in this section, "court expenses" includes expenses of the Supreme Court, Court of Appeals, Oregon Tax Court and State Court Administrator and expenses of the circuit courts required to be paid by the state. [1983 c.737 §1; 1985 c.502 §14]



Section 1.008 - Personnel plan, fiscal plan and property plan.

(1) A personnel plan for officers, other than judges, and employees of the courts of this state who are state officers or employees, governing the appointment, promotion, classification, minimum qualifications, compensation, expenses, leave, transfer, layoff, removal, discipline and other incidents of employment of those officers and employees.

(2) A plan for budgeting, accounting and other fiscal management and control applicable to expenditures made and revenues received by the state in respect to the courts of this state.

(3) A plan for acquisition, use and disposition of supplies, materials, equipment and other property provided by the state for the use of the courts of this state. [1981 s.s. c.3 §4]



Section 1.009 - Judicial Department Operating Account.

(2) All moneys received by the department pursuant to ORS 151.216 (1)(i) shall be deposited in the Judicial Department Operating Account.

(3) The department may accept gifts, grants or contributions from any source, whether public or private, for deposit in the Judicial Department Operating Account. [2003 c.737 §83]



Section 1.010 - Powers of courts in administration of court business and proceedings.

(1) To preserve and enforce order in its immediate presence.

(2) To enforce order in the proceedings before it, or before a person or body empowered to conduct a judicial investigation under its authority.

(3) To provide for the orderly conduct of proceedings before it or its officers.

(4) To compel obedience to its judgments, orders and process, and to the orders of a judge out of court, in an action, suit or proceeding pending therein.

(5) To control, in furtherance of justice, the conduct of its ministerial officers, and of all other persons in any manner connected with a judicial proceeding before it, in every matter appertaining thereto.

(6) To compel the attendance of persons to testify in an action, suit or proceeding pending therein, in the cases and manner provided by statute.

(7) To administer oaths in an action, suit or proceeding pending therein, and in all other cases where it may be necessary in the exercise of its powers or the performance of its duties. [Amended by 2003 c.576 §267]



Section 1.012 - State Court Technology Fund.

(2) All fees received on and after July 1, 2013, for the use of the Oregon Judicial Information Network under ORS 1.002 (6) and for the use of other state court electronic applications and systems shall be deposited into the fund.

(3) The fund consists of the moneys deposited into the fund under subsection (2) of this section and the moneys deposited into the fund under section 47, chapter 685, Oregon Laws 2013.

(4) Moneys in the fund are continuously appropriated to the Judicial Department for the purposes of:

(a) Developing, maintaining and supporting state court electronic applications, services and systems and for providing access to and use of those applications, services and systems; and

(b) Providing electronic service and filing services. [2013 c.685 §46]



Section 1.020 - Contempt punishment.



Section 1.025 - Duty of court and court officers to require performance of duties relating to administration of justice; enforcement of duty by mandamus.

(2) Matters relating to the administration of justice include, but are not limited to, the selection and impaneling of juries, the conduct of trials, the entry and docketing of judgments and all other matters touching the conduct of proceedings in courts of this state.

(3) The duty imposed by subsection (1) of this section may be enforced by writ of mandamus. [1957 c.565 §1; 1979 c.284 §40]



Section 1.030 - Seal; form; custody; affixing.

(a) The Supreme Court and the Court of Appeals.

(b) Each circuit court and the Oregon Tax Court.

(c) Each county court.

(2) The seals shall have the arms of the state engraved in the center, with the following inscription surrounding the same:

(a) For the Supreme Court, "Supreme Court, State of Oregon."

(b) For the Court of Appeals, "Court of Appeals, State of Oregon."

(c) For the circuit court, "Circuit Court, _____County, State of Oregon," inserting the name of the particular county.

(d) For the Oregon Tax Court, "Oregon Tax Court, State of Oregon."

(e) For the county court, "County Court, _____County, State of Oregon," inserting the name of the particular county.

(3) The clerk of the court shall keep the seal, and affix it to any process, transcript, certificate or other paper required by statute. [Amended by 1957 c.246 §1; 1961 c.533 §35; 1969 c.198 §16; 1991 c.790 §1; 1995 c.658 §9]



Section 1.040 - Sittings of court to be public; when may be private.



Section 1.050 - Time for decision on submitted questions; certificate of compliance with requirement; penalty for false certificate.



Section 1.055 - Term of court.

(2) Notwithstanding that an act is authorized or required to be done before, during or after the expiration of a term of court, it may be done within a reasonable period of time. [1959 c.638 §1]



Section 1.060 - Days for transaction of judicial business; exceptions.

(2) On any legal holiday in this state no court may be open or transact any judicial business for any purpose except:

(a) To give instructions to a jury then deliberating upon its verdict;

(b) To receive the verdict of a jury, or to discharge a jury in case of its inability to agree upon a verdict; or

(c) For the exercise of the powers of a magistrate in criminal actions or proceedings of a criminal nature.

(3) Except to the extent provided by the order, a court may not be open or transact judicial business for any purpose when the court is closed by an order of the Chief Justice. [Amended by 1971 c.240 §1; 1973 c.512 §1; 1981 s.s. c.3 §21; 2002 s.s.1 c.10 §7]



Section 1.070 - When court deemed appointed for next judicial day.



Section 1.080 - Place of holding court.



Section 1.085 - Chief Justice to designate principal location for sitting of courts; alternative sites.

(2) The Chief Justice may designate locations for the sitting of the Supreme Court, Court of Appeals, Oregon Tax Court and each circuit court other than those designated under subsection (1) of this section. Except as provided in subsection (3) of this section, locations designated under this subsection for a circuit court must be in the circuit court's judicial district.

(3) The Chief Justice may designate locations in the state for the sitting of circuit courts in the event of an emergency. Locations designated under this subsection need not be in the circuit court's judicial district. [1983 c.763 §2; 1995 c.658 §10; 2007 c.547 §8]



Section 1.090 - Trial elsewhere than at usual location on agreement of parties.



Section 1.100



Section 1.110 - Adjournment or postponement when judge does not attend.



Section 1.120 - Proceedings unaffected by vacancy in office or failure of term.



Section 1.130 - Power to adjourn proceedings.



Section 1.140 - Manner of addressing application or proceeding to court or judge.



Section 1.150 - Proceedings to be in English; foreign language translation; rules and procedures.

(2) A writing in an action, suit or proceeding in a court of justice of this state, or before a judicial officer, may be submitted in English and accompanied by a translation into a foreign language that is certified by the translator to be an accurate and true translation of the English writing. If the writing requires a signature, either the English or the foreign language writing may be signed.

(3) If a writing is submitted in English and accompanied by a translation under subsection (2) of this section, a copy of the writing and the translation must be provided to the other parties in the proceeding in the manner provided by the statutes and rules relating to service, notice and discovery of writings in civil and criminal proceedings in courts of justice of this state and before judicial officers.

(4) The State Court Administrator may establish policies and procedures governing the implementation of subsection (2) of this section.

(5) Subsection (1) of this section does not prohibit the use of common abbreviations. [Amended by 1995 c.273 §1; 2003 c.14 §2]



Section 1.160 - Means to carry jurisdiction into effect; adoption of suitable process or mode of proceeding.



Section 1.165



Section 1.167



Section 1.169



Section 1.170



Section 1.171 - Powers and duties of presiding judge for judicial district.

(2) The presiding judge, to facilitate exercise of administrative authority and supervision over the circuit court of the district and consistent with applicable provisions of law and the Oregon Rules of Civil Procedure, may:

(a) Apportion and otherwise regulate the disposition of the judicial business of the circuit court of the judicial district; and

(b) Make rules, issue orders and take other action appropriate to that exercise.

(3) The presiding judge may assign actions and proceedings pending before a court to other judges of the judicial district for hearing and disposition. A judge who is assigned an action or proceeding under this subsection shall hear and dispose of the assigned action or proceeding unless the presiding judge withdraws the assignment for good cause shown.

(4) The presiding judge may delegate the exercise of any of the administrative powers of the presiding judge to another judge of the court or to the trial court administrator for the judicial district. [1995 c.781 §1; 1997 c.801 §146; 2009 c.484 §2]



Section 1.175 - Docket priorities.

(1) Specific statutory time limits; and

(2) The court's efficient administration of its caseload, giving due consideration to the interests sought to be furthered by according docket priorities to certain actions or proceedings before the court. [1989 c.322 §2]



Section 1.176 - Capital improvements to county courthouses; plan; report.

(2) The Chief Justice of the Supreme Court shall prepare a biennial report to the Legislative Assembly that reflects the original budget of projects funded in whole or part with amounts from the State Court Facilities and Security Account, any revisions to those budgets, and the amounts from the account actually expended on those projects. [2011 c.689 §2; 2011 c.597 §312]



Section 1.177 - State plan for security, emergency preparedness and business continuity for court facilities; Chief Judicial Marshal; deputy judicial marshals.

(a) State court security, emergency preparedness and business continuity for facilities used by the judges or staff of a court operating under the Judicial Department or the staff of the office of the State Court Administrator; and

(b) The physical security of the judges or staff of a court operating under the Judicial Department or the staff of the office of the State Court Administrator.

(2)(a) The Chief Justice may appoint a Chief Judicial Marshal and other deputy judicial marshals charged with:

(A) Implementing a state plan adopted under subsection (1) of this section;

(B) Ensuring the physical security and safety of judges of a court operating under the Judicial Department;

(C) Ensuring the physical security and safety of the staff of a court operating under the Judicial Department, the staff of the office of the State Court Administrator and the public in and around court facilities as defined in ORS 166.360; and

(D) Ensuring the security of the real and personal property owned, controlled, occupied or used by the Judicial Department.

(b) Persons appointed as judicial marshals under this section are subject to the personnel rules and policies established by the Chief Justice under ORS 1.002.

(c) When appointed and duly sworn by the Chief Justice, judicial marshals appointed under this section who are trained pursuant to ORS 181.647 have the authority given to peace officers of this state for the purposes of carrying out the duties of their employment.

(d) The Chief Justice may define the duties of judicial marshals appointed under this section.

(e) Judicial marshals granted the authority of a peace officer under this section who detain any person in accordance with the marshal's duties retain the authority until the law enforcement agency having general jurisdiction over the area in which the person is detained assumes responsibility for the person.

(f) Persons appointed as judicial marshals under this section are not police officers for purposes of the Public Employees Retirement System.

(3) Except as provided in this subsection, a plan adopted under this section and all documents related to development of the plan are confidential and need not be disclosed under the provisions of ORS 192.410 to 192.505. The Chief Justice may authorize the disclosure of all or part of a plan prepared under this section if the Chief Justice determines that the interest of the public would be served by the disclosure and that the disclosure will not impair the integrity of the plan. Records of expenditures for a plan adopted under this section and records of equipment purchased under the plan are not confidential under the provisions of this subsection, and are subject to disclosure as public records under the provisions of ORS 192.410 to 192.505. [2005 c.804 §3; 2012 c.88 §1; 2012 c.107 §104; 2013 c.154 §1]



Section 1.178 - State Court Facilities and Security Account.

(2) Expenditures by the State Court Administrator from the State Court Facilities and Security Account shall be made only for the following purposes:

(a) Developing or implementing the plan for state court security, emergency preparedness, business continuity and physical security adopted under ORS 1.177.

(b) Statewide training on state court security.

(c) Distributions to court facilities security accounts maintained under ORS 1.182.

(d) Capital improvements for courthouses and other state court facilities. [2005 c.804 §4; 2011 c.597 §61; 2012 c.107 §76; 2013 c.154 §§2,3]



Section 1.180 - Advisory committees on court security and emergency preparedness; plans.

(2) The presiding judge for a judicial district may appoint an Advisory Committee on Court Security and Emergency Preparedness for the judicial district. A committee appointed under this section shall consist of:

(a) The sheriff of each county in which a court facility is located;

(b) The district attorney of each county in which a court facility is located;

(c) A member of the local governing body of each county in which a court facility is located, or the member's representative;

(d) The president of the county bar association, if any, for each county in which a court facility is located, or the president's representative;

(e) A justice of the peace from each county in the district in which a justice court is located; and

(f) The following persons as designated by the presiding judge:

(A) The trial court administrator for each county in which a court facility is located; and

(B) A judge from each county in which a court facility is located.

(3) A committee appointed under this section shall meet at the call of the presiding judge that appointed the committee.

(4) A committee appointed under this section shall submit to the presiding judge of the judicial district a plan for court security improvement, emergency preparedness and business continuity for each building containing a court facility in the county. The plan shall include capital outlay needs and may include recommendations concerning:

(a) Security procedures for the transportation and supervision of prisoners for court appearances including, as otherwise allowed by law, the use of video transmission equipment for the appearance of defendants who are in custody;

(b) Procedures for the secure handling, transportation and disposal of hazardous substances and contraband in court proceedings;

(c) Emergency alarm systems accessible to all court employees;

(d) Physical security for judges, justices of the peace, staff and the public;

(e) Procedures for emergency evacuation of buildings containing court facilities;

(f) Procedures for identifying court security personnel, including a court security officer to be appointed by the presiding judge, who shall be responsible for:

(A) The management of the plan;

(B) A regular security inspection of each building containing a court facility; and

(C) Regular security training of sheriff department, judicial department and district attorney personnel; and

(g) Priorities for available court facilities within the building based on the level of security needed.

(5) The plan may also include:

(a) An evaluation of how each of the items listed in subsection (4) of this section is being addressed and should be addressed;

(b) How practices, facilities and equipment falling below appropriate levels are to be improved;

(c) The anticipated cost of improving practices, facilities and equipment that fall below appropriate levels;

(d) The funding source for each improvement; and

(e) The time schedule for implementation of improvements.

(6) Adoption of a plan under this section is subject to the approval of the presiding judge that appointed the committee. The plan may conclude that court facility security is adequate.

(7) Implementation of the elements of a plan that have a significant fiscal impact are subject to availability of funding.

(8) As soon as a plan, revision or amendment is adopted, the presiding judge shall provide the Chief Justice of the Supreme Court with a copy of the plan adopted under this section and any revisions or amendments to the plan. Each plan shall be reviewed and revised or amended as needed, not later than June 30 of each odd-numbered year.

(9) Except as provided in this subsection, plans prepared under this section are confidential and need not be disclosed under the provisions of ORS 192.410 to 192.505. The presiding judge of a judicial district, with the concurrence of all sheriffs for the counties of the district, may authorize the disclosure of all or part of a plan prepared under this section if the judge determines that the interest of the public would be served by the disclosure and that the disclosure will not impair the integrity of the plan. Records of expenditures for a court security plan and records of equipment purchased under the plan are not confidential under the provisions of this subsection, and are subject to disclosure as public records under the provisions of ORS 192.410 to 192.505. [1993 c.637 §15; 1995 c.658 §124; 1997 c.513 §§1,2; 1997 c.801 §113; 2005 c.804 §1]



Section 1.182 - Court facilities security accounts; funding; expenditures; reports.

(a) The moneys in the account and interest upon the account are reserved for the purpose of providing security in buildings that contain state court or justice court facilities other than the Supreme Court, Court of Appeals, Oregon Tax Court or office of the State Court Administrator located within the county.

(b) Expenditures by the county governing body from the court facilities security account shall be made only for developing or implementing a plan for court security improvement, emergency preparedness and business continuity under ORS 1.180.

(c) Moneys deposited in the account from distributions under ORS 1.178 and expended under the provisions of this section shall be in addition to any other moneys expended by the county on court facilities security programs and personnel. A county shall not reduce other expenditures on court facilities security programs and personnel by reason of the additional moneys provided from distributions under ORS 1.178.

(d) The county treasurer may charge against the court facilities security account an administrative fee for the actual costs associated with maintaining the account. The total administrative fees charged each year may not exceed five percent of the moneys received from distributions under ORS 1.178 for that year.

(e) The county treasurer shall provide to the county governing body, the Advisory Committee on Court Security and Emergency Preparedness and the presiding judge of the judicial district at least quarterly a financial report showing all revenues, deposits and expenditures from the court facilities security account maintained by the county treasurer. The county treasurer may charge against the court facilities security account the actual costs associated with providing financial reports under this paragraph.

(f) The presiding judge of the judicial district shall provide to the Chief Justice of the Supreme Court a financial report showing all revenues, deposits and expenditures from the court facilities security account for each fiscal year. The report shall be submitted to the Chief Justice not later than August 30 of each year.

(2) Except as otherwise provided in subsection (3) of this section, a county may not reduce its actual operating expenditures on court facilities security programs and personnel, including funds from all local sources, exclusive of state and federal funds and other short term special funding, below the level of such expenditures in the preceding fiscal year beginning with the 1992-1993 fiscal year.

(3) A county may reduce the operating expenditures described in subsection (2) of this section if the reduction is in an amount no greater than the average reduction in general fund commitment to all county agencies during the fiscal period. [1993 c.637 §16; 2005 c.804 §2; 2011 c.597 §60]



Section 1.185 - County to provide courtrooms, offices and jury rooms.

(a) Provide suitable and sufficient courtrooms, offices and jury rooms for the court, the judges, other officers and employees of the court and juries in attendance upon the court, and provide maintenance and utilities for those courtrooms, offices and jury rooms.

(b) Pay expenses of the court in the county other than those expenses required by law to be paid by the state.

(2) Except as provided in subsection (1) of this section, all supplies, materials, equipment and other property necessary for the operation of the circuit courts shall be provided by the state under ORS 1.187. [Formerly 1.165]



Section 1.187 - State to provide supplies and personal property for courts.

Note: Sections 8 and 9, chapter 705, Oregon Laws 2013, provide:

Sec. 8. (1) Out of the amount specified in section 1 (6) of this 2013 Act, the State Treasurer may issue Article XI-Q bonds in an amount not to exceed $15 million of net proceeds for the purposes specified in subsection (3) of this section, plus an amount estimated by the State Treasurer to pay estimated bond-related costs.

(2)(a) Bonds may not be issued pursuant to this section unless:

(A) The Chief Justice of the Supreme Court has determined that:

(i) The courthouse with respect to which the bonds will be issued has significant structural defects, including seismic defects, that present actual or potential threats to human health and safety;

(ii) Replacing the courthouse, whether by acquiring and remodeling or repairing an existing building or by constructing a new building, is more cost-effective than remodeling or repairing the courthouse; and

(iii) Replacing the courthouse creates an opportunity for colocation of the court with other public offices; and

(B) The Oregon Department of Administrative Services has approved the project for which the bonds will be issued.

(b) The Oregon Department of Administrative Services, after consultation with the Judicial Department, shall determine when net proceeds are needed for the purposes described in subsection (3) of this section and shall consult with the Judicial Department regarding the sale of bonds to be issued pursuant to this section.

(3) The State Treasurer shall deposit the net proceeds of bonds issued pursuant to this section in the Oregon Courthouse Capital Construction and Improvement Fund. The net proceeds and any interest earnings may be used solely to finance costs related to acquiring, constructing, remodeling, repairing, equipping or furnishing courthouses or portions of courthouses that are owned or operated by the State of Oregon.

(4) As used in ORS 286A.816 to 286A.826 with respect to this section:

(a) "Project agency" means the Judicial Department.

(b) "Project fund" means the Oregon Courthouse Capital Construction and Improvement Fund. [2013 c.705 §8]

Sec. 9. (1)(a) Notwithstanding ORS 1.185, a county and the state, acting by and through the Oregon Department of Administrative Services on behalf of the Judicial Department, may enter into a lease agreement or an intergovernmental agreement with respect to a courthouse or portions of a courthouse that the county is required to provide under ORS 1.185, pursuant to which the state agrees to provide the property and services described in ORS 1.185 (1)(a).

(b)(A) An agreement entered into pursuant to this subsection may include a requirement that the county transfer to the Oregon Courthouse Capital Construction and Improvement Fund an amount not less than 50 percent of the total estimated costs of a project funded with bonds issued pursuant to section 8 of this 2013 Act with respect to the courthouse or portions of a courthouse that are the subject of the agreement. The amount transferred by a county pursuant to this paragraph may comprise property tax revenues, bond proceeds or any other county moneys singly or in any combination and proportion.

(B) The amount required to be transferred by the county under this subsection may not be less than 75 percent of the total estimated costs unless the project includes colocation of state facilities in the courthouse.

(2) For purposes of section 8 of this 2013 Act, the state shall be considered to operate a courthouse or portions of a courthouse that are the subject of an agreement entered into pursuant to subsection (1) of this section if, as applicable:

(a) The lease agreement conveys to the state a full leasehold interest, including exclusive rights to control and use the courthouse or portions of the courthouse that are typical of a long-term lease, for a term that is at least equal to the term during which the bonds issued pursuant to section 8 of this 2013 Act will remain outstanding.

(b) The intergovernmental agreement grants the state the exclusive right to control and use the courthouse or portions of the courthouse for a term that is at least equal to the term during which the bonds issued pursuant to section 8 of this 2013 Act will remain outstanding. [2013 c.705 §9]

Note: Section 64, chapter 723, Oregon Laws 2013, provides:

Sec. 64. (1) The Oregon Courthouse Capital Construction and Improvement Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned on moneys in the Oregon Courthouse Capital Construction and Improvement Fund shall be credited to the fund.

(2) The fund consists of moneys deposited in the fund pursuant to section 8, chapter 705, Oregon Laws 2013, and moneys transferred to the fund by a county pursuant to section 9 (1)(b), chapter 705, Oregon Laws 2013, and may include fees, revenues and other moneys appropriated by the Legislative Assembly for deposit in the fund.

(3) Moneys in the fund are continuously appropriated to the Judicial Department for:

(a) The purposes described in section 8 (3), chapter 705, Oregon Laws 2013;

(b) Payment of the costs incurred by the department to administer the fund; and

(c) Payment of bond-related costs, as defined in ORS 286A.816. [2013 c.723 §64]



Section 1.190



Section 1.192



Section 1.194 - Definitions for ORS 1.194 to 1.200.

(1) "Payment" means an amount of money voluntarily paid by a debtor or an amount of money involuntarily paid by a debtor through offset or garnishment.

(2) "State court" means a circuit court, the Oregon Tax Court, the Court of Appeals or the Supreme Court. [2001 c.823 §11; 2003 c.14 §3]



Section 1.195 - Reports on liquidated and delinquent accounts of state courts.

(a) The total number of all liquidated and delinquent accounts, and the balance for those accounts, at the beginning of the fiscal year;

(b) The total number of all liquidated and delinquent accounts, and the balance for those accounts, at the end of the fiscal year;

(c) The liquidated and delinquent accounts that have been added during the immediately preceding fiscal year;

(d) The total amount collected on liquidated and delinquent accounts during the immediately preceding fiscal year;

(e) The total amount and total number of liquidated and delinquent accounts that have been written off during the immediately preceding fiscal year;

(f) The total amount and total number of liquidated and delinquent accounts that have been assigned for collection, and the collection efforts made for those accounts, during the immediately preceding fiscal year;

(g) The total amount and total number of liquidated and delinquent accounts that have been turned over to private collection agencies under ORS 1.197 and the total amount that has been collected by those agencies during the immediately preceding fiscal year;

(h) The total amount and total number of accounts that have ceased to be liquidated and delinquent during the fiscal year for reasons other than having been collected or written off;

(i) The total number and total amount of all liquidated and delinquent accounts that have been exempted under ORS 1.199; and

(j) Any other information necessary to inform the Legislative Fiscal Office of the status of the liquidated and delinquent accounts of the judicial branch of state government.

(2) The Legislative Fiscal Office shall produce an annual report, not later than December 31 of each fiscal year, on the status of the liquidated and delinquent accounts of the judicial branch of state government. The annual report shall be based on the reports submitted under subsection (1) of this section.

(3) The reports required under subsection (1) of this section may be made by the State Court Administrator on behalf of some or all of the state courts and on behalf of some or all of the commissions, departments and divisions in the judicial branch of state government. [2001 c.823 §12]



Section 1.196 - Agreement for reciprocal offsets.

(1) Federal tax refunds of debtors, to be offset against liquidated and delinquent accounts of those debtors resulting from unpaid financial obligations imposed by state courts; and

(2) Overpayments to state courts, to be offset against federal tax obligations. [2009 c.791 §2]



Section 1.197 - Assignment of liquidated and delinquent accounts to collection agencies; relinquishment of accounts by collection agencies; collections by Department of Revenue.

(a) One year from the date the account was liquidated if no payment has been received on the account within that year; or

(b) One year from the date of receipt of the most recent payment on the account.

(2) Nothing in subsection (1) of this section prohibits a state court or a commission, department or division in the judicial branch of state government from assigning a liquidated and delinquent account to a private collection agency at any time within the one-year period, or from assigning a liquidated and delinquent account to the Department of Revenue during the one-year period, if that assignment is otherwise allowed by law.

(3) Nothing in this section prevents a state court or a commission, department or division in the judicial branch of state government from assigning an account to the Department of Revenue for the purpose of seeking an offset against tax refunds or other amounts due the debtor at the time the account is assigned to a private collection agency. A state court and any commission, department or division in the judicial branch of state government that assigns the same account to both the Department of Revenue and a private collection agency shall ensure that both the Department of Revenue and the private collection agency are kept informed of the status of all collections made on the account.

(4) If a private collection agency is unable to collect on an account assigned under this section, the private collection agency shall notify the state court, commission, department or division that assigned the account that the private collection agency is unable to collect on the account and that the private collection agency will relinquish the account. The private collection agency shall relinquish the account within a reasonable time or within such time as may be set by agreement. A private collection agency that is assigned an account under this section shall be held to the same standard of confidentiality, service and courtesy imposed on a state court in collecting on liquidated and delinquent accounts.

(5) If a liquidated and delinquent account is assigned to the Department of Revenue as provided in ORS 293.250, the Department of Revenue shall have one year from the date of liquidation, or from the date of receipt of the most recent payment on the account, to collect a payment. If the Department of Revenue does not collect a payment within the one-year period or if one year has elapsed since the date of receipt of the most recent payment on the account, the Department of Revenue shall notify the state court, commission, department or division that assigned the account. The state court, commission, department or division shall then immediately offer assignment of the account to a private collection agency.

(6) For the purposes of this section, a state court or a commission, department or division in the judicial branch of state government shall be considered to have offered an account for assignment to a private collection agency if:

(a) The terms of the offer are of a type generally accepted by the collections industry for the type of account to be assigned; and

(b) The offer is made to a private collection agency that engages in the business of collecting the type of account to be assigned or made generally to private collection agencies through a bid or request for proposal process.

(7) The offer of assignment of accounts required under this section may be made by the State Court Administrator on behalf of some or all of the state courts and on behalf of some or all of the commissions, departments and divisions in the judicial branch of state government. [2001 c.823 §13]



Section 1.198 - Exemptions from requirements of ORS 1.197.

(a) Prohibited by state or federal law or regulation from assignment or collection; or

(b) Subject to collection through an offset of federal tax refunds pursuant to an agreement entered into under ORS 1.196.

(2) Notwithstanding ORS 1.197, a state court or a commission, department or division in the judicial branch of state government, acting in its sole discretion, may choose not to offer a liquidated and delinquent account to a private collection agency or to the Department of Revenue if the account:

(a) Is secured by a consensual security interest in real or personal property;

(b) Is based on that part of a judgment that requires payment of restitution or a payment to the Crime Victims' Assistance section of the Criminal Justice Division of the Department of Justice;

(c) Is in litigation, mediation or arbitration or is subject to a stay in bankruptcy proceedings;

(d) Is owed by a local or state government or by the federal government;

(e) Is owed by a debtor who is hospitalized in a state hospital as defined in ORS 162.135 or who receives public assistance as defined in ORS 411.010 or medical assistance as defined in ORS 414.025;

(f) Consists of moneys for which a district attorney has assumed collection responsibility under ORS 8.680;

(g) Consists of moneys owed by a person who is incarcerated;

(h) Is an account that was previously offered to a private collection agency and was refused, or that was previously assigned to a private collection agency and the agency thereafter relinquished the account;

(i) Is less than $100, including penalties; or

(j) Would result in loss of federal funding if assigned. [2001 c.823 §14; 2009 c.791 §3; 2013 c.688 §3]



Section 1.199 - Policies and procedures for exempting accounts from requirements of ORS 1.197 and for ceasing collection efforts.

(2) The State Court Administrator may establish criteria and standards by which state courts and commissions, departments and divisions in the judicial branch of state government may cease to make collection efforts for specified types of accounts. [2001 c.823 §15]



Section 1.200 - Effect of ORS 1.194 to 1.200 on authority of judge.



Section 1.202 - Fee for establishing and administering account for judgment that includes monetary obligation; fee for judgment referred for collection.

(2) All circuit courts and appellate courts of this state, and all commissions, departments and divisions in the judicial branch of state government, that use private collection agencies, the Department of Revenue or an offset of federal tax refunds pursuant to an agreement entered into under ORS 1.196 shall add a fee to any judgment referred for collection that includes a monetary obligation that the state court or the commission, department or division is charged with collecting. A fee to cover the costs of collecting judgments referred to the private collection agency, the Department of Revenue, the United States Financial Management Service or the Internal Revenue Service shall be added to the monetary obligation without further notice to the debtor or further order of the court. The fee may not exceed the actual costs of collecting the judgment.

(3) The Chief Justice of the Supreme Court may authorize courts to waive or suspend the fees required to be added to judgments under this section. Except to the extent authorized by the Chief Justice, a court may not waive or suspend the fees required to be added to judgments under this section. [2001 c.823 §20; 2007 c.860 §32; 2009 c.484 §3; 2009 c.659 §§34,36; 2009 c.791 §4a; 2011 c.595 §§92,92a]



Section 1.204



Section 1.210 - Judicial officer defined.



Section 1.212 - Oath of office for judges.

(2) Except as provided in subsection (3) of this section, before entering upon the duties of a judge of the Court of Appeals, the Oregon Tax Court or a circuit court, a person who is appointed or elected to the office must take and subscribe, and submit to the Secretary of State, an oath in the following form:

______________________________________________________________________________

I, ____________, do solemnly swear (or affirm) that I will support the Constitution of the United States, and the Constitution of the State of Oregon, and that I will faithfully and impartially discharge the duties of a judge of the ______________ (court), according to the best of my ability, and that I will not accept any other office, except judicial offices, during the term for which I have been ________ (elected or appointed).

______________________________________________________________________________

(3) Before entering upon the duties of a judge pro tempore of the Court of Appeals, the Oregon Tax Court or a circuit court, a person must take and subscribe, and submit to the Secretary of State, an oath in the following form:

______________________________________________________________________________

I, ____________, do solemnly swear (or affirm) that I will support the Constitution of the United States, and the Constitution of the State of Oregon, and that I will faithfully and impartially discharge the duties of a judge of the ______________ (court), according to the best of my ability.

______________________________________________________________________________

(4) Before entering upon the duties of a senior judge of the State of Oregon, a person must take and subscribe, and submit to the Secretary of State, an oath in the following form:

______________________________________________________________________________

I, ____________, do solemnly swear (or affirm) that I will support the Constitution of the United States, and the Constitution of the State of Oregon, and that I will faithfully and impartially discharge the duties of a senior judge of the State of Oregon, according to the best of my ability.

______________________________________________________________________________

(5) Subsections (3) and (4) of this section do not require that any person take an oath more than once during the term that the person is approved to serve as a senior judge or judge pro tempore, or that a person serving as a senior judge or judge pro tempore take the prescribed oath before each assignment as a judge of the Court of Appeals, Oregon Tax Court or circuit court. Subsection (3) of this section does not require that a judge assigned to serve as judge pro tempore under ORS 1.615 take any additional oath of office. [2003 c.518 §6]



Section 1.220 - Judicial officer or partner acting as attorney.

(2) A judicial officer appointed or elected to a full-time position may act as an attorney in an action or proceeding if the judicial officer is an active member of the Oregon State Bar and is either a party to the action or proceeding or the judicial officer has a direct interest in the action or proceeding.

(3) A judge of a county court or justice court who is an active member of the Oregon State Bar:

(a) May act as an attorney in a court other than the court in which the judge presides; and

(b) May not be engaged in the practice of law with an attorney who appears in the court in which the judge presides.

(4) A judge pro tempore may not preside in an action or proceeding if an attorney who is engaged in the practice of law with the judge appears in the action or proceeding. [Amended by 2007 c.547 §4]



Section 1.230 - Powers of a judge out of court.



Section 1.240 - Powers of judicial officers.

(1) To preserve and enforce order in the immediate presence of the judicial officer, and in the proceedings before the judicial officer, when the judicial officer is performing a duty imposed by statute.

(2) To compel obedience to the lawful orders of the judicial officer, as provided by statute.

(3) To compel the attendance of persons to testify in a proceeding pending before the judicial officer in the cases and manner provided by statute.

(4) To administer oaths in a proceeding pending before the judicial officer, and in all other cases where it may be necessary, in the exercise of the powers and the performance of the duties of the judicial officer.



Section 1.250 - Punishment for contempt.



Section 1.260 - Powers of judges of Supreme Court, Court of Appeals, Oregon Tax Court and circuit courts; where powers may be exercised.

(1) To take and certify:

(a) The proof and acknowledgment of a conveyance of real property, or any other written instrument authorized or required to be proved or acknowledged.

(b) The acknowledgment of satisfaction of a judgment in any court.

(c) An affidavit or deposition to be used in any court of justice or other tribunal of this state.

(2) To exercise any other power and perform any other duty conferred or imposed upon them by statute. [Amended by 1963 c.423 §1; 1969 c.198 §18]



Section 1.270 - Powers of other judicial officers; where powers may be exercised.

(1) Exercise the powers mentioned in ORS 1.260 (1).

(2) Exercise any other power and perform any other duty conferred or imposed upon the judicial officer by statute.



Section 1.280



Section 1.290 - Leaves of absence.

(2) Upon receipt of the written application of any judge, the Supreme Court may grant the judge a leave of absence without salary for a period of not more than one year. The Supreme Court may grant a leave of absence only if the court is satisfied that the administration of justice in Oregon will be enhanced by granting the leave. Application for a leave of absence is considered a waiver of salary by the applicant for the period of time the applicant is absent under the leave granted by the court.

(3) A leave of absence shall be granted by order of the Supreme Court. The order shall state the maximum period of time for which the leave is granted. Promptly after the granting of the leave, the State Court Administrator shall cause a certified copy of the order granting the leave to be sent to the Secretary of State and the Public Employees Retirement Board.

(4) At the termination of leave of absence under this section, unless the judge sooner dies or resigns, a judge shall resume the duties of office and cause written notice of the resumption to be sent to the Supreme Court, the Secretary of State and the Public Employees Retirement Board. The resumption and sending notice thereof constitutes a termination of the leave whether or not the full maximum period of time granted has expired.

(5) Absence on leave by a judge under this section does not create a vacancy in the office to which the judge was elected or appointed, nor is the judge subject to removal as a consequence thereof.

(6) Absence on leave under this section by a judge who is a member of the Public Employees Retirement System under ORS chapter 238 does not break the continuity of the membership of the judge in the system. [1965 c.12 §1; 1969 c.198 §19; 1971 c.193 §8; 1991 c.815 §2]



Section 1.300 - Senior judge; assignment; duties and powers; compensation and expenses.

(2) Upon filing with the Secretary of State an oath of office as a senior judge as prescribed in ORS 1.212, a senior judge is eligible for temporary assignment, with the consent of the senior judge, by the Supreme Court to a state court as provided in this subsection, whenever the Supreme Court determines that the assignment is reasonably necessary and will promote the more efficient administration of justice. A senior judge who retired from the Supreme Court may be assigned to any state court. A senior judge who retired from a court other than the Supreme Court may be assigned to any state court other than the Supreme Court.

(3) The assignment of a senior judge shall be made by an order which shall designate the court to which the judge is assigned and the duration of the assignment. Promptly after assignment of a senior judge under this section, the Supreme Court shall cause a certified copy of the order to be sent to the senior judge and another certified copy to the court to which the judge is assigned.

(4) Each senior judge assigned as provided in this section has all the judicial powers and duties, while serving under the assignment, of a regularly elected and qualified judge of the court to which the senior judge is assigned. The powers, jurisdiction and judicial authority of the senior judge in respect to any case or matter tried or heard by the senior judge while serving under the assignment shall continue beyond the expiration of the assignment so far as may be necessary to:

(a) Decide and dispose of any case or matter on trial or held under advisement.

(b) Hear and decide any motion for a new trial or for a judgment notwithstanding a verdict, or objections to any cost bill, that may be filed in the case.

(c) Settle a transcript for appeal and grant extensions of time therefor.

(5) A senior judge assigned as provided in this section shall receive as compensation for each day the senior judge is actually engaged in the performance of duties under the assignment an amount equal to five percent of the gross monthly salary of a regularly elected and qualified judge of the court to which the senior judge is assigned, or one-half of that daily compensation for services of one-half day or less. However, a retired judge shall not receive for services as a senior judge during any calendar year a sum of money which when added to the amount of any judicial retirement pay received by the senior judge for the year exceeds the annual salary of a judge of the court from which the senior judge retired. The compensation shall be paid upon the certificate of the senior judge that the services were performed for the number of days shown in the certificate. Services by a senior judge under an assignment and receipt of compensation for services shall not reduce or otherwise affect the amount of any retirement pay to which the senior judge otherwise would be entitled.

(6) A senior judge assigned to a court located outside the county in Oregon in which the senior judge regularly resides shall receive, in addition to daily compensation, reimbursement for hotel bills and traveling expenses necessarily incurred in the performance of duties under the assignment. The expenses shall be paid upon presentation of an itemized statement of the expenses, certified by the senior judge to be correct. [1973 c.452 §2; 1975 c.706 §9; 1979 c.56 §1; 1983 c.628 §1; 1987 c.762 §2; 2003 c.518 §7]



Section 1.303 - Disability of judge; procedures upon receipt by Chief Justice of complaint or information.

(a) "Judge" means a judge of any court of this state.

(b) "Subject judge" means a judge whose alleged disability is involved in proceedings under this section or ORS 1.425.

(c) "Disability" means a physical or mental condition of a judge, including but not limited to impairment derived in whole or in part from habitual or excessive use of intoxicants, drugs or controlled substances, that significantly interferes with the capacity of the judge to perform judicial duties. A disability may be permanent or temporary.

(2) When the Chief Justice of the Supreme Court receives a complaint as provided in ORS 1.420 (2) or has reliable information that would lead a reasonable person to believe that a judge has a disability, the Chief Justice may:

(a) Confer with the subject judge in respect to the alleged disability.

(b) Consult with other judges of the court in which the subject judge serves and other persons who may have knowledge concerning the alleged disability.

(c) Conduct other inquiry in respect to the alleged disability as the Chief Justice considers appropriate.

(3) If, after inquiry, and on clear and convincing evidence, the Chief Justice determines that the subject judge has a temporary disability, that informal disposition is appropriate and that the subject judge agrees to informal disposition, the Chief Justice may enter into an informal disposition of the matter with the subject judge. The informal disposition may include agreement by the subject judge to obtain professional counseling, medical treatment or other assistance or to comply with other conditions in respect to the future conduct of the judge. If an informal disposition is entered into, the Chief Justice may grant the subject judge a leave of absence with salary for a period of not more than one year.

(4) If, after inquiry, and on clear and convincing evidence, the Chief Justice determines that the subject judge has a permanent disability, or that the subject judge has a temporary disability and informal disposition is not appropriate or the subject judge does not agree to informal disposition, the Chief Justice may file a written request for an investigation under ORS 1.310 (2) or a complaint under ORS 1.425, as the Chief Justice considers appropriate.

(5) When the Chief Justice enters into an informal disposition with a subject judge under subsection (3) of this section, or files a written request or complaint in respect to a subject judge under subsection (4) of this section, or determines that a subject judge does not have a disability, the Chief Justice shall prepare a written summary of the nature of the complaint or information received, the inquiry conducted and the basis for the determination. The Chief Justice shall immediately send a copy of the summary to the Commission on Judicial Fitness and Disability, which shall retain the copy in a file for the subject judge.

(6) Documents filed with or prepared by the Chief Justice under subsections (2), (3) and (5) of this section shall not be public records unless received as competent evidence in the course of a hearing pursuant to ORS 1.310 (4) or 1.420. [1987 c.520 §1]



Section 1.305 - Commencement of judicial term of office.



Section 1.310 - Involuntary retirement of judges for disability; rules.

(a) "Chief Justice" means the Chief Justice of the Supreme Court of Oregon, except that, if the Chief Justice is the subject judge, then the term "Chief Justice" means the one of the remaining judges of the Supreme Court who has served the longest period of time as a judge of that court.

(b) "Disability" means physical or mental incapacitation of such a degree as to cause a judge to be unable to discharge the duties of judicial office.

(c) "Judge" includes any judge of the Supreme Court, the Court of Appeals, the Oregon Tax Court, or any circuit court, of the State of Oregon.

(d) "Subject judge" means any judge whose alleged disability is involved in proceedings under this section.

(2) Any judge who becomes disabled may be retired in the manner provided in this section. The Governor, the Chief Justice, the Judicial Conference or the Board of Governors of the Oregon State Bar may file at any time with the Secretary of State a written request for an investigation to determine whether a judge named in the request has a disability. Upon receipt of a request, the Secretary of State shall transmit to the subject judge a certified copy of the request, with a notice to the effect that, unless the judge files a resignation within 45 days after the date of the notice, an investigation will be made to determine whether the judge has a disability. The certified copy and notice shall be served on the subject judge, either by delivering them to the judge in person or by transmitting them by registered mail or by certified mail with return receipt to the judge at the last residence address of the judge as shown in the records of the Secretary of State.

(3) If the subject judge fails to file a resignation within 45 days after the date of the notice, the Secretary of State, within 10 days after the expiration of that period, shall transmit to the Commission on Judicial Fitness and Disability certified copies of the request and notice, with a certificate to the effect:

(a) That the Secretary of State served the notice and copy of the request on the subject judge as provided in subsection (2) of this section; and

(b) That the judge did not file a resignation.

(4) Upon receipt of the certified copies and certificate referred to in subsection (3) of this section, the commission shall make the requested investigation and, after hearing, determine whether the subject judge has a disability. The commission shall prepare an official record that shall include the testimony taken and the exhibits considered. If the subject judge refuses or is unable to attend, the commission may proceed with the hearing in the absence of the judge.

(5) If a majority of the members of the commission determines that the subject judge in fact has a disability, the members shall make and sign written findings of fact upon which the determination is made and transmit the findings to the Secretary of State. If no appeal is filed, the office of the judge shall become vacant 10 days after the filing of the findings, and thereupon the Secretary of State shall certify to the Governor the existence of the vacancy. If a majority of the members of the commission does not find that the subject judge has a disability, the members shall sign and file with the Secretary of State a written report to that effect, and thereupon the proceeding shall terminate.

(6) The commission may prescribe rules of procedure for the conduct of the investigation and fix the time and place of the hearing, giving the subject judge due notice thereof. The fees and mileage allowance of witnesses, including experts, shall be fixed by the commission.

(7) A judge retired under the provisions of this section may not be appointed as judge pro tempore to serve upon any court of the State of Oregon.

(8) The subject judge may appeal to the Supreme Court from a determination by the commission that the judge has a disability, by filing a notice with the Secretary of State within 10 days after the date of filing of the written findings of fact by the commission. The Secretary of State shall thereupon notify the commission and the Chief Justice. The commission shall forthwith transmit the official record to the Supreme Court, which upon receipt of the record shall have full jurisdiction of the proceeding.

(9) The Supreme Court shall review the proceeding de novo on the record with authority to affirm, reverse or annul the determination. Prior to a final determination, remand may also be made to the commission for additional findings of fact. In the event that the Supreme Court reverses or annuls the determination of the commission, the proceeding shall thereupon terminate and notice to that effect shall be filed with the Secretary of State. If the determination of the commission is affirmed, a decision to that effect shall be filed with the Secretary of State and the office of the subject judge shall forthwith become vacant. Thereupon, the Secretary of State shall certify to the Governor the existence of the vacancy. [Amended by 1963 c.488 §1; 1965 c.394 §1; 1969 c.332 §2; 1983 c.740 §2; 1987 c.520 §11; 1991 c.249 §1; 1991 c.815 §3; 2007 c.70 §1; 2009 c.11 §2]



Section 1.312



Section 1.314



Section 1.316



Section 1.318



Section 1.320



Section 1.322



Section 1.326



Section 1.328



Section 1.330



Section 1.340



Section 1.343



Section 1.345



Section 1.346



Section 1.350



Section 1.355



Section 1.360



Section 1.365



Section 1.370



Section 1.380



Section 1.385



Section 1.387



Section 1.390



Section 1.410 - Commission on Judicial Fitness and Disability; term; Senate confirmation.

(a) Three judges appointed by the Supreme Court;

(b) Three persons appointed by the Board of Governors of the Oregon State Bar from among persons admitted to practice law in this state; and

(c) Three persons appointed by the Governor who are not qualified under either paragraph (a) or (b) of this subsection.

(2) The term of a member is four years, but whenever a member ceases to meet the qualifications under which the member was appointed, membership shall end. Before the expiration of the term of a member, a successor shall be appointed to perform the functions of a member on the day next following expiration of the term of the member. In case of a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for a four-year term.

(3) Appointments by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. [1967 c.294 §2; 1969 c.695 §16; 1971 c.511 §1; 1985 c.565 §2]



Section 1.415 - Powers and duties of commission; rules.

(a) Subject to the State Personnel Relations Law, appoint such subordinates and employees as the commission considers necessary to carry out the duties and powers vested in the commission.

(b) Request the assistance of and compensate physicians, expert witnesses and special counsel.

(c) By its chairperson or vice chairperson, take and preserve testimony and administer oaths to witnesses on any matter within its jurisdiction.

(2) Upon majority vote of the members of the commission or upon request of a judge whose conduct is subject to a hearing under ORS 1.420 or a judge whose alleged disability is subject to a hearing under ORS 1.425, the chairperson or vice chairperson of the commission shall issue any processes necessary to compel the attendance of witnesses and the production of any books, papers, records or documents as may be required.

(3) The commission shall adopt rules of procedure governing proceedings under ORS 1.420 and 1.425. [1967 c.294 §10; 1987 c.520 §4]



Section 1.420 - Investigation; hearings; consent to discipline; recommendation; temporary suspension.

(a) The commission may hold a hearing pursuant to subsection (3) of this section to inquire into the conduct of the judge.

(b) The commission may request the Supreme Court to appoint three qualified persons to act as masters, to hold a hearing pursuant to subsection (3) of this section and maintain a record on the matter referred to them and to report to the commission on the conduct of the judge.

(c) The commission may allow the judge to execute a consent to censure, suspension or removal. If a consent is entered into under this paragraph, the judge and the commission must enter into a written stipulation of facts. The consent and stipulation of facts shall be submitted by the commission to the Supreme Court.

(2) If the commission receives a complaint that appears to indicate that a judge has a disability as defined in ORS 1.303, the commission may refer the complaint to the Chief Justice of the Supreme Court for appropriate proceedings under ORS 1.303.

(3) When a hearing is held by the commission or by masters as authorized in subsection (1) of this section, the hearing shall be public and all the testimony and evidence given and received in the hearing shall be public records. The judge shall have the right to be present at such hearing, to be represented by counsel, to present testimony and evidence and to cross-examine witnesses.

(4) If, after hearing or after considering the record and report of the masters, the commission finds that the conduct of the judge justifies censure, suspension or removal from office, the commission shall recommend to the Supreme Court the censure or suspension or removal of the judge.

(5) The Supreme Court by order may temporarily suspend a judge whose conduct is the subject of proceedings under this section from exercising any judicial functions during the pendency of those proceedings. [1967 c.294 §7; 1971 c.511 §3; 1987 c.520 §5; 1997 c.720 §1]



Section 1.425 - Commission proceedings upon receipt of complaint of disability; hearing; physical examination; disposition.

(a) Proceed as provided in ORS 1.420; or

(b) If the investigation under this subsection indicates that the subject judge may have a temporary disability, hold a hearing pursuant to subsection (2) of this section to inquire into the alleged disability, or request the Supreme Court to appoint three qualified persons to act as masters, to hold a hearing pursuant to subsection (2) of this section and maintain a record on the matter referred to them and to report to the commission on the alleged disability.

(2) When a hearing is held by the commission or by masters as authorized in subsection (1)(b) of this section, the hearing shall not be open to the public unless the subject judge requests a public hearing. The testimony and evidence given and received in the hearing shall not be public records. The subject judge shall have the right to be present at such hearing, to be represented by counsel, to present testimony and evidence and to cross-examine witnesses.

(3)(a) The commission may direct that a subject judge, prior to a hearing, submit to a physical examination by one, two or three physicians licensed to practice in this state and appointed by the commission to conduct the examination, or submit to a mental evaluation by one, two or three physicians, psychologists or other mental health professionals licensed to practice in this state and appointed by the commission to conduct the evaluation, or submit to both that examination and evaluation. The persons appointed to conduct the examination or evaluation shall report thereon to the commission. A copy of any report to the commission shall be provided by the commission to the subject judge. The costs of the examination, evaluation and reporting shall be paid by the commission.

(b) If a subject judge directed to submit to an examination or evaluation fails to do so, the judge may not present as evidence in the proceeding the results of any medical examination of the judge done at the instance of the judge, and the commission or masters may consider the failure of the judge to submit to examination or evaluation as evidence that the judge has a disability.

(4) If, after hearing or after considering the record and report of the masters, the commission finds that the subject judge has a temporary disability, the commission may:

(a) Enter into a disposition of the matter with the subject judge, which may include agreement by the judge to obtain professional counseling, medical treatment or other assistance or to comply with other conditions in respect to the future conduct of the judge and provide for supervision of compliance by the judge and for investigation, hearing as provided in subsection (2) of this section and, if appropriate, action by the commission as provided in paragraph (b) of this subsection if the judge fails to comply; or

(b) If the commission also finds that the conduct of the subject judge justifies suspension, recommend to the Supreme Court that the judge be suspended without loss of salary for a period not exceeding one year.

(5) The Supreme Court, on its own motion or on recommendation by the commission, by order may temporarily suspend a judge whose alleged disability is involved in proceedings under this section from exercising any judicial functions during the pendency of those proceedings.

(6) If the commission recommends suspension under subsection (4)(b) of this section, the Supreme Court shall review the record of the proceedings under this section on the law and facts and may receive additional evidence and permit argument. The Supreme Court may order the judge suspended without loss of salary for a period not exceeding one year. Upon an order of suspension, the judge shall be suspended from office for the period specified in the order. Suspension does not create a vacancy in the office of judge during the period of suspension. In addition to or in lieu of an order of suspension, the Supreme Court may require that the judge obtain professional counseling, medical treatment or other assistance or comply with other conditions in respect to the future conduct of the judge. [1987 c.520 §3]



Section 1.430 - Supreme Court review; censure; order of suspension or removal.

(2) If the commission has agreed to allow the judge to submit a consent to censure, suspension or removal, the Supreme Court shall review the stipulation of facts and the disciplinary action to which the judge has consented. If the Supreme Court approves the consent, the court shall censure the judge or order the judge suspended or removed from office pursuant to the terms of the consent. If the Supreme Court rejects the consent and stipulation in full, the court shall remand the matter to the commission for a hearing under ORS 1.420. The hearing shall be conducted as though the consent and stipulation had never been entered into, and the stipulations made by the judge may not be considered as evidence by the commission in the hearing. If the Supreme Court accepts the stipulation of facts but rejects the disciplinary action agreed to by the judge and the commission, the court may remand the matter to the commission for such further fact-finding as the court may direct on the issue of the appropriate discipline for the conduct, and may request that the matter be briefed and argued before the court. The Supreme Court may thereafter censure the judge, or enter an order suspending or removing the judge, as the court finds appropriate under the law and the facts.

(3) Upon an order for removal, the judge shall be removed from office and the salary of the judge shall cease and the office of the judge is vacant on the date of such order.

(4) Upon an order of suspension, the judge shall be suspended from office for the period specified in the order and the salary of the judge shall cease, if so ordered, from the date of the order until the end of the specified period. Suspension does not create a vacancy in the office of judge during the period of suspension. [1967 c.294 §7; 1971 c.511 §3; 1997 c.720 §2]



Section 1.440 - Status of records of proceedings under ORS 1.420 or 1.425.

(2) Documents filed and testimony given in proceedings under ORS 1.420 or 1.425 are privileged communications which may not be received in evidence in any judicial proceedings other than those directly connected with the administration of ORS 1.410 to 1.480 unless expressly or impliedly waived by the person tendering the document to or testifying in such proceedings or except in a criminal prosecution for perjury or false swearing before the commission.

(3) Members of the commission, masters appointed pursuant to ORS 1.420 or 1.425 and staff of the commission shall not disclose or use any investigation, testimony or documents which are not public records as defined in ORS 1.410 to 1.480 for any purpose other than in connection with their official duties in the administration of ORS 1.410 to 1.480. The commission may, upon the request of a judge who has been the subject of a complaint and proceedings thereon that are not public records, state the disposition of the complaint and proceedings and the reasons for its decision when the commission finds that the complaint or proceedings have been publicized and fairness requires such comment. [1967 c.294 §8; 1981 c.354 §2; 1987 c.520 §6; 1997 c.720 §3]



Section 1.450 - Status of testimony in proceedings under ORS 1.420 or 1.425.



Section 1.460 - Judge not to participate in proceedings involving self except in defense.



Section 1.470 - Service of process; proof; return; witness fees.

(2) Each witness compelled to attend any proceedings under ORS 1.420 or 1.425, other than an officer or employee of the state, a public corporation, or a political subdivision, shall receive for attendance the same fees and mileage allowance allowed by law to a witness in a civil case, payable from funds appropriated to the commission. [1967 c.294 §§11,12; 1973 c.827 §1; 1977 c.877 §1; 1979 c.284 §41; 1987 c.520 §9]



Section 1.475 - Procedure when process not obeyed.

(2) The application to the court shall be by ex parte motion upon which the court shall make an order requiring the person against whom it is directed to comply with the demand or request of the commission within three days after service of the order, or within such further time as the court may grant, or to justify the failure within that time.

(3) The order shall be served upon the person to whom it is directed in the manner required by this state for the service of process, which service is required to confer jurisdiction upon the court. Failure to obey an order issued by the court under this section is contempt of court. [1967 c.294 §13; 1987 c.520 §10]



Section 1.480 - Officers; quorum; compensation and expenses.

(2) A majority of the commission constitutes a quorum for the transaction of business. Every recommendation on matters relating to the removal of a judge to the Supreme Court must be concurred in by a majority of the members of the commission.

(3) A member of the Commission on Judicial Fitness and Disability is entitled to compensation and expenses as provided in ORS 292.495. [1967 c.294 §§4,5; 1969 c.314 §2]



Section 1.510



Section 1.520



Section 1.525 - Uniform citation and petition forms for certain offenses.

(a) A form of uniform violation citation for the purposes of ORS 153.045;

(b) A form of uniform criminal citation without complaint for the purposes of ORS 133.068;

(c) A form of uniform criminal citation with complaint for the purposes of ORS 133.069;

(d) Any form of uniform citation for categories of offenses as the court finds necessary or convenient; and

(e) A uniform petition for a driving while under the influence of intoxicants diversion agreement for the purposes of ORS 813.210.

(2) If changes are made to a uniform citation form under this section, the Supreme Court shall make a reasonable effort to minimize the financial impact of the changes on the state agencies and political subdivisions of this state that use the uniform citation form. Where possible, the effort to minimize the financial impact shall include a reasonable time for the state agencies and political subdivisions to exhaust their existing supplies of the citation form before the changes become effective.

(3) Except as provided in subsection (4) of this section, the uniform citation forms adopted by the Supreme Court under this section must be used by all enforcement officers, as defined in ORS 153.005, when issuing a violation citation or criminal citation.

(4) The uniform citation forms adopted by the Supreme Court under this section need not be used for:

(a) Offenses created by ordinance or agency rule governing parking of vehicles; or

(b) Offenses created by the ordinances of political subdivisions. [1979 c.477 §3; 1981 c.692 §5; 1981 c.803 §1; 1983 c.338 §879; 1985 c.725 §9; 1999 c.1051 §73]



Section 1.530



Section 1.550 - Private counsel for judges.



Section 1.560 - Procedure for employment of private counsel; terms and conditions.

(1) When the judge is a defendant in an action, suit or proceeding and there is no other party directly interested in the outcome of the action, suit or proceeding who should fairly bear the cost of representation;

(2) When the judge is a defendant in an action, suit or proceeding and the State Court Administrator concludes that no party interested in the outcome of the action, suit or proceeding will provide adequate representation for the judge; or

(3) In any action, suit or proceeding, when the State Court Administrator finds that employing private counsel is necessary to protect the public interest, the integrity of the judicial system, or the interests of the judge in performing duties as a state officer. [1977 c.79 §3; 2007 c.71 §2]



Section 1.570 - Claims for compensation of private counsel; approval by State Court Administrator.



Section 1.600 - Appointment pro tempore to Supreme Court or Court of Appeals; powers and duties.

(2) An appointment under this section shall be made by order of the Supreme Court. The order shall designate the court to which the judge is appointed and the duration of the appointment. The Supreme Court shall cause a certified copy of the order to be sent to the judge appointed and another certified copy to be filed in the records of the court to which the judge is appointed.

(3) Each judge serving as judge pro tempore as provided in this section has all the judicial powers and duties, while so serving, of a regularly elected and qualified judge of the court to which the judge is appointed. However, a judge pro tempore shall not participate in the review of any case in which the judge pro tempore participated while serving on a lower court. Every decision, order or determination made by the Supreme Court or Court of Appeals while one or more judges pro tempore are serving as judges of the court shall be as binding and effective in every respect as if all of the judges participating were regularly elected and qualified judges of the court. [1975 c.706 §1; 1995 c.781 §5a; 2003 c.518 §8]



Section 1.605 - Compensation and expenses for judges under ORS 1.600.

(2) A judge of the Court of Appeals serving as judge pro tempore of the Supreme Court or a judge of the Oregon Tax Court or circuit court serving as judge pro tempore of the Supreme Court or Court of Appeals as provided in ORS 1.600 shall receive during the period of service as judge pro tempore, in addition to regular salary and expenses, the following compensation and expenses:

(a) An amount equal to the salary for the period of a regularly elected and qualified judge of the court to which the judge is appointed diminished by the amount received by the judge for the period in payment of regular salary as a judge; and

(b) If the judge is required to travel outside the county where the court of the judge is located, reimbursement for hotel bills and traveling expenses necessarily incurred by the judge in the performance of duties as judge pro tempore.

(3) The additional compensation and expenses payable under this section shall be paid by the state upon an itemized statement of the compensation and expenses, certified by the judge pro tempore that the services were performed and the expenses were necessarily and actually incurred. [1975 c.706 §2]



Section 1.610



Section 1.615 - Appointment pro tempore to tax court or circuit court; powers and duties.

(2) It is the duty of a judge assigned under this section to comply with the assignment. A judge assigned under this section is not required to take, subscribe or file any additional oath of office.

(3) Each judge assigned as provided in this section has all the judicial powers and duties, while serving under the assignment, of a regularly elected and qualified judge of the court to which the judge is assigned. The powers, jurisdiction and judicial authority of the judges in respect to any case or matter tried or heard by the judge while serving under the assignment shall continue beyond the expiration of the assignment so far as may be necessary to:

(a) Decide and dispose of any case or matter on trial or held under advisement.

(b) Hear and decide any motion for a new trial or for a judgment notwithstanding a verdict, or objections to any cost bill, that may be filed in the case.

(c) Settle a transcript for appeal and grant extensions of time therefor. [1975 c.706 §3; 1979 c.56 §2; 1989 c.124 §1; 1995 c.781 §5b]



Section 1.620



Section 1.625 - Compensation and expenses for judges under ORS 1.615.

(2) A judge assigned as provided in ORS 1.615 outside the county in which the judge regularly serves shall receive reimbursement for hotel bills and traveling expenses necessarily incurred by the judge in the performance of the duties of the judge under the assignment.

(3) The additional compensation and expenses payable under this section shall be paid by the state upon an itemized statement of the compensation and expenses, certified by the judge pro tempore that the services were performed and the expenses were necessarily and actually incurred. [1975 c.706 §4; 1995 c.658 §11]



Section 1.630



Section 1.635 - Appointment pro tempore of eligible person to tax court or circuit court.



Section 1.640



Section 1.645 - Transfer, challenge, disqualification, supervision of person appointed under ORS 1.635.

(2) Each judge pro tempore appointed and qualified as provided in ORS 1.635 has all the judicial powers, duties, jurisdiction and authority, while serving under the appointment, of a regularly elected and qualified judge of the court to which the judge pro tempore is appointed or assigned.

(3) The eligibility, appointment or qualification of an appointee under ORS 1.635, or the right of the appointee to hold the position of judge pro tempore in any particular county or judicial district while serving under the appointment, is subject to challenge only in a direct proceeding instituted for that purpose as provided in ORS 30.510 to 30.640. The proceeding may be instituted in the Supreme Court if it consents to take original jurisdiction thereof.

(4) A judge pro tempore appointed as provided in ORS 1.635 is subject to disqualification to sit in any case for any of the causes specified in ORS 14.210 or 14.250.

(5) A judge pro tempore appointed as provided in ORS 1.635 or assigned as provided in subsection (1) of this section to a court with one or more regularly elected and qualified judges on active duty shall be subject to the directions of the regular presiding judge of the court in respect to the assignment of cases and the general administration of the business of the court. [1975 c.706 §6]



Section 1.650



Section 1.655 - Extension and termination of appointment under ORS 1.635; eligibility to appear as attorney.

(a) Decide and dispose of any case or matter on trial or held under advisement.

(b) Hear and decide any motion for a new trial or for a judgment notwithstanding a verdict, or objections to any cost bill, that may be filed in the case.

(c) Settle a transcript for appeal and grant extensions of time therefor.

(2) The Supreme Court at any time by order may:

(a) Extend the term of appointment of a judge pro tempore appointed as provided in ORS 1.635.

(b) Terminate the term of appointment of a judge pro tempore appointed as provided in ORS 1.635 as of a date specified in the order; but termination does not affect the validity of any judgment, order or other action of the judge pro tempore prior to the effective date of the termination.

(3) A judge pro tempore of a circuit court appointed as provided in ORS 1.635 is not eligible to appear as attorney in that court in any case tried by a jury at the same term of court during which the judge pro tempore served as judge pro tempore. [1975 c.706 §7; 2003 c.576 §268]



Section 1.660



Section 1.665 - Compensation and expenses of persons appointed under ORS 1.635.

(2) A judge pro tempore appointed as provided in ORS 1.635 or assigned as provided in ORS 1.645 to serve outside the county in which the judge pro tempore resides or maintains an office shall receive, in addition to daily compensation, if any, reimbursement for hotel bills and traveling expenses necessarily incurred by the judge pro tempore in the performance of duties as judge pro tempore. The expenses shall be paid upon an itemized statement of the expenses, certified by the judge pro tempore that the expenses were necessarily and actually incurred, in the same manner as like expenses of regularly elected and qualified judges are paid. [1975 c.706 §8; 1981 c.65 §1]



Section 1.670



Section 1.675 - Judge pro tempore ineligible to participate in selection or removal of Chief Justice, Chief Judge or presiding judge.



Section 1.680



Section 1.690



Section 1.700



Section 1.710



Section 1.725 - Legislative findings.

(1) Oregon laws relating to civil procedure designed for the benefit of litigants which meet the needs of the court system and the bar are necessary to assure prompt and efficient administration of justice in the courts of the state.

(2) No coordinated system of continuing review of the Oregon laws relating to civil procedure now exists.

(3) Development of a system of continuing review of the Oregon laws relating to civil procedure requires the creation of a Council on Court Procedures.

(4) A Council on Court Procedures will be able to review the Oregon laws relating to civil procedure and coordinate and study proposals concerning the Oregon laws relating to civil procedure advanced by all interested persons. [1977 c.890 §1]



Section 1.730 - Council on Court Procedures; membership; terms; rules; meetings; expenses of members.

(a) One judge of the Supreme Court, chosen by the Supreme Court.

(b) One judge of the Court of Appeals, chosen by the Court of Appeals.

(c) Eight judges of the circuit court, chosen by the Executive Committee of the Circuit Judges Association.

(d) Twelve members of the Oregon State Bar, appointed by the Board of Governors of the Oregon State Bar. The Board of Governors, in making the appointments referred to in this paragraph, shall include but not be limited to appointments from members of the bar active in civil trial practice, to the end that the lawyer members of the council shall be broadly representative of the trial bar and the regions of the state.

(e) One public member, chosen by the Supreme Court.

(2)(a) A quorum of the council shall be constituted by a majority of the members of the council. If a quorum is present, an affirmative vote by a majority of the members of the council who are present is required for action by the council on all matters other than promulgation of rules under ORS 1.735. An affirmative vote of fifteen members of the council shall be required to promulgate rules pursuant to ORS 1.735.

(b) The council shall adopt rules of procedure and shall choose, from among its membership, annually, a chairperson to preside over the meetings of the council.

(3)(a) All meetings of the council shall be held in compliance with the provisions of ORS 192.610 to 192.690.

(b) In addition to the requirements imposed by paragraph (a) of this subsection, with respect to the public hearings required by ORS 1.740 and with respect to any meeting at which final action will be taken on the promulgation, amendment or repeal of a rule under ORS 1.735, the council shall cause to be published or distributed to all members of the bar, at least two weeks before such hearing or meeting, a notice which shall include the time and place and a description of the substance of the agenda of the hearing or meeting.

(c) The council shall make available upon request a copy of any rule which it proposes to promulgate, amend or repeal.

(4) Members of the Council on Court Procedures shall serve for terms of four years and shall be eligible for reappointment to one additional term, provided that, where an appointing authority has more than one vacancy to fill, the length of the initial term shall be fixed at either two or four years by that authority to accomplish staggered expiration dates of the terms to be filled. Vacancies occurring shall be filled by the appointing authority for the unexpired term.

(5) Members of the Council on Court Procedures shall not receive compensation for their services but may receive actual and necessary travel or other expenses incurred in the performance of their official duties as members of the council, as provided in ORS 292.210 to 292.288. [1977 c.890 §2; 1981 c.545 §1; 1993 c.772 §1; 1995 c.658 §12; 1997 c.137 §§1,2; 2003 c.110 §2; 2007 c.65 §1]



Section 1.735 - Rules of procedure; limitation on scope and substance; submission of rules to members of bar and Legislative Assembly.

(2) A promulgation, amendment or repeal of a rule by the council is invalid and does not become effective unless the exact language of the proposed promulgation, amendment or repeal is published or distributed to all members of the bar at least 30 days before the meeting at which the council plans to take final action on the promulgation, amendment or repeal. If the language of the proposed promulgation, amendment or repeal is changed by the council after consideration of the language at the meeting, the council must publish or distribute notification of the change to all members of the bar within 60 days after the meeting. All changes made to proposed promulgations, amendments or repeals of rules pursuant to the provisions of this subsection must be clearly identified when the promulgation, amendment or repeal is submitted to the Legislative Assembly under subsection (1) of this section. [1977 c.890 §3; 1979 c.284 §1; 1983 c.751 §6; 1993 c.772 §2; 2003 c.110 §1; 2011 c.545 §27]



Section 1.740 - Employment of staff; public hearings.

(1) May employ or contract with any person or persons, as the council considers necessary, to assist the council; and

(2) Shall endeavor to hold at least one public hearing in each of the congressional districts of the state during the period between odd-numbered year regular sessions of the Legislative Assembly. [1977 c.890 §4; 1993 c.772 §3; 2011 c.545 §69]



Section 1.742



Section 1.745 - Laws on civil pleading, practice and procedure deemed rules of court until changed.



Section 1.750 - Legislative Counsel to publish rules.



Section 1.755 - Gifts, grants and donations; Council on Court Procedures Account.

(2) The Council on Court Procedures Account is established separate and distinct from the General Fund. All moneys received by the council, other than appropriations from the General Fund, shall be deposited into the account and are continuously appropriated to the council to carry out the duties, functions and powers of the council. [1995 c.61 §3; reenacted by 1997 c.196 §3; 2001 c.716 §20]



Section 1.760 - Legislative advisory committee.

(2) Upon the request of the chairperson of a legislative committee considering legislation that proposes changes to the Oregon Rules of Civil Procedure, the legislative advisory committee established under this section shall provide technical analysis and advice to the legislative committee. Analysis and advice shall be by a majority vote of the legislative advisory committee. The committee shall consult with and consider comments from the full Council on Court Procedures to the extent possible. Analysis and advice under this subsection must be provided within 10 days after the request from the chairperson of a legislative committee.

(3) The legislative advisory committee established under this section may vote to take a position on behalf of the Council on Court Procedures on proposed legislation. If the legislative advisory committee has voted to take a position on behalf of the council, the committee shall so indicate to the legislative committee.

(4) Members of the legislative advisory committee established under this section may meet by telephone and may vote by telephone. Meetings of the committee are not subject to ORS 192.610 to 192.690.

(5) Members of the legislative advisory committee established under this section may appear before legislative committees for the purpose of testifying on legislation that proposes changes to the Oregon Rules of Civil Procedure. [1995 c.455 §8]



Section 1.810 - Judicial conference; membership; officers.



Section 1.820 - Function of conference.



Section 1.830 - Meetings.



Section 1.840 - Annual report.



Section 1.850



Section 1.851 - Local criminal justice advisory councils.

(a) The presiding judge;

(b) The district attorney;

(c) The local correctional administrator;

(d) Public defense service providers;

(e) The county bar association;

(f) Local law enforcement; and

(g) State law enforcement.

(2) In addition to the persons listed in subsection (1) of this section, the judge may invite the participation of any other persons involved in the criminal justice system whose participation would be of benefit.

(3) The local criminal justice advisory council shall meet regularly to consider and address methods of coordinating court, public defense and related services and resources in the most efficient and cost-effective manner that complies with the constitutional and statutory mandates and responsibilities of all participants.

(4) To assist the council in these efforts, council participants shall provide the council with proposed budget information and caseload and workload projections. [1993 c.481 §1; 2001 c.962 §100]



Section 1.855 - State Court Administrator to establish registry of justice and municipal courts.

(2) Upon creation of a justice court, the county in which the justice court is established shall give notice to the State Court Administrator of the boundaries of the justice court district. The county shall also provide to the State Court Administrator the name of each justice of the peace, the term of each justice of the peace and the mailing address for the justice court. Upon modification or dissolution of a justice court district, the county shall promptly notify the State Court Administrator of the modification or dissolution.

(3) Upon creation of a municipal court, the city establishing the municipal court shall give notice to the State Court Administrator that the court has been created. The city shall also provide to the State Court Administrator the name of each municipal judge elected or appointed to the court, the term of each municipal judge elected or appointed and the mailing address for the municipal court. Upon ceasing to operate a municipal court, the city shall promptly notify the State Court Administrator that the municipal court is no longer in operation. [2001 c.761 §1]



Section 1.860 - Reports relating to municipal courts and justice courts.

(2) The reports required by this section must be made not later than October 1 of each even-numbered year. The Legislative Fiscal Officer may specify the manner in which the reports are made. The Legislative Fiscal Officer shall provide a summary of the information provided under this section to the Joint Committee on Ways and Means upon the convening of the next odd-numbered year regular session of the Legislative Assembly. Copies of the summary shall be provided to the League of Oregon Cities and the Association of Oregon Counties. [2012 c.107 §86]






Chapter 002 - Supreme Court; Court of Appeals

Section 2.010 - Number of judges of Supreme Court.



Section 2.020 - Qualifications of judges.

(2) All persons elected judges of the Supreme Court must, at time of their election, have been admitted to practice in the Supreme Court of Oregon.



Section 2.040 - Position number of judges.



Section 2.045 - Chief Justice.

(2) The Chief Justice may be removed from the office of Chief Justice by vote of a majority of the judges of the court when the Chief Justice fails to perform adequately the functions of the office.

(3) The term of office of the Chief Justice is six years, commencing on the date of selection. The term of office of the Chief Justice is not interrupted by expiration of the term of the Chief Justice as a judge of the court if the judge is elected judge of the court for a succeeding term. A judge may be selected as Chief Justice for successive terms of the office of Chief Justice.

(4) If there is a vacancy for any cause in the office of Chief Justice, a successor Chief Justice shall be selected by vote of a majority of the judges of the court.

(5) The Chief Justice may designate another judge of the court to perform the functions of the office of Chief Justice when the Chief Justice is temporarily unable to perform those functions. [1959 c.384 §2 (enacted in lieu of 2.050); 1981 s.s. c.1 §1]



Section 2.050



Section 2.052



Section 2.055



Section 2.058



Section 2.060



Section 2.070



Section 2.080



Section 2.090



Section 2.100 - Quorum.



Section 2.110



Section 2.111 - Departments of court; sitting in departments or en banc; participation in decision of matter.

(2) A department shall consist of not less than three nor more than five judges. For convenience of administration, each department may be numbered. The Chief Justice shall from time to time designate the number of departments and make assignments of the judges among the departments. The Chief Justice may sit in one or more of the departments and when so sitting may preside. The Chief Justice shall designate a judge to preside in each department.

(3) The majority of any department shall consist of regularly elected and qualified judges of the Supreme Court.

(4) The Chief Justice shall apportion the business to the departments. Each department shall have power to hear and determine causes and all questions which may arise therein, subject to subsection (5) of this section. The presence of three judges is necessary to transact business in any department, except such as may be done in chambers by any judge. The concurrence of three judges is necessary to pronounce a judgment.

(5) The Chief Justice or a majority of the regularly elected and qualified judges of the Supreme Court at any time may refer a cause to be considered en banc. When sitting en banc, the court may include not more than two judges pro tempore of the Supreme Court. When the court sits en banc, the concurrence of a majority of the judges participating is necessary to pronounce a judgment, but if the judges participating are equally divided in their views as to the judgment to be given, the decision being reviewed shall be affirmed.

(6) The Chief Justice may rule on motions and issue orders in procedural matters in the Supreme Court.

(7) A judge or judge pro tempore of the Supreme Court may participate in the decision of the matter without resubmission of the cause even though the judge is not present for oral argument on the matter.

(8) A judge or judge pro tempore of the Supreme Court may participate in the decision of a matter without resubmission of the cause in the following circumstances:

(a) The judge was appointed or elected to the Supreme Court after submission of the cause.

(b) The judge is participating in the decision of a cause that was submitted to a department, and the judge is participating in lieu of a judge of the department who died, became disabled, was disqualified or was otherwise unable to participate in the decision of a cause submitted to the department.

(c) The judge is considering a cause en banc, but the judge was not part of the department that originally considered the cause. [1959 c.44 §5 (enacted in lieu of 2.110); 1995 c.273 §24; 1999 c.659 §1]



Section 2.120 - Rules, generally.



Section 2.130 - Rules governing original jurisdiction.



Section 2.140



Section 2.141 - Filing of court decisions.



Section 2.145



Section 2.150 - Publication and distribution of court decisions and other official documents.

(2) The bound volumes of reports or advance sheets or both may be printed and bound, as the Supreme Court shall determine, by:

(a) The Oregon Department of Administrative Services in the same manner as other state printing; or

(b) A private printer pursuant to a contract entered into by the Supreme Court with the printer and not subject to ORS 282.020.

(3) The bound volumes of reports or advance sheets or both may be distributed, as the Supreme Court shall determine, by:

(a) The State Court Administrator; or

(b) A private distributor pursuant to a contract entered into by the Supreme Court with the distributor.

(4) The bound volumes of reports and advance sheets shall be distributed without charge as determined by the Supreme Court or sold by the distributor. Except as otherwise provided in a contract entered into under subsection (3)(b) of this section, the State Court Administrator shall determine sale prices and all moneys collected or received from sales shall be paid into the Court Publications Account established by ORS 2.165.

(5) In addition to bound volumes of reports or advance sheets under the provisions of this section, the Supreme Court may make any of the decisions of courts or other court publications available in electronic format. Access to the electronic publications may be without charge or subject to such charge as may be established by the Supreme Court. All moneys collected or received from sales shall be paid into the Court Publications Account established by ORS 2.165. [Amended by 1961 c.103 §1; 1973 c.781 §2; 1975 c.69 §5; 1979 c.876 §2; 1982 s.s.1 c.7 §1; 1987 c.328 §1; 1993 c.98 §10; 1995 c.79 §2; 1997 c.801 §111]



Section 2.160



Section 2.165 - Court Publications Account.



Section 2.170



Section 2.310



Section 2.320



Section 2.330



Section 2.340



Section 2.350



Section 2.510 - Court of Appeals.



Section 2.515



Section 2.516 - Jurisdiction of all appeals exclusive; exceptions.



Section 2.520 - Procedure for review of decisions of Court of Appeals.



Section 2.530



Section 2.540 - Number of judges of Court of Appeals; qualifications; term.

(2) A judge of the Court of Appeals shall be an elector of the county of the residence of the judge and be admitted to the practice of law in this state.

(3) Each judge of the Court of Appeals shall hold office for a term of six years and until a successor is elected and qualified. [1969 c.198 §4; 1973 c.377 §1; 1977 c.451 §1; 2012 c.87 §1]



Section 2.550 - Chief Judge.

(2) The Chief Judge may designate another judge of the court to perform the functions of the office of Chief Judge when the Chief Judge is temporarily unable to perform those functions.

(3) The Chief Judge, to facilitate exercise of administrative authority and supervision over the court and consistent with applicable provisions of law, may make rules, issue orders and take other action appropriate to that exercise. [1969 c.198 §5; 1981 s.s. c.1 §7]



Section 2.560 - Rules; where court sits; appellate settlement program; fees.

(2) The Court of Appeals may make and enforce all rules necessary for the prompt and orderly dispatch of the business of the court, and the remanding of causes to the lower courts, and not inconsistent with applicable rules made or orders issued by the Chief Justice of the Supreme Court or the Chief Judge of the Court of Appeals.

(3) The Court of Appeals shall establish an appellate settlement program and adopt and enforce all rules necessary for the prompt and orderly dispatch of the business of the program.

(4) Rules adopted by the Court of Appeals under subsection (3) of this section shall establish fees payable for services provided under the program. [1969 c.198 §7; 1971 c.193 §7; 1973 c.484 §2; 1981 s.s. c.1 §20; 1983 c.763 §4; 1997 c.801 §87; 2011 c.595 §85; 2012 c.48 §5]



Section 2.565



Section 2.570 - Departments of court; sitting in departments or en banc; participation in decision of matter.

(2)(a) Except as provided in paragraph (b) of this subsection, a department shall consist of three judges. For convenience of administration, each department may be numbered. The Chief Judge shall from time to time designate the number of departments and make assignments of the judges among the departments. The Chief Judge may sit in one or more departments and when so sitting may preside. The Chief Judge shall designate a judge to preside in each department.

(b) The Chief Judge may order that a department consist of two judges unless a third judge is necessary to break a tie vote by the department.

(3) Except as provided in this subsection, the majority of any department shall consist of regularly elected or appointed judges of the Court of Appeals. If disqualifications, recusals or other events reduce the number of available judges to fewer than the necessary number of judges, the Supreme Court may appoint such number of qualified persons as may be necessary as pro tempore members of the Court of Appeals.

(4) The Chief Judge shall apportion the business of the court between the departments. Each department shall have power to hear and determine causes, and all questions that may arise therein, subject to subsection (5) of this section. The presence of two judges is necessary to transact business in any department, except such business as may be transacted in chambers by any judge. The concurrence of two judges is necessary to pronounce judgment.

(5) The Chief Judge or a majority of the regularly elected or appointed judges of the Court of Appeals at any time may refer a cause to be considered en banc. When sitting en banc, the court may include not more than two judges pro tempore of the Court of Appeals. When the court sits en banc, the concurrence of a majority of the judges participating is necessary to pronounce judgment, but if the judges participating are equally divided in their view as to the judgment to be given, the judgment appealed from shall be affirmed.

(6) The Chief Judge may rule on motions and issue orders in procedural matters in the Court of Appeals or may delegate the authority to rule on motions and issue orders in procedural matters to an appellate commissioner as provided for in the court's rules of appellate procedure.

(7) A judge or judge pro tempore of the Court of Appeals may participate in the decision of the matter without resubmission of the cause even though the judge is not present for oral argument on the matter.

(8) A judge or judge pro tempore of the Court of Appeals may participate in the decision of a matter without resubmission of the cause in the following circumstances:

(a) The judge was appointed or elected to the Court of Appeals after submission of the cause.

(b) The judge is participating in the decision of a cause that was submitted to a department, and the judge is participating in lieu of a judge of the department who has died, become disabled, is disqualified or is otherwise unable to participate in the decision of a cause submitted to the department.

(c) The judge is considering a cause en banc, but the judge was not part of the department that originally considered the cause. [1969 c.198 §6; 1973 c.108 §1; 1985 c.734 §1; 1989 c.124 §3; 1999 c.59 §2; 1999 c.659 §2; 2003 c.14 §5; 2007 c.547 §13; 2009 c.231 §1]



Section 2.580



Section 2.590 - Expenses for judges when away from state capital.



Section 2.600



Section 2.700 - Liability of persons providing dispute resolution services.






Chapter 003 - Circuit Courts Generally

Section 3.010



Section 3.011



Section 3.012 - Judicial districts.

(a) The first judicial district consists of Jackson County and has nine judges.

(b) The second judicial district consists of Lane County and has 15 judges.

(c) The third judicial district consists of Marion County and has 14 judges.

(d) The fourth judicial district consists of Multnomah County and has 38 judges.

(e) The fifth judicial district consists of Clackamas County and has 11 judges.

(f) The sixth judicial district consists of the counties of Morrow and Umatilla and has five judges.

(g) The seventh judicial district consists of the counties of Gilliam, Hood River, Sherman, Wasco and Wheeler and has four judges.

(h) The eighth judicial district consists of Baker County and has one judge.

(i) The ninth judicial district consists of Malheur County and has two judges.

(j) The tenth judicial district consists of the counties of Union and Wallowa and has two judges.

(k) The eleventh judicial district consists of Deschutes County and has seven judges.

(L) The twelfth judicial district consists of Polk County and has three judges.

(m) The thirteenth judicial district consists of Klamath County and has five judges.

(n) The fourteenth judicial district consists of Josephine County and has four judges.

(o) The fifteenth judicial district consists of the counties of Coos and Curry and has six judges.

(p) The sixteenth judicial district consists of Douglas County and has five judges.

(q) The seventeenth judicial district consists of Lincoln County and has three judges.

(r) The eighteenth judicial district consists of Clatsop County and has three judges.

(s) The nineteenth judicial district consists of Columbia County and has three judges.

(t) The twentieth judicial district consists of Washington County and has 14 judges.

(u) The twenty-first judicial district consists of Benton County and has three judges.

(v) The twenty-second judicial district consists of the counties of Crook and Jefferson and has three judges.

(w) The twenty-third judicial district consists of Linn County and has five judges.

(x) The twenty-fourth judicial district consists of the counties of Grant and Harney and has one judge.

(y) The twenty-fifth judicial district consists of Yamhill County and has four judges.

(z) The twenty-sixth judicial district consists of Lake County and has one judge.

(aa) The twenty-seventh judicial district consists of Tillamook County and has two judges.

(2) The Secretary of State shall designate position numbers equal to the number of judges in each of the judicial districts established by this section. The positions shall reflect any qualifications established by ORS 3.041. [1997 c.801 §2 (enacted in lieu of 3.011); 1997 c.801 §2a; 2001 c.779 §1; 2001 c.823 §1; 2005 c.800 §1]



Section 3.013 - State as single judicial district.



Section 3.014 - Special provisions for fourth judicial district (Multnomah County).

(2) A proceeding to be conducted in Gresham as provided in subsection (1) of this section shall be transferred without further order of the court to a court facility in Portland for all purposes if:

(a) The accused person is in the custody of a county sheriff or the Department of Corrections at the time set for any scheduled proceeding; or

(b) A circuit court in the fourth judicial district issues a bench warrant or a warrant of arrest against the accused for any criminal action pending before the court.

(3) Multnomah County shall provide facilities in the City of Gresham for a court judge to hold court as described under subsection (1) of this section. [Formerly 46.010; 2005 c.275 §1]



Section 3.015



Section 3.016 - Special provisions for sixth judicial district (Morrow and Umatilla Counties).



Section 3.020



Section 3.021



Section 3.022



Section 3.030 - Election of circuit judges.



Section 3.040



Section 3.041 - Qualifications of circuit judges; residence.

(2) Each judge of the circuit court shall be a resident of or have principal office in the judicial district for which the judge is elected or appointed, except that in any judicial district having a population of 500,000 or more, according to the latest federal decennial census, any judge of the circuit court may reside within 10 miles of the boundary of the judicial district.

(3) In the seventh judicial district, two of the judges of the circuit court shall be residents of or have principal offices in Wasco County, Sherman County, Gilliam County or Wheeler County and two shall be residents of or have principal offices in Hood River County, Sherman County, Gilliam County or Wheeler County.

(4) In the fifteenth judicial district, four of the judges of the circuit court shall be residents of or have principal offices in Coos County and two shall be residents of or have principal offices in Curry County.

(5) The residence within this state required by subsection (1) of this section shall have been maintained for at least three years, and the residence or principal office required by subsections (2) to (4) of this section shall have been maintained for at least one year, immediately prior to appointment or becoming a candidate for election to the office of circuit court judge. [1961 c.724 §2; 1963 c.491 §6; 1965 c.510 §2; 1965 c.618 §4; 1967 c.532 §3; 1967 c.533 §7; 1971 c.777 §2; 1973 c.572 §2; 1977 c.386 §4; 1979 c.568 §15; 1981 c.759 §8; 1985 c.65 §2; 1985 c.311 §3; 1995 c.79 §3; 1995 c.658 §6a; 1997 c.801 §6; 2001 c.779 §2]



Section 3.050 - Circuit judges to be members of bar.



Section 3.060 - Salary of judges; expenses.



Section 3.065



Section 3.070 - Powers of judges in chambers; filing and entering of decisions not signed in open court.



Section 3.075 - Powers of judges to act in joint or separate session; testing process.

(1) Any two or more of them may act in joint session for the trial or determination of any cause, matter or proceeding before the court in the judicial district, including jury cases. If the judges acting in joint session are equally divided in opinion, the opinion of the presiding judge prevails; otherwise the decision of the majority prevails.

(2) Each of them may proceed separately with and try, simultaneously in the judicial district and during the same term, all causes, matters and proceedings brought before the court.

(3) Process may be tested in the name of any of them. [1959 c.552 §9; 1995 c.781 §6]



Section 3.080



Section 3.081



Section 3.090



Section 3.091



Section 3.096



Section 3.100



Section 3.101



Section 3.102



Section 3.105



Section 3.106



Section 3.107



Section 3.108



Section 3.109



Section 3.110



Section 3.111



Section 3.112



Section 3.113



Section 3.114



Section 3.115



Section 3.120



Section 3.130 - Transfer of judicial jurisdiction of certain county courts to circuit courts.

(a) In Baker, Clackamas, Columbia, Coos, Douglas, Jackson, Josephine, Klamath, Lake, Lane, Marion and Tillamook Counties.

(b) In any county for which a county charter providing for such transfer is adopted under ORS 203.710 to 203.770, to the extent that the judicial jurisdiction, authority, powers, functions and duties were not previously transferred as provided by law.

(2) All matters, causes and proceedings relating to judicial jurisdiction, authority, powers, functions and duties transferred to the circuit courts and the judges thereof under this section, and pending in a county court on the effective date of the transfer, are transferred to the circuit court for the county. [Amended by 1955 c.677 §4; 1957 c.275 §1; 1957 c.713 §6; 1961 c.724 §4; 1963 c.512 §1; 1965 c.247 §1; 1965 c.510 §3; 1965 c.618 §5; 1967 c.268 §1; 1967 c.533 §8; 1967 c.534 §9; 1969 c.286 §1; 1969 c.591 §264]



Section 3.132 - Concurrent jurisdiction with justice and municipal courts.



Section 3.134 - Application of state statutes to municipal ordinance.



Section 3.135



Section 3.136 - Jurisdiction over violations of Portland charter and ordinances; disposition of moneys; hearings officers.

(2) All fees, fines, security deposit forfeitures and other moneys collected and received by a circuit court in matters, causes and proceedings with respect to all violations over which such circuit court is granted judicial jurisdiction by subsection (1) of this section shall be collected, handled and disposed of by the clerk of such circuit court as otherwise provided by law for moneys collected and received by such circuit court.

(3) Subsection (1) of this section does not preclude the city from employing one or more quasi-judicial hearings officers empowered to hold hearings concerning violations of the charter, ordinances, rules and regulations of the city, to adopt rules and regulations relating to the conduct of the hearings process and to impose civil penalties and grant other relief as may be necessary to enforce and obtain compliance with the charter, ordinances, rules and regulations of the city. The jurisdiction and authority of a hearings officer shall not include any traffic or parking offense. The city may enforce any order of a hearings officer by a civil action in a court of appropriate jurisdiction. [Formerly 46.045; 1999 c.1051 §235]



Section 3.140



Section 3.150



Section 3.160



Section 3.165



Section 3.170



Section 3.180



Section 3.185 - Habeas corpus hearings by Circuit Court for Marion County.

(2) When a court is held at a location directed as provided by subsection (1) of this section, every person held or required to appear at the court shall appear at the location so directed. [1975 c.236 §1; 1983 c.763 §6; 2007 c.547 §10]



Section 3.210



Section 3.220 - Rules; procedure when judges disagree.

(2)(a) A certified copy of a rule referred to in subsection (1) of this section made or in effect before January 1, 1984, shall be filed in the office of the State Court Administrator not later than January 1, 1984. If a copy of a rule is not so filed, the rule is void.

(b) A certified copy of a rule referred to in subsection (1) of this section made or amended on or after January 1, 1984, shall be filed in the office of the State Court Administrator. No rule or amendment shall be effective unless so filed, and no rule or amendment so filed shall become effective before the 30th day after the date of filing.

(c) The State Court Administrator shall maintain the copies of all rules filed pursuant to this subsection, and shall keep a record of the date of filing thereof. The administrator shall, upon request, supply copies of the rules, and may charge a reasonable fee for such copies in order to recover the cost of compilation, copying and distribution of the rules. [Subsection (2) of 1955 part derived from 1953 c.52 §§6,7; 1957 c.713 §9; 1961 c.724 §9; 1967 c.531 §2; 1973 c.484 §3; 1981 c.215 §4; 1981 s.s. c.1 §9; 1983 c.763 §31; 1995 c.781 §7]



Section 3.225 - Establishing specialized subject-matter departments; approval by Chief Justice; eligibility and assignment of judges.



Section 3.227



Section 3.229



Section 3.230



Section 3.232 - Types of terms.



Section 3.235 - Regular terms; minimum number required in certain districts.

(2) Notwithstanding subsection (1) of this section, in districts which are comprised of more than one county, the court shall designate sufficient regular terms in each county within the district to conduct those matters which arise from that county. In no event shall there be less than two terms per year in each such county. [Formerly 4.105]



Section 3.238



Section 3.240



Section 3.250 - Definitions for ORS 3.250 to 3.280.

(1) "Child" means a person under 18 years of age.

(2) "Court services" includes but is not limited to services and facilities relating to intake screening, juvenile detention, shelter care, investigations, study and recommendations on disposition of cases, probation on matters within the jurisdiction of the court under ORS 3.260, family counseling, conciliation in domestic relations, group homes, and psychological or psychiatric or medical consultation and services provided at the request of or under the direction of the court, whether performed by employees of the court, by other government agencies or by contract or other arrangement. [1967 c.534 §1; 1987 c.158 §2; 1987 c.320 §12; 2001 c.904 §10; 2001 c.905 §10]



Section 3.255 - Policy and intent.

(1) Notwithstanding concurrent jurisdiction, that family and family-related matters before the courts be concentrated in a single judicial jurisdiction, the circuit court.

(2) The judges of the circuit court need adequate court services to assist them in exercising jurisdiction over the family and family-related matters. [1967 c.534 §2]



Section 3.260 - Juvenile jurisdiction vested in circuit courts; authority for transfer of jurisdiction over family-related matters to circuit courts.

(2) Pursuant to ORS 3.275, in addition to any other jurisdiction vested in it by law, the circuit court shall exercise exclusive and original judicial jurisdiction, authority, powers, functions, and duties in the judicial district in any or all of the following matters that on the date specified in the order entered under ORS 3.275 are not within the jurisdiction of the circuit court:

(a) Adoption.

(b) Change of name under ORS 33.410.

(c) Filiation.

(d) Commitment of persons with mental illness or mental retardation.

(e) Any suit or civil proceeding involving custody or other disposition of a child or the support thereof or the support of a spouse, including enforcement of the Uniform Reciprocal Enforcement of Support Act and enforcement of out-of-state or foreign judgments and decrees on domestic relations.

(f) Waivers of the three-day waiting period before a marriage license becomes effective under ORS 106.077.

(g) Issuance of delayed reports of live birth. [1967 c.534 §3; 1979 c.724 §1; 2003 c.576 §270; 2007 c.70 §2; 2013 c.366 §47]



Section 3.265 - Limits on transfer of juvenile jurisdiction.

(a) Gilliam, Sherman, Wheeler, Harney or Morrow County.

(b) Any county that as of July 1, 1968, has a population of less than 11,000 and in which the judge of the circuit court does not reside.

(2) Notwithstanding the limitation on transfer of juvenile jurisdiction in subsection (1) of this section, the circuit court in the judicial district shall exercise exclusive and original judicial jurisdiction, authority, powers, functions and duties in all proceedings under ORS 419B.500 to 419B.508 filed after October 3, 1989. [1967 c.534 §3a; 1989 c.531 §1; 1993 c.33 §272; 1995 c.658 §13]



Section 3.270 - Transfer of juvenile jurisdiction and jurisdiction over family-related matters to circuit courts.

(2) All judicial jurisdiction, authority, powers and duties of the county courts and justice courts and the judges thereof over matters described in ORS 3.260 (2) or so much thereof as may be ordered under ORS 3.275, in so far as such jurisdiction, authority, powers, functions and duties are exercised by such courts and the judges thereof on the date specified in the order entered under ORS 3.275, are transferred to the circuit courts and the judges thereof by which the order was entered.

(3) All matters, causes and proceedings relating to jurisdiction, authority, powers, functions and duties transferred to the circuit court and the judges thereof under either subsection (1) or (2) of this section and pending in the county or justice court on the effective date of the transfer, are transferred to the circuit court for the county.

(4) Appeals pending in a circuit court under ORS 179.650 (1987 Replacement Part), 419.561 (1991 Edition) or 419.A.200 immediately before the date specified in the order entered under ORS 3.275 shall be conducted and completed pursuant to the provisions of law in effect immediately before that date, except that the circuit court shall be considered to be the court appealed from in so far as further disposition of the case is concerned. [1967 c.534 §4; 1989 c.348 §13; 1993 c.33 §273; 1993 c.717 §3; 1995 c.658 §14]



Section 3.275 - Procedure for transfer of jurisdiction over certain family-related matters.

(2) Any circuit court that enters an order pursuant to this section shall cause copies of the order to be filed with the Oregon Supreme Court and with the county or justice court whose jurisdiction is affected by the order. [1967 c.534 §5; 1995 c.658 §16]



Section 3.280 - Court services for circuit courts.

(a) Employing or contracting for personnel or services; or

(b) Contracting or entering into agreements with public or private agencies or with private firms or individuals, or any of them.

(2) Court services obtained under subsection (1) of this section shall be subject to the supervision of the circuit court.

(3) The compensation and expenses of personnel performing or providing court services and the expenses of providing court services shall be determined by the circuit court and shall be subject to the approval of and be paid by the county or counties making up the judicial district, subject to the Local Budget Law. For purposes of retirement benefits, personnel employed by the court may be considered county employees. Personnel performing or providing court services are not state employees, and their compensation and expenses shall not be paid by the state. [1967 c.534 §6; 1981 s.s. c.3 §22]



Section 3.300 - Establishment and termination of panel for disposition of civil actions in circuit court; eligibility for panel; limitation on powers.

(2) The Supreme Court, upon motion of the Chief Justice and the presiding judge may appoint any eligible person as a reference judge on the panel established under this section. A person is eligible for appointment as a reference judge if the person is a member in good standing of the Oregon State Bar. An eligible person need not reside within the judicial district for which use of the panel is established.

(3) A person appointed as a reference judge on a panel may be removed from the panel by the Chief Justice or the presiding judge for the judicial district, in the sole discretion of the Chief Justice or presiding judge.

(4) A person appointed as a reference judge on a panel is subject to the jurisdiction of the Commission on Judicial Fitness and Disability and the Supreme Court under ORS 1.420 and 1.430 in the same manner as a judge of the circuit court.

(5) A person appointed as a reference judge on a panel shall not be considered to be, or to have the judicial powers, duties, jurisdiction and authority of, a judge of the circuit court except to the extent provided in ORS 3.300 to 3.321. [1983 c.704 §1; 1995 c.781 §10]



Section 3.305 - Request for referral of action to reference judge; selection of reference judge; revocation of referral.

(2) The parties, in their request for referral, may specify a particular reference judge, and the presiding judge shall refer the action to the reference judge so specified.

(3) If the parties do not specify a particular reference judge, the presiding judge shall select a reference judge and notify the parties of the selection. Within 10 days after selection of a reference judge by the presiding judge, the parties may file with the presiding judge a written rejection of the reference judge so selected and request that the presiding judge make another selection.

(4) A reference judge may decline to accept a referral of an action by the presiding judge. If a reference judge declines to accept a referral, the parties may file with the presiding judge a written specification of, or the presiding judge may select, another reference judge.

(5) The request by parties for referral of an action shall include a stipulation by the parties to the entry of the judgment arising from the reference as the judgment of the court. If the action is triable by right to a jury, the request shall constitute a waiver of the right of trial by jury by any party having that right.

(6) The presiding judge may revoke a referral of an action when, in the opinion of the presiding judge, the trial of the action on reference is being unduly delayed. If the referral is revoked, the presiding judge may require the person or persons responsible for the undue delay to bear all or part of the expense of the trial incurred before the revocation. [1983 c.704 §2; 1995 c.781 §11]



Section 3.310



Section 3.311 - Delivery of order to reference judge; notice of time and place of trial; procedure; witnesses.

(2) At least five days before the date set for a trial on reference, the reference judge shall notify the clerk of the court of the time and place of the trial. The clerk shall post a notice of the time and place of the trial in a conspicuous place for trial notices at the principal location for the sitting of the court in the county in which the action is commenced.

(3) Any person interested in attending a trial on reference is entitled to do so as in a trial of a civil action in the court. Upon receipt of written request by any person, the reference judge shall give the person written notice of the time and place set for a trial on reference.

(4) Except as otherwise provided in ORS 3.300 to 3.321, the reference judge has all the judicial powers and duties of a judge of the circuit court to regulate all proceedings in the trial and disposition of the action on reference.

(5) The reference judge shall provide clerical personnel necessary for the conduct of the proceedings in the trial on reference, including a trial court reporter unless waived by the parties. If use of a trial court reporter is waived by the parties, the proceedings in the trial shall be reported by an audio record reporting device.

(6) The trial on reference shall be conducted in the same manner as a trial by the circuit court without a jury. The reference judge shall apply the substantive law used in the courts of this state in deciding the issues submitted by the parties. Unless waived in whole or part by the parties, the reference judge shall apply the rules of pleading, practice, procedure and evidence used in the circuit courts of this state.

(7) The parties may procure the attendance of witnesses before the reference judge by the issuance and service of subpoenas as provided in ORCP 55. If, without adequate excuse, a witness fails to appear or give evidence, that witness may be punished as for a contempt by the reference judge and be subjected to the consequences, penalties and remedies provided in ORCP 55 G.

(8) Reference judges may conduct proceedings for the imposition of remedial sanctions under ORS 33.055, but may not conduct proceedings for the imposition of punitive sanctions under ORS 33.065. [1983 c.704 §3; 1991 c.724 §15a; 1995 c.781 §12]



Section 3.312



Section 3.314



Section 3.315 - Proposed report of reference judge; objections; final report; filings with clerk; entry of report as judgment of court.

(2) Within 10 days after receipt of the copy of the proposed report, any party may serve written objections and suggested modifications or corrections to the proposed report upon the reference judge and the other parties. The reference judge without delay shall consider the objections and suggestions and prepare a final written report. If requested by any party, the reference judge shall conduct a hearing on the proposed written report and any objections or suggested modifications or corrections thereto before preparing the final written report.

(3) Upon completion of the final written report, the reference judge shall file with the clerk of the circuit court:

(a) Copies of all original papers in the action filed with the reference judge;

(b) The exhibits offered and received or rejected in the trial on reference;

(c) The transcript of the proceedings in the trial, if a trial court reporter was used in the trial;

(d) The audio record of the proceedings in the trial, if a trial court reporter was not used in the trial; and

(e) The final written report containing the findings of fact and conclusions of law by the reference judge, and the judgment thereon of the reference judge.

(4) In the interest of economy, the presiding judge for a judicial district may allow the reference judge to file the final written report under subsection (3) of this section without any of the items listed in subsection (3)(a) to (d) of this section. However, the presiding judge shall require the reference judge to file the items listed in subsection (3)(a) to (d) of this section if timely notice of appeal of the judgment is filed.

(5) At the time the reference judge files the final written report under subsection (3) of this section, the reference judge shall mail to each party a copy of the report.

(6) Upon receipt of the final written report by the clerk of the court, the referral of the action shall terminate and the presiding judge shall order the judgment contained in the report entered as the judgment of the court in the action. Subsequent motions and other related post-trial proceedings in the action may be conducted and disposed of by the reference judge upon the order of the presiding judge, in the sole discretion of the presiding judge, or may otherwise be assigned by the presiding judge.

(7) The judgment of the reference judge entered as provided in subsection (6) of this section may be appealed in the same manner as a judgment of the circuit court in a civil action. [1983 c.704 §4; 1995 c.781 §13; 2003 c.576 §231]



Section 3.320



Section 3.321 - Compensation of reference judge; payment procedure.

(2) Payment of the compensation of a reference judge and the expense of the trial on reference before the reference judge shall be the obligation of the parties. The obligation shall be borne equally by the parties unless the parties agree to a different allocation.

(3) The presiding judge for the judicial district shall estimate the compensation of the reference judge and the expense of the trial on reference in advance of the trial, and shall notify the parties of the estimate. The parties shall deposit with the clerk of the court the amount estimated by the presiding judge. The presiding judge may order the clerk to pay a portion of the deposited amount to the reference judge during the trial on reference. Upon termination of the referral of the action, the reference judge shall cause to be delivered to the presiding judge and each party a written statement of any remaining unpaid compensation and expense. The presiding judge shall hear and decide any objection to the written statement, and thereafter shall order payment to the reference judge or refund of any remainder of the deposited amount accordingly. [1983 c.704 §5; 1995 c.781 §14]



Section 3.330



Section 3.340



Section 3.350



Section 3.360



Section 3.370



Section 3.380



Section 3.390



Section 3.400



Section 3.405 - Application to establish family court department; assignment of judges; authority of judges.

(2) In every judicial district in which a family court department is established under this section, the presiding judge of the judicial district may assign one or more judges to serve in the family court department.

(3) Judges serving in the family court department have the same jurisdiction, authority, powers, functions and duties as any other circuit court judge and shall be elected and qualified in the same manner as any other circuit court judge.

(4) For the purposes of this section, "judicial district" means a judicial district enumerated under the provisions of ORS 3.012. [1993 c.165 §1; 1995 c.658 §125]



Section 3.408 - Matters assignable to family court department.

(a) Proceedings under the provisions of ORS chapters 107, 108, 109 and 110;

(b) Proceedings under the provisions of ORS chapter 25;

(c) Guardianship proceedings for minors under the provisions of ORS chapter 125;

(d) Juvenile court proceedings under ORS chapters 419A, 419B and 419C;

(e) Proceedings to commit a person with a mental illness under the provisions of ORS chapter 426;

(f) Probate proceedings under ORS chapters 111, 112, 113, 114, 115, 116 and 117; and

(g) Any other proceeding in which a family is involved.

(2) In addition to the matters specified in subsection (1) of this section, the presiding judge of the judicial district may assign to a family court department any criminal proceeding that involves domestic violence or other crime between family members. [1993 c.165 §2; 1995 c.608 §19; 1995 c.664 §67; 1995 c.781 §15; 1995 c.800 §7; 1999 c.1081 §1; 2007 c.70 §3; 2011 c.720 §51]



Section 3.410



Section 3.411



Section 3.412 - Chief family court judge.



Section 3.414 - Assignment of matters relating to same child.



Section 3.417 - Coordination of services.



Section 3.420 - Abolishment of family court department.



Section 3.423 - Family court department rules.



Section 3.425 - Family law education programs.

(a) An annulment or dissolution of marriage action.

(b) A legal separation action.

(c) A petition to establish custody or parenting time.

(d) Post-judgment litigation involving custody or parenting time.

(2) An education program established under subsection (1) of this section must include, but need not be limited to, information about:

(a) The emotional impact of a dissolution of marriage or a separation on children at different developmental stages.

(b) Parenting during and after a dissolution of marriage or a separation.

(c) Custody, parenting time and shared parenting plans.

(d) The effect on children of parental conduct including, but not limited to, long distance parenting.

(e) Mediation and conflict resolution.

(3) The family court department or, if there is no family court department, the presiding judge or designee of each circuit court may establish an education program designed to provide information about dissolution law and legal procedures, mediation and other dispute resolution alternatives to persons seeking to annul or dissolve a marriage or to separate from each other. The program must include, but need not be limited to, information about:

(a) Shared parenting plans.

(b) Division of marital property.

(c) Spousal and child support.

(d) Court procedures and time requirements.

(e) Litigation, mediation and conflict resolution.

(f) The role of attorneys in mediation.

(4) The court may order the parties in any action listed in subsection (1) of this section to participate in education programs described in this section unless:

(a) Subject to the approval of the court, the parties agree not to participate;

(b) On motion of either party or on its own motion, the court determines that participation is unnecessary; or

(c) With prior approval of the court, the parties select and participate in comparable education programs.

(5) The court may not require both parties to attend an education program established under this section at the same time.

(6)(a) The family court department or, if there is no family court department, the presiding judge or designee of each circuit court shall designate the program providers for the education programs.

(b) A program provider may charge a person a reasonable fee to attend education programs. A program provider may not exclude a person from attending education programs due to an inability to pay the fee if the court has indicated that the person is indigent or otherwise unable to pay the fee.

(c) A program provider shall issue a certificate of completion to a participant when the participant has satisfactorily completed the education programs. A certificate of completion must be filed with the court prior to the entry of the judgment in the action. [1995 c.800 §10(1),(2),(3); 1997 c.249 §2; 1997 c.707 §4; 1999 c.59 §3; 2003 c.576 §271]



Section 3.428 - Family law facilitation programs.

(a) Educational materials.

(b) Court forms.

(c) Assistance in completing forms.

(d) Information about court procedures.

(e) Referrals to agencies and resources that provide legal and other services to parents or children.

(2) All materials, forms, instructions and referral lists provided through the program must be approved by the family court department or, if there is no family court department, by the presiding judge for the judicial district.

(3) Except for those fees authorized for forms under ORS 21.245, services provided through the program shall be provided without charge.

(4) An employee or other person providing services to litigants through a family law facilitation program as provided in this section is not engaged in the practice of law in this state for the purposes of ORS 9.160.

(5) Except as provided in subsection (6) of this section, an employee or other person who assisted litigants through a family law facilitation program may not, for a period of one year after leaving the program, charge or collect any fee from a litigant for services relating to a matter that was the subject of assistance under the program.

(6) The prohibition of subsection (5) of this section does not apply to persons admitted to the practice of law in this state. [1999 c.1095 §1; 2009 c.218 §5]



Section 3.430 - Family court advocate programs; goals; duties.

(2) The family court advocate programs implemented under this section shall emphasize the following goals:

(a) Protection of children.

(b) Successful completion of family plans designed by the programs.

(c) Improved linkage between the family court and community services.

(d) Improvements in the functioning of each family that is provided services by the programs.

(e) Decreased caseload in the courts of this state in matters relating to families.

(f) Integration of family services.

(g) Identification of and referral to alternatives to court proceedings.

(3) The family court advocate programs shall:

(a) Coordinate services that are available to persons who are parties in proceedings before the family court, or who may become parties in proceedings before the family court.

(b) Assist human services agencies in efforts made by those agencies to collaborate with the family court.

(c) Assist circuit court judges in viewing litigation involving families with a focus on the family instead of viewing the parties as individual litigants.

(d) Intervene with at-risk families who do not receive governmental assistance.

(e) Research, identify and advocate new programs that will improve the use of family courts.

(4) Family court advocate programs shall be established in Jackson County, Deschutes County and such other counties as may be designated by the Chief Justice of the Supreme Court. [1997 c.801 §85; 1999 c.1081 §4]



Section 3.432 - Judicial education program on establishment and management of family court departments.



Section 3.434 - Adoption of coordination plan for services; local family law advisory committees; plan contents.

(2) The presiding judge of the judicial district shall establish a local family law advisory committee for the judicial district. The committee will prepare the plan required by subsection (1) of this section. The membership of the local advisory committee must reflect the diversity of the judicial district and must include, in addition to the presiding judge or a judge designated by the presiding judge, the trial court administrator and business, social service, community and government representatives who must be knowledgeable in family and family law issues. In judicial districts composed of more than one county, the presiding judge may establish a local advisory committee in each county or establish one or more committees to serve multiple counties.

(3)(a) At a minimum, the local family law advisory committee shall address the following in the plan:

(A) Mandates for mediation of child custody or parenting time disputes, requiring each party to attend either a group or private mediation orientation session;

(B) Methods of coordinating cases when the same child or family is involved in multiple cases; and

(C) The need for, and provision of, conciliation services, mediation services, child custody evaluations, parent education and visitation services.

(b) The local advisory committee may include other elements in the plan, including but not limited to:

(A) The need for, and provision of, services relating to prevention and early intervention; and

(B) The use of settlement options such as mediation, conciliation, arbitration and settlement conferences.

(c) The local advisory committee shall include in the plan a list of mediators qualified to provide mediation in cases involving spousal support and division of property issues. Once the list is developed, the judicial district shall maintain the list.

(4) The local family law advisory committee shall present the plan to the county governing body of each county within the judicial district and to the presiding judge of the judicial district for their approval. The local advisory committee shall send copies of the plan to the Chief Justice of the Supreme Court and those members of the Oregon House of Representatives and the Oregon Senate who represent the areas within the judicial district.

(5) The local family law advisory committee may assist in implementing, monitoring and revising the plan. The local advisory committee, working in conjunction with legal service providers, may coordinate access to family law resources, including family law facilitation and other services. [1997 c.801 §135; 1999 c.1081 §8; 2007 c.71 §3]



Section 3.436 - Appointment of statewide family law advisory committee.

(2) The Chief Justice shall determine the terms and organization of the statewide advisory committee.

(3) Members of the statewide advisory committee are not entitled to compensation, but may be reimbursed from funds available to the State Court Administrator from the Family Law Account for actual and necessary travel expenses incurred by them in the performance of their official duties. [1997 c.801 §136; 2001 c.779 §18]



Section 3.438 - Duties of State Court Administrator.

(1) Shall hire a director of family court services and sufficient staff, whose compensation must come solely from the Family Law Account, and may delegate to the director of family court services any of the duties listed in subsections (2) to (6) of this section.

(2) Shall administer the Family Law Account demonstration grant program for funding implementation of new, innovative family court services within this state. The State Court Administrator may not fund services under the demonstration grant program for a period exceeding 24 months. The statewide family law advisory committee shall review all applicant programs and shall recommend programs for approval to the Chief Justice of the Supreme Court.

(3) Shall compensate the per diem expenses of the members of the statewide family law advisory committee from the Family Law Account.

(4)(a) Shall plan and implement an annual statewide conference to:

(A) Review legislation relating to family law issues;

(B) Provide family law training;

(C) Review elements of successful family law programs; and

(D) Foster the development of enhanced services to families involved in proceedings before the court.

(b) May pay the expenses of program development and production for program sessions and materials for the statewide conference from the Family Law Account. The State Court Administrator shall credit any receipts from registration or materials fees charged to the Family Law Account.

(5) Shall pay the expenses of the Family Law Legal Services Commission.

(6) Shall carry out other activities in support of the statewide and local family law advisory committees determined by the State Court Administrator to be necessary to achieve the purposes of ORS 3.434 to 3.440. [1997 c.801 §137]



Section 3.440 - Family Law Account.



Section 3.450 - Drug court programs; fees; records.

(a) Individuals who are before the court obtain treatment for substance abuse issues and report regularly to the court on the progress of their treatment; and

(b) A local drug court team, consisting of the court, agency personnel and treatment and service providers, monitors the individuals' participation in treatment.

(2)(a) The governing body of a county or a treatment provider may establish fees that individuals participating in a drug court program may be required to pay for treatment and other services provided as part of the drug court program.

(b) A court may order an individual participating in a drug court program to pay fees to participate in the program. Fees imposed under this subsection may not be paid to the court.

(3) Records that are maintained by the circuit court specifically for the purpose of a drug court program must be maintained separately from other court records. Records maintained by a circuit court specifically for the purpose of a drug court program are confidential and may not be disclosed except in accordance with regulations adopted under 42 U.S.C. 290dd-2, including under the circumstances described in subsections (4) to (7) of this section.

(4) If the individual who is the subject of the record gives written consent, a record described in subsection (3) of this section may be disclosed to members of the local drug court team in order to develop treatment plans, monitor progress in treatment and determine outcomes of participation in the drug court program.

(5) A record described in subsection (3) of this section may not be introduced into evidence in any legal proceeding other than the drug court program unless:

(a) The individual who is the subject of the record gives written consent for introduction of the record; or

(b) The court finds good cause for introduction. In determining whether good cause exists for purposes of this paragraph, the court shall weigh the public interest and the need for disclosure against the potential injury caused by the disclosure to:

(A) The individual who is the subject of the record;

(B) The individual-physician relationship; and

(C) The treatment services being provided to the individual who is the subject of the record.

(6) A court, the State Court Administrator, the Alcohol and Drug Policy Commission or the Oregon Criminal Justice Commission:

(a) May use records described in subsection (3) of this section and other drug court program information to track and develop statistics about the effectiveness, costs and other areas of public interest concerning drug court programs.

(b) May release statistics developed under paragraph (a) of this subsection and analyses based on the statistics to the public.

(7) Statistics and analyses released under subsection (6) of this section may not contain any information that identifies an individual participant in a drug court program. [2003 c.385 §1; 2005 c.706 §25; 2011 c.673 §3]



Section 3.510



Section 3.520



Section 3.530



Section 3.540



Section 3.550



Section 3.560



Section 3.570






Chapter 004 - (Former Provisions)

Section 4.010



Section 4.105



Section 4.110



Section 4.120



Section 4.130



Section 4.140



Section 4.150



Section 4.160



Section 4.170



Section 4.180



Section 4.190



Section 4.200



Section 4.210



Section 4.220



Section 4.230



Section 4.240



Section 4.242



Section 4.244



Section 4.248



Section 4.250



Section 4.260



Section 4.265



Section 4.270



Section 4.410






Chapter 005 - County Courts (Judicial Functions)

Section 5.010 - Who holds court.



Section 5.020 - Juvenile court jurisdiction in certain counties.



Section 5.030 - Power of county judge to grant injunctions and orders in suits in circuit court.



Section 5.040



Section 5.050



Section 5.060 - Times of holding court.



Section 5.070



Section 5.080 - County judge as interested party.



Section 5.090 - Absence of county judge, or vacancy; authority of circuit judge; pro tem county judge.

(2) A county judge that exercises judicial functions may exercise judicial powers and functions in another county court as a pro tem county judge:

(a) In the event of a vacancy in the office of county judge in another county, until the vacancy is filled as provided by law; or

(b) In the event of the absence, incapacity or disqualification of a county judge in another county, during the period of the absence, incapacity or disqualification. [Amended by 1997 c.650 §1; 2003 c.576 §272]



Section 5.100 - Order of docketing and disposal of business; records of proceedings.

(a) Judicial business.

(b) County business.

(2) The proceedings and records of the court pertaining to the respective classifications of business specified in this section shall be kept in separate books. [Amended by 1969 c.591 §266]



Section 5.105 - Records of county court.



Section 5.110 - Jury.



Section 5.120 - Appeals.

(2) An appeal shall lie to the Court of Appeals from the whole or a specified part of the judgment or other final determinative order of the circuit court given upon such appeal to it, in like manner and with like effect as though it were from a judgment or other appealable determinative order of such circuit court given in a suit in equity therein. [Amended by 1959 c.558 §50; 1977 c.290 §1; 2003 c.576 §273]



Section 5.125 - County court fees.

(1) Making transcription from the judgment docket, $4.

(2) Filing and entering transcript of judgment, $4.

(3) Filing and docketing copy of foreign judgment and affidavit filed as provided in ORS 24.115 and 24.125, $25.

(4) Issuing writs of execution or writs of garnishment, $3 for each writ.

(5) Preparing clerk's certificate of satisfaction of judgment, $3.75.

(6) For any service not enumerated in this section, the fees provided or established under ORS 205.320. [Formerly 21.375; 2003 c.576 §166]






Chapter 007 - Records and Files of Courts

Section 7.010 - Records of court; minimum record retention schedules.

(2) The record of the Supreme Court and the Court of Appeals is a register.

(3) All references in this chapter to the clerk or court administrator relate to the office of the clerk or court administrator of the appropriate trial or appellate court.

(4) Minimum record retention schedules and standards for all records of the state courts and the administrative offices of the state courts may be prescribed by the State Court Administrator pursuant to ORS 8.125. The State Court Administrator shall ensure that the minimum record retention schedules and standards prescribed under ORS 8.125 conform with policies and standards established by the State Archivist under ORS 192.105, 357.825 and 357.835 (1) for public records valued for legal, administrative or research purposes. [Amended by 1969 c.198 §34; 1975 c.588 §3; 1985 c.540 §1; 1989 c.768 §2; 1995 c.244 §9; 2003 c.576 §174]



Section 7.015 - Consolidation of records.



Section 7.020 - Register.

(1) The date of any filing of any document.

(2) The date of making, filing and entry of any order, judgment, ruling or other direction of the court in or concerning such action, suit or proceeding.

(3) Any other information required by statute, court order or rule. [Amended by 1971 c.193 §12; 1975 c.588 §4; 1985 c.540 §2; 1989 c.768 §3; 2007 c.129 §3]



Section 7.030



Section 7.040



Section 7.050



Section 7.060



Section 7.070 - Jury register.



Section 7.080



Section 7.090 - Files of court.



Section 7.095 - Electronic data processing for court records; standards for preservation and security.

(2) The State Court Administrator may prescribe standards governing the use of such techniques, the preservation of the records so maintained, and controls to prevent unauthorized access to records maintained through the use of electronic data processing equipment. [1971 c.499 §1; 1985 c.540 §4; 1995 c.244 §2]



Section 7.110 - Custody of records and files.

(2) Custody of and responsibility for records and files of the court relating to an action, suit or proceeding may be transferred to the clerk or court administrator of another court, for the purposes of storage and servicing, after the expiration of 25 years after the entry of final judgment in the action, suit or proceeding. [Amended by 1971 c.193 §15; 1975 c.588 §12; 1985 c.540 §5; 2007 c.129 §5]



Section 7.120 - Disposition of exhibits, notes and audio records of circuit court cases.

(2) The presiding judge for a judicial district may order the return, destruction or other disposition of exhibits offered or received in any case in circuit court at any time after the case becomes final and not subject to further appeal. This subsection does not apply to exhibits in a case involving the determination of water rights, which exhibits shall be permanently retained. [Amended by 1955 c.497 §1; 1975 c.481 §1; 1979 c.58 §1; 1985 c.540 §6; 1993 c.33 §274; 1993 c.546 §116; 1995 c.781 §§16,16a; 1997 c.872 §13]



Section 7.124 - Procedures for destruction of documents; photographic and electronic copies.

(2) A state court may use procedures established under subsection (1) of this section only if at the time of making the copy of the document or group of documents, the court administrator attaches to the copy, attaches to the sealed container in which the copy is placed or incorporates or causes to be incorporated into the copy:

(a) A statement that the copy is a correct copy of the original, or of a specified part of the original document or group of documents; and

(b) The date on which the copy of the document or group of documents was made.

(3) A court administrator using film for copies under this section must promptly seal and store at least one original or negative copy of the film in a manner and place that will ensure that the film will not be lost, stolen or destroyed.

(4) A court administrator using electronic images for copies under procedures established under subsection (1) of this section must ensure that the electronic images are continuously updated into commonly used formats and, if necessary, transferred to media necessary to ensure that the electronic images are accessible through commonly used electronic or computerized systems.

(5) If a copy of a document created under this section is retained in lieu of the original document, the copy is the official court record for all purposes and must be retained for the period established by the schedule prescribed in ORS 8.125 (11). [2007 c.129 §2; 2013 c.685 §3]

Note: 7.124 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 7 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 7.125



Section 7.130 - Search and examination of records and files; certified copies.



Section 7.132 - Access to case information not otherwise open to public.

Note: 7.132 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 7 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 7.140 - Substitution of copy of lost record.



Section 7.150 - Order of restoration when no copy available.



Section 7.160 - Restoration of destroyed probate records.



Section 7.170 - When copy of higher court record may be filed in lower court; effect when original is lost or destroyed.



Section 7.210



Section 7.211



Section 7.215



Section 7.220



Section 7.225



Section 7.230 - Probate and juvenile court records to be kept separate.



Section 7.240 - Records in probate matters.

(2) For probate matters in courts other than state courts, the clerk or court administrator shall enter and record the proceedings in the following records:

(a) A register, in which shall be entered a memorandum of all official business transacted by the court or judge thereof pertaining to the estate of each decedent, under the name of the decedent, and that pertaining to each protective proceeding under ORS chapter 125, under the name of the protected person.

(b) A probate index, in which shall be kept an index of all the entries in the register under the names of the persons to whose estate, person or business the entries relate, which names shall be arranged chronologically in alphabetical order. [Amended by 1973 c.823 §84; 1975 c.588 §17; 1985 c.540 §12; 1995 c.664 §68; 2013 c.685 §2]



Section 7.250 - Use of paper printed on both sides; use of recycled paper.

(2) All paper filings in the courts of this state, including all pleadings, motions, copies and other documents, shall be printed on recycled paper if recycled paper is readily available at a reasonable price. The State Court Administrator and the courts of this state shall encourage persons who make paper filings in the courts to use recycled paper that has the highest available content of post-consumer waste, as defined in ORS 279A.010, and that is recyclable in office paper recycling programs in the community in which the filing is made. A court of this state may not decline to accept any paper filing because the paper does not comply with the requirements of this subsection. [1997 c.762 §2; 2003 c.794 §193; 2007 c.129 §6]






Chapter 008 - Court Officers and District Attorneys

Section 8.010



Section 8.020



Section 8.030



Section 8.060



Section 8.070



Section 8.075



Section 8.100 - Authority of Judicial Department to require fingerprints.

(1) Is employed or applying for employment by the department; or

(2) Provides services or seeks to provide services to the department as a contractor, vendor or volunteer. [2005 c.730 §51]



Section 8.105 - Submission of proposed change to legislative committee.

(2) This section applies to all boards, commissions, committees and departments of the judicial department, as defined in ORS 174.113, including but not limited to the Public Defense Services Commission and the Commission on Judicial Fitness and Disability. [2012 c.107 §79]



Section 8.110 - State Court Administrator; appointment; term; duties.

(2) The Chief Justice of the Supreme Court shall appoint after conferring with and seeking the advice of the Supreme Court, may remove at pleasure and shall fix the compensation of the State Court Administrator.

(3) The State Court Administrator shall perform the duties, powers and functions of the office under the supervision and subject to the direction of the Chief Justice of the Supreme Court. [Amended by 1953 c.382 §4; 1971 c.193 §1; 1981 s.s. c.1 §12]



Section 8.120 - Duties as court administrator for Supreme Court and Court of Appeals; delegation.

(a) Act as court administrator for the court.

(b) Keep the seal of the court, and affix it in all cases required by law.

(c) Record the proceedings of the court.

(d) Keep the records, files, books and documents pertaining to the court.

(e) File all documents delivered to the administrator for that purpose in any action or proceeding in the court.

(f) Attend the terms of the court, unless excused by the court, and administer oaths.

(g) Under the direction of the court enter its orders and judgments.

(h) Authenticate, by certificate or transcript, as may be required, the records, files or proceedings of the court, or any document pertaining thereto, and filed with the administrator.

(i) In the performance of duties pertaining to the court, conform to the direction of the court.

(2) The State Court Administrator may delegate powers of the office of State Court Administrator to officers and employees of the Judicial Department designated by the State Court Administrator in writing. [Amended by 1971 c.193 §2; 1981 s.s. c.1 §13; 1985 c.540 §21; 1995 c.273 §3; 2003 c.518 §4; 2007 c.129 §7]



Section 8.125 - Duties to assist Chief Justice and other courts.

(1) Assist the Chief Justice in exercising administrative authority and supervision under ORS 1.002.

(2) Consistent with applicable provisions of law and rules made thereunder:

(a) Supervise the personnel plan for officers, other than judges, and employees of the courts of this state who are state officers or employees.

(b) Prescribe the form and content and supervise the preparation of consolidated budgets, for submission to the Legislative Assembly, applicable to expenditures made and revenues received by the state in respect to the courts of this state.

(c) Supervise an accounting system for the recording, monitoring and auditing of expenditures made and revenues received by the state in respect to the courts of this state.

(d) Establish and maintain inventory records of property of the state in the custody or control of the courts of this state or any judge, other officer or employee thereof.

(3) Conduct a continuing survey of the administrative methods and activities, records, business and facilities of the courts of this state and make recommendations to the Chief Justice based on the survey.

(4) Collect and compile statistical and other data relating to the courts of this state and municipal courts, including the caseload, workload, performance, status, management, expenses and revenues of those courts, and make reports on the business and condition of those courts.

(5) Establish and supervise a statewide public information service concerning the courts of this state.

(6) Establish and supervise education programs for judges, other officers and employees of the courts of this state and municipal courts pertinent to the performance of the functions of those judges, other officers and employees.

(7) Provide to the judges, other officers and employees of the courts of this state, to attorneys and to the public appropriate assistance services relating to the administration and management of the courts of this state.

(8) Prepare and maintain a continuing long-range plan for improvement and future needs of the courts of this state.

(9) Supervise and maintain the law libraries of the judicial department of government of this state, including the State of Oregon Law Library, and excluding county law libraries except as provided in ORS 9.825.

(10) Enter into contracts on behalf of the Judicial Department, including but not limited to financing agreements entered into pursuant to ORS 283.087.

(11) Prescribe minimum retention schedules and standards for all records of the state courts and the administrative offices of the state courts, including but not limited to minimum retention schedules and standards for registers, dockets, indexes, files, citations, notes, audio records, video records, stenographic records, exhibits, jury records and fiscal and administrative documents, whether maintained in paper, micrographic, electronic or other storage form. The State Court Administrator shall ensure that the minimum record retention schedules and standards prescribed under this subsection conform with policies and standards established by the State Archivist under ORS 192.105, 357.825 and 357.835 (1) for public records valued for legal, administrative or research purposes. [1981 s.s. c.1 §15; 1985 c.308 §1; 1991 c.790 §19; 1995 c.244 §1; 1999 c.787 §2; 2001 c.779 §5; 2011 c.224 §6; 2011 c.595 §106]



Section 8.130 - Fees payable to State Treasurer.



Section 8.140



Section 8.150 - Appointment and compensation of employees.



Section 8.155 - Bailiffs of higher courts.

(2) Process in cases of original jurisdiction in the Supreme Court may be executed by the bailiff or any sheriff of the state as directed by the court. [Formerly 8.010]



Section 8.160 - Administrator and staff not to engage in private practice of law.



Section 8.170 - Status of court officers and employees.



Section 8.172



Section 8.185 - Trial court administrator for judicial district.



Section 8.195 - Appointment of trial court administrators; removal.

(a) One judicial district shall be appointed by the presiding judge for the judicial district, with the approval of a majority of the circuit court judges in the district.

(b) The circuit court in a judicial district shall be appointed by the presiding judge for the judicial district, with the approval of a majority of the circuit court judges.

(c) Two or more adjoining judicial districts shall be appointed by the presiding judges for the judicial districts, with the approval of a majority of the circuit court judges in the districts.

(2) A trial court administrator may be removed from the office by the appointing presiding judge as provided in a personnel plan established by the Chief Justice of the Supreme Court. [1981 s.s. c.3 §9; 1995 c.658 §18; 1995 c.781 §18]



Section 8.205



Section 8.210



Section 8.215



Section 8.220



Section 8.225 - Duties of trial court administrator; delegation; transcript coordinator.

(2) A trial court administrator shall, for each court served by the officer:

(a) Keep the seal of the court, and affix it in all cases required by law.

(b) Record the proceedings of the court.

(c) Maintain the records, files, books and other documents pertaining to the court.

(d) File all documents delivered to the trial court administrator in any action or proceeding in the court.

(e) Attend the terms of the court, administer oaths and receive the verdict of a jury in any action or proceeding therein, in the presence and under the direction of the court.

(f) Under the direction of the court enter its orders and judgments.

(g) Authenticate, by certificate or transcript, as may be required, the records, files or proceedings of the court, or any document pertaining thereto, and filed with the officer.

(h) In the performance of duties pertaining to the court, conform to the direction of the court.

(3) A trial court administrator may take and certify the proof and acknowledgment of a conveyance of real property or any other written instrument authorized or required to be proved or acknowledged.

(4) A trial court administrator may delegate powers of the office of trial court administrator to employees of the trial court administrator.

(5) A trial court administrator shall designate a person to act as transcript coordinator for the court. [1981 s.s. c.3 §12; 1985 c.540 §22; 1993 c.223 §1; 1995 c.273 §4; 1997 c.801 §§117,117a; 2007 c.129 §8]



Section 8.235 - Trial court administrators as state employees.



Section 8.245 - Trial court administrators and other personnel not to engage in private practice of law.



Section 8.255 - Agreement between state and county to provide services with county employees; payment to county; supervision of employees.

(2) County employees providing services under an agreement shall be under the supervision and control of the trial court administrator appointed under ORS 8.195. County employees providing services under an agreement are not thereby state employees. County employees providing services under an agreement shall not engage in the private practice of law.

(3) With the prior approval of the State Court Administrator, a trial court administrator appointed under ORS 8.195, on behalf of the state, and the governing body of a county, on behalf of the county, may enter into an agreement under this section in respect to services for a circuit court for the county served by the trial court administrator. [1981 s.s. c.3 §16; 1995 c.781 §20; 1997 c.801 §120]



Section 8.260



Section 8.270 - Collective bargaining rights of court administrators and staff.



Section 8.310



Section 8.320



Section 8.330



Section 8.340 - Reporter's duties.

(2) A circuit court reporter shall be appointed under a personnel plan established by the Chief Justice of the Supreme Court. Reporters for a justice or municipal court are not subject to this subsection.

(3) A reporter is an officer of the court in which the reporter serves and of any court to which an appeal is made whenever the reporter has recorded the proceedings that are the subject of the appeal.

(4) Upon the trial or hearing of any cause, the judge or justice of the peace upon the motion of the judge or justice of the peace may, and upon the request of either party shall, order a report of the proceedings. The reporter shall, in the manner provided in subsection (5) of this section, make a report of the oral testimony and other proceedings of the trial or hearing to the extent required by the court or by the requesting party.

(5) When a report is required, the reporter shall:

(a) Take accurate notes by shorthand or by means of a mechanical or electronic typing device; or

(b) Make audio records pursuant to policies and procedures established by the State Court Administrator.

(6) The notes or audio records of the official reporter or a reporter providing services under subsection (7) of this section shall be filed in the office of the clerk of the court subject to the provisions of ORS 7.120 and except as provided in ORS 19.385.

(7)(a) In any circuit court proceeding in which the court uses audio recording or video recording, any party may, with reasonable notice to the trial court, arrange for the reporting of the proceeding by stenographic means. A reporter providing stenographic reporting services under this paragraph shall be certified in shorthand reporting under ORS 8.415 to 8.455 or by a nationally recognized certification program. The party arranging for reporting of the proceeding by stenographic means must provide the court with the name of the reporter and an address and telephone number where the reporter may be contacted.

(b) If all parties to the proceedings agree, the stenographic reporting of the proceedings by a reporter arranged for by a party may be used by the parties during the proceedings.

(c) If all parties to the proceedings agree, the stenographic reporting of the proceedings by a reporter arranged for by a party is the official record of the proceedings for the purpose of a transcript on appeal. For all other purposes, the official record of the proceedings shall be the record produced by the reporting technique used by the court, unless otherwise ordered by the court.

(d) Unless other parties agree to pay all or part of the cost of the reporter, the party arranging for the reporting of the proceeding by stenographic means under this subsection must pay all costs of the reporter and the cost of providing copies of the transcript to the court. [Amended by 1955 c.497 §2; 1971 c.565 §4; 1975 c.481 §2; 1981 s.s. c.3 §24; 1985 c.496 §9; 1985 c.540 §42; 1989 c.1009 §1; 1995 c.244 §5; 1999 c.682 §9; 2007 c.394 §1]



Section 8.350 - Transcript of testimony.



Section 8.360 - Certified report as prima facie correct; reading as deposition; proceedings where reporter has ceased to be official reporter.

(2) When the official reporter in any cause has ceased to be the official reporter of that court, any transcript made from the notes or audio records by the former official reporter, or made by a competent person under direction of the court, and duly certified to by the maker, under oath, as a full, true and complete transcript of the notes or audio records, shall have the same force and effect as though certified in the same manner by the official reporter. [Amended by 1955 c.497 §4; 1979 c.284 §42; 1985 c.540 §44]



Section 8.370



Section 8.372



Section 8.375



Section 8.377



Section 8.379



Section 8.380



Section 8.381



Section 8.383



Section 8.385



Section 8.387



Section 8.390



Section 8.395



Section 8.400



Section 8.410



Section 8.415 - Definitions for ORS 8.415 to 8.455.

(1) "Administrator" means the State Court Administrator.

(2) "Advisory committee" means the Certified Shorthand Reporters Advisory Committee created in ORS 8.455.

(3) "Certified shorthand reporter" means an individual who has been certified to engage in the practice of stenographic reporting or voicewriting reporting under ORS 8.415 to 8.455.

(4) "Stenographic reporting" means the making and transcribing of a verbatim record of any court proceeding, deposition, hearing or other proceeding by means of a written system of either manual or machine shorthand procedures.

(5) "Voicewriting reporting" means the making and transcribing of a verbatim record of any court proceeding, deposition, hearing or other proceeding by:

(a) Recording the words in the proceeding using a voice silencer for subsequent transcription; or

(b) Using a computerized speech-recognition transcription program. [Formerly 703.400; 1997 c.249 §3; 2003 c.14 §6; 2013 c.470 §1]



Section 8.420 - Qualifications and certification of shorthand reporters.

(2) The administrator shall adopt policies necessary to administer ORS 8.415 to 8.455 and may appoint any committees necessary to function in accordance with ORS 8.415 to 8.455.

(3) The administrator shall:

(a) Adopt policies establishing the qualifications necessary for the issuance of a certificate of certified shorthand reporter. A shorthand reporter may be certified to perform stenographic reporting, voicewriting reporting, or both.

(b) Determine the qualifications of persons applying for certificates under ORS 8.415 to 8.455.

(c) Adopt policies for the examination of applicants and the issuing of certificates under ORS 8.415 to 8.455.

(d) Grant certificates to qualified applicants upon compliance with ORS 8.415 to 8.455 and policies of the administrator.

(e) Establish continuing education requirements for renewal of certificates.

(f) Collect fees as set by the administrator.

(g) Require the regular renewal of all certificates.

(h) Establish a code of conduct and grounds for disciplinary action.

(i) Investigate complaints regarding court reporters.

(4) The Certified Shorthand Reporters Advisory Committee shall recommend:

(a) Standards establishing the qualifications necessary for the issuance of a certificate of certified shorthand reporter;

(b) Qualifications required of persons applying for certificates under ORS 8.415 to 8.455;

(c) Procedures for the examination of applicants and the issuing of certificates under ORS 8.415 to 8.455;

(d) Certificates be granted by the administrator to qualified applicants upon compliance with ORS 8.415 to 8.455 and policies of the administrator;

(e) Continuing education requirements for renewal of certificates;

(f) A code of conduct and grounds for suspension or revocation of certificates or other disciplinary action to the administrator;

(g) Investigation of complaints regarding court reporters at the direction of the administrator; and

(h) Any corrective action that may be required. [Formerly 703.402; 1997 c.249 §4; 2005 c.22 §2; 2013 c.155 §4; 2013 c.470 §2]



Section 8.430



Section 8.435 - Certificate of certified shorthand reporter; prohibition on use of title "certified shorthand reporter" unless certified.

(2) Any person who has received from the administrator a certificate of "certified shorthand reporter" shall be styled and known as a "certified shorthand reporter" and may also use the abbreviation of "C.S.R."

(3) A certificate shall be renewed regularly as provided by policies of the administrator.

(4) Certificates issued by the administrator may be renewed upon payment of the fee established under ORS 8.445, completion of established continuing education requirements and compliance with the code of conduct policy as established by the administrator.

(5) A person may not assume or use the title or designation "certified shorthand reporter" or the abbreviation "C.S.R." or any other title, designation, words, letters, abbreviation, sign or device tending to indicate that the person is a certified shorthand reporter unless the person has received a certificate as a certified shorthand reporter under ORS 8.415 to 8.455 and policies of the administrator that is not revoked, suspended or lapsed. [Formerly 703.406; 2013 c.155 §5; 2013 c.470 §3]



Section 8.440 - Grounds for revocation, suspension or refusal to issue certificate.

(a) Revoke, suspend or refuse to issue any certificate described in ORS 8.415 to 8.455 or policies of the administrator.

(b) Require additional education or training.

(2) The administrator may revoke, suspend or refuse to issue any certificate described in ORS 8.415 to 8.455 or policies of the administrator in the case of a violation of any provision of ORS 8.415 to 8.455 or policies of the administrator.

(3) The administrator may require additional education or training if the administrator finds the person engages in or has engaged in conduct that evidences a lack of knowledge or ability to apply skills of stenographic reporting or voicewriting reporting. [Formerly 703.408; 2013 c.470 §4]



Section 8.445 - Fees.

(2) Fees collected under this section are nonrefundable.

(3) The fees established under this section may not exceed the cost of administering and enforcing ORS 8.415 to 8.455. [Formerly 703.410; 2003 c.737 §99; 2013 c.155 §6; 2013 c.470 §5]



Section 8.450 - Disposition of fees and other revenues.



Section 8.455 - Advisory committee, membership; terms.

(2) The term of a member of the advisory committee shall be three years. A member is eligible for reappointment to the advisory committee. Vacancies occurring shall be filled by appointment for the unexpired term.

(3) The advisory committee shall organize by the election of one of its members as president and one as secretary.

(4) A majority of the advisory committee shall constitute a quorum for all purposes. [Formerly 703.414; 2013 c.155 §7; 2013 c.470 §6]



Section 8.510



Section 8.610 - Election and term of office.



Section 8.620 - Filing certificate of election.



Section 8.630 - Qualifications; general powers and duties.



Section 8.640 - Filling vacancies in office.



Section 8.650 - District attorney as public prosecutor.



Section 8.660 - Attending court and prosecuting offenses.

(2) A district attorney shall not conduct prosecutions under this section when:

(a) A city attorney is prosecuting a violation under ORS chapter 153; or

(b) The district attorney is prohibited from appearing in a violation proceeding under the provisions of ORS 153.076. [Amended by 1975 c.451 §170; 1981 c.626 §1; 1981 c.692 §6a; 1999 c.1051 §116]



Section 8.665 - Prosecuting violations.



Section 8.670 - Proceedings before magistrates and grand jury.



Section 8.675 - Priority given to administration of laws relating to public assistance and enforcement of support.



Section 8.680 - Prosecuting and collecting penalties and forfeitures; prosecuting and defending for state.



Section 8.685 - Assisting juvenile court; right to appear.

(2) In counties having a population of more than 150,000, according to the latest federal decennial census, the district attorney shall designate a deputy to assist the juvenile court as provided in subsection (1) of this section.

(3) The district attorney is entitled to appear on behalf of the state in the juvenile court in any matter within the jurisdiction of the court. [1959 c.432 §63 (enacted in lieu of 8.750); 1991 c.681 §4]



Section 8.690 - Advising and representing county officers and employees.



Section 8.700 - Register to be kept.



Section 8.710 - Disqualification; appointment of special district attorney.



Section 8.720 - Receiving private fee in criminal action; acting as attorney in civil action involving same controversy.



Section 8.725



Section 8.726 - District attorneys and deputies prohibited from engaging in private practice of law; exception.

(2) A district attorney or deputy district attorney may engage in volunteer or pro bono legal work. [1965 c.633 §2; 1971 c.583 §1; 1975 c.378 §7; 1977 c.834 §5; 1979 c.418 §8; 1981 c.908 §2; 2007 c.658 §1]



Section 8.730 - Partner prosecuting or defending certain cases.



Section 8.740



Section 8.750



Section 8.760 - Deputies may be authorized and paid by county.



Section 8.770



Section 8.780 - Appointment of deputies; qualifications; duties.



Section 8.790 - Compensation of district attorney and deputies limited to salaries.



Section 8.795



Section 8.800



Section 8.801



Section 8.810



Section 8.820



Section 8.830 - Additional compensation from county for district attorney and deputies paid by state.



Section 8.840



Section 8.850 - Offices, supplies and stenographic assistance for district attorneys and deputies.



Section 8.852 - Salary plan for district attorneys.






Chapter 009 - Attorneys; Law Libraries

Section 9.005 - Definitions for ORS 9.005 to 9.755.

(1) "Attorney" and "member" mean a member of the bar.

(2) "Board" and "board of governors" mean the board of governors of the bar.

(3) "Delegate" means a delegate of the house of delegates of the Oregon State Bar.

(4) "Executive director" means the chief administrative employee of the bar, appointed by the board. The executive director may, but need not be, a member of the bar; and the executive director shall serve at the board's discretion and shall perform such duties as the board shall prescribe.

(5) "Governor" means a member of the board of governors of the bar.

(6) "House" and "house of delegates" mean the house of delegates of the Oregon State Bar.

(7) "Oregon State Bar," "state bar" and "bar" mean the Oregon State Bar created by the State Bar Act set forth in ORS 9.005 to 9.755.

(8) "Rules of procedure" means the rules of procedure relative to admission, discipline, resignation and reinstatement of members of the bar adopted by the board and approved by the Supreme Court. [1975 c.641 §2; 1979 c.252 §14; 1995 c.302 §15; 1997 c.249 §5]



Section 9.010 - Status of attorney and Oregon State Bar; applicability of statutes.

(2) The Oregon State Bar is a public corporation and an instrumentality of the Judicial Department of the government of the State of Oregon. The bar is authorized to carry out the provisions of ORS 9.005 to 9.755.

(3) The bar is subject to the following statutes applicable to public bodies:

(a) ORS 30.210 to 30.250.

(b) ORS 30.260 to 30.300.

(c) ORS 30.310, 30.312, 30.390 and 30.400.

(d) The Oregon Rules of Civil Procedure.

(e) ORS 192.410 to 192.505.

(f) ORS 192.610 to 192.690.

(g) ORS 243.401 to 243.507.

(h) ORS 244.010 to 244.040.

(i) ORS 297.110 to 297.230.

(j) ORS chapters 307, 308 and 311.

(k) ORS 731.036 and 737.600.

(4) Except as provided in subsection (3) of this section, the bar is not subject to any statute applicable to a state agency, department, board or commission or public body unless the statute expressly provides that it is applicable to the Oregon State Bar.

(5) The Oregon State Bar has perpetual succession and a seal, and may sue and be sued. Notwithstanding the provisions of ORS 270.020 and 279.835 to 279.855 and ORS chapters 278, 279A, 279B and 279C, the bar may, in its own name, for the purpose of carrying into effect and promoting its objectives, enter into contracts and lease, acquire, hold, own, encumber, insure, sell, replace, deal in and with and dispose of real and personal property.

(6) No obligation of any kind incurred or created under this section shall be, or be considered, an indebtedness or obligation of the State of Oregon. [Amended by 1955 c.463 §1; 1965 c.461 §1; 1985 c.446 §1; 1997 c.249 §6; 2003 c.794 §194; 2007 c.60 §1]



Section 9.020



Section 9.025 - Board of governors; number; eligibility; term; effect of membership.

(2) The board of governors shall divide the State of Oregon into regions for the purpose of determining eligibility to be a candidate for the board of governors, eligibility to be elected or appointed to the board of governors, and eligibility to vote in board of governors elections. The regions shall be based on the number of attorneys who have their principal offices in the region. To the extent that it is reasonably possible, the regions shall be configured by the board so that the representation of board members to attorney population in each region is equal to the representation provided in other regions. At least once every 10 years the board shall review the number of attorneys in the regions and shall alter or add regions as the board determines is appropriate in seeking to attain the goal of equal representation.

(3) Members of the board of governors may be elected only by the active members of the Oregon State Bar who maintain their principal offices in the regions established by the board. The regular term of a member of the board is four years. The board may establish special terms for positions that are shorter than four years for the purpose of staggering the terms of members of the board. The board must identify a position with a special term before accepting statements of candidacy for the region in which the position is located. The board shall establish rules for determining which of the elected members for a region is assigned to the position with a special term.

(4) No judge of a municipal, state or federal court or any other full-time judicial officer, shall be eligible for appointment or election to the board of governors.

(5) The term of any member of the board of governors shall terminate on the date of the death or resignation of the member, or if the member of the board is required to be a member of the Oregon State Bar, the term terminates on the date:

(a) Of the termination of active membership in the Oregon State Bar for any reason;

(b) When the member discontinues to maintain the principal office of law practice in the region in which it was maintained at the time of the appointment or election of the member; or

(c) When the member assumes office as a judge of a municipal, state or federal court, or fills a full-time judicial office.

(6) No member of the board of governors shall be eligible, during the term of office, for service pro tempore as a judge of any municipal, state or federal court. [1973 c.114 §1; 1981 c.193 §3; 1993 c.307 §1; 1995 c.302 §1; 2009 c.218 §1; 2011 c.303 §1]



Section 9.030 - Voting rights; eligibility of members for board of governors and house of delegates.

(2) An active member of the Oregon State Bar is eligible to be a candidate for, and to be appointed or elected to, the board of governors or house of delegates to represent the region in which the bar member maintains the member's principal office. [Amended by 1971 c.103 §2; 1973 c.114 §2; 1995 c.302 §16; 2011 c.303 §2]



Section 9.040 - Election of governors; rules; vacancies.

(2)(a) The executive director shall mail ballots containing the names of the candidates for the office of governor in each region to every active member in the region. Ballots may be delivered in person or by mail to the executive director, but must be received by the executive director on or before the day of the election. The executive director shall canvass the votes and record the results of the election.

(b) The board by rule may provide for electronic elections in lieu of using mailed ballots under paragraph (a) of this subsection. Rules adopted under this paragraph may provide for electronic distribution of election materials and electronic tabulation of votes.

(3) In a region in which only one position is to be filled, the candidate receiving the highest vote shall be declared elected. If a region has more than one position to be filled, the candidate with the most votes received shall be declared elected, the candidate with the next highest number of votes received shall then be declared elected, and so on until all positions are filled. The balloting shall be conducted so that only eligible active members can vote, and the secrecy of the ballot shall be preserved.

(4) Notwithstanding subsection (1) of this section, the board may not conduct an election for a region if the number of candidates for the region is equal to or less than the number of open positions for the region. If the number of candidates for the region is equal to or less than the number of open positions for the region, the board shall declare the candidate or candidates elected on a date specified by the board.

(5) A vacancy in the office of elective member of the board of governors that occurs more than 24 months before the expiration of the term shall be filled for the remainder of the term by a governor elected at a special election held in the manner provided in this section as soon as possible after the occurrence of the vacancy, or as provided in subsection (4) of this section if there is only one candidate. The vacancy may be filled for the period between the occurrence of the vacancy and the election of a new governor by a person appointed by the board. A vacancy in the office of elective member that occurs 24 months or less before the expiration of the term shall be filled for the remainder of the term by a person appointed by the board.

(6) A vacancy in the office of public member of the board of governors shall be filled for the remainder of the term by a governor appointed by the board. [Amended by 1973 c.114 §3; 1979 c.252 §15; 1985 c.512 §1; 1995 c.302 §2; 2001 c.297 §1; 2003 c.192 §1; 2005 c.347 §1; 2011 c.303 §3]



Section 9.042 - Determination of eligibility of candidate for board of governors; procedure; review by Supreme Court.

(2) The board shall give written notice to the candidate, and to any member of the bar who has requested a determination on the eligibility of the candidate under the provisions of this section, of the board's determination on the candidate's eligibility. The notice must be given not later than 75 days after the final day on which statements of candidacy are required to be filed. The notice shall state the specific grounds for the board's determination.

(3) A candidate, or a member of the bar who has requested a determination on the eligibility of a candidate under the provisions of this section, may file a petition for review of the board's determination with the Supreme Court. The petition for review must be filed within 15 days only after notice is given to a candidate or member under subsection (2) of this section.

(4) Upon the timely filing of a petition for review under subsection (3) of this section, the Supreme Court has jurisdiction to resolve all issues arising under the Oregon Constitution, state statutes, rules of the court and rules of the board that are related to the eligibility of candidates for the board.

(5) The board of governors shall establish procedures for the implementation of subsections (1) and (2) of this section. The procedures shall be designed to ensure that there will be a final determination on the eligibility of a candidate for the board no later than 10 days before the mailing of the ballots to members of the bar in the election that is affected by the determination.

(6) This section provides the exclusive procedure for challenging the eligibility of a candidate for the board. No other administrative or judicial proceeding may be brought to challenge the eligibility of a candidate for the board. [1993 c.307 §3; 2011 c.303 §4]



Section 9.050 - Recall of governors.

(2) On the affirmative vote of two-thirds of the entire membership of the board of governors, the board shall refer the question of the recall of any governor from any region to a vote of the members of that region. The executive director shall serve notice as soon as possible on the governor informing the governor that the board has approved a recall election. If the governor does not resign within 10 days after the notice is served, the executive director shall mail ballots to each active member of the bar within the region eligible to vote, submitting the question whether the governor shall be recalled. If a majority of the members voting at the election vote in favor of the recall, the governor is recalled.

(3) The board of governors shall approve the ballot and any information submitted to the members in connection with a recall vote. [Amended by 1973 c.114 §4; 1979 c.252 §16; 2003 c.14 §8; 2005 c.347 §2]



Section 9.060 - Officers; election; vacancies.



Section 9.070 - Duties of officers; deposit and disbursement of fees.

(2) All fees shall be paid into the treasury of the state bar, and when so paid shall become part of its funds and shall be disbursed only on order of the board of governors. [Amended by 1981 c.193 §4; 1991 c.331 §1; 1995 c.302 §4]



Section 9.080 - Duties of board of governors; professional liability fund; quorum; status of employees of bar.

(2)(a) The board shall have the authority to require all active members of the state bar engaged in the private practice of law whose principal offices are in Oregon to carry professional liability insurance and shall be empowered, either by itself or in conjunction with other bar organizations, to do whatever is necessary and convenient to implement this provision, including the authority to own, organize and sponsor any insurance organization authorized under the laws of the State of Oregon and to establish a lawyer's professional liability fund. This fund shall pay, on behalf of active members of the state bar engaged in the private practice of law whose principal offices are in Oregon, all sums as may be provided under such plan which any such member shall become legally obligated to pay as money damages because of any claim made against such member as a result of any act or omission of such member in rendering or failing to render professional services for others in the member's capacity as an attorney or caused by any other person for whose acts or omissions the member is legally responsible. The board shall have the authority to assess each active member of the state bar engaged in the private practice of law whose principal office is in Oregon for contributions to such fund, to establish definitions of coverage to be provided by such fund and to retain or employ legal counsel to represent such fund and defend and control the defense against any covered claim made against such member. The board shall have the further authority to offer optional professional liability coverage on an underwritten basis above the minimum required coverage limits provided under such fund, either through such fund, through a separate fund or through any insurance organization authorized under the laws of the State of Oregon, and may do whatever is necessary and convenient to implement this provision. Any fund so established shall not be subject to the Insurance Code of the State of Oregon. Records of a claim against the fund are exempt from disclosure under ORS 192.410 to 192.505.

(b) For purposes of paragraph (a) of this subsection, an attorney is not engaged in the private practice of law if the attorney is a full-time employee of a corporation other than a corporation incorporated under ORS chapter 58, the state, an agency or department thereof, a county, city, special district or any other public or municipal corporation or any instrumentality thereof. However, an attorney who practices law outside of the attorney's full-time employment is engaged in the private practice of law.

(c) For the purposes of paragraph (a) of this subsection, the principal office of an attorney is considered to be the location where the attorney engages in the private practice of law more than 50 percent of the time engaged in that practice. In the case of an attorney in a branch office outside Oregon and the main office to which the branch office is connected is in Oregon, the principal office of the attorney is not considered to be in Oregon unless the attorney engages in the private practice of law in Oregon more than 50 percent of the time engaged in the private practice of law.

(3) The board may appoint such committees, officers and employees as it deems necessary or proper and fix and pay their compensation and necessary expenses. At any meeting of the board, two-thirds of the total number of members then in office shall constitute a quorum. It shall promote and encourage voluntary county or other local bar associations.

(4) Except as provided in this subsection, an employee of the state bar shall not be considered an "employee" as the term is defined in the public employees' retirement laws. However, an employee of the state bar may, at the option of the employee, for the purpose of becoming a member of the Public Employees Retirement System, be considered an "employee" as the term is defined in the public employees' retirement laws. The option, once exercised by written notification directed to the Public Employees Retirement Board, may not be revoked subsequently, except as may otherwise be provided by law. Upon receipt of such notification by the Public Employees Retirement Board, an employee of the state bar who would otherwise, but for the exemption provided in this subsection, be considered an "employee," as the term is defined in the public employees' retirement laws, shall be so considered. The state bar and its employees shall be exempt from the provisions of the State Personnel Relations Law. No member of the state bar shall be considered an "employee" as the term is defined in the public employees' retirement laws, the unemployment compensation laws and the State Personnel Relations Law solely by reason of membership in the state bar. [Amended by 1955 c.463 §2; 1975 c.641 §3; 1977 c.527 §1; 1979 c.508 §1; 1983 c.128 §2; 1985 c.486 §1; 1989 c.1052 §5; 1995 c.302 §17]



Section 9.090 - Appropriation and disbursement of funds.



Section 9.100 - Statement of financial condition.



Section 9.110 - Board of governors to formulate rules.



Section 9.112 - Board of governors to establish minimum continuing legal education requirements.



Section 9.114 - Mandatory training on duties relating to reporting child abuse.

Note: The amendments to 9.114 by section 7, chapter 352, Oregon Laws 2013, become operative January 1, 2015. See section 12, chapter 352, Oregon Laws 2013. The text that is operative on and after January 1, 2015, is set forth for the user's convenience.
The Oregon State Bar shall adopt rules to establish minimum training requirements for all active members of the bar relating to the duties of attorneys under ORS 124.060 and 419B.010. Rules adopted under this section are subject to review and approval by the Supreme Court.



Section 9.120



Section 9.130



Section 9.132



Section 9.136 - House of delegates created; membership; terms.

(2) The members of the board of governors of the Oregon State Bar are ex officio voting delegates.

(3) The chairperson of each Oregon State Bar section is an ex officio voting delegate.

(4) The elected president of each county bar association is an ex officio voting delegate. Not more than one county bar association from each county may be represented by a delegate under this subsection.

(5) Elected delegates shall be elected from the regions established by ORS 9.025 and an additional region composed of all areas not located in this state. Only active members of the bar may vote for delegates. A member who maintains a principal office in one of the regions established by ORS 9.025 may vote for delegates from the region where the member maintains the office. A member who does not maintain a principal office in this state but who has an address on file with the bar may vote for delegates from the region composed of all areas not located in this state.

(6) Each region shall elect at least five delegates. If more than 550 active members maintain their principal offices in the region, the members shall elect delegates as follows:

(a) The members shall elect one delegate for each 100 members who maintain their principal offices in the region.

(b) The members shall elect one additional delegate if more than 50 members who maintain their principal offices in the region are not accounted for after the allocation provided for in paragraph (a) of this subsection.

(7) Elected delegates shall serve for terms of three years. A vacancy in the office of an elected delegate shall be filled for the remainder of the term by a delegate appointed by the board of governors.

(8) An elected delegate may not serve as a member of the board of governors, as a section chairperson or as a county bar association president during the delegate's term.

(9) For the purposes of this section, "county bar association" means a general purpose bar association established by the lawyers of one or more counties for the purpose of maintaining good professional relations between members of the bench and of the bar in the county or counties, and for the purpose of improving the administration of justice in the county or counties. [1995 c.302 §7; 2001 c.297 §2]



Section 9.139 - Powers of house of delegates.

(a) Modify or rescind an action or decision of the board of governors.

(b) Direct the board of governors as to future action.

(2) The board of governors is bound by a decision of the house of delegates made in the manner prescribed by subsection (1) of this section.

(3) The power of the house of delegates to direct, modify or rescind an action or decision of the board of governors under subsection (1) of this section does not include the power:

(a) To invalidate payments previously made at the direction of the board;

(b) To direct, modify or rescind any assessment by the board for contributions to a professional liability fund established under ORS 9.080; or

(c) To direct, modify or rescind any other action or decision by the board that is subject to control, approval or review by the Supreme Court.

(4) Subsection (3)(c) of this section does not affect the ability of the house of delegates to formulate disciplinary rules under ORS 9.490. [1995 c.302 §8]



Section 9.142 - Rules for conduct of business; meetings.

(2) The board of governors shall set a time and place for the annual meeting of the house of delegates. At the annual meeting, the board of governors shall submit to the house of delegates reports of the proceedings by the board since the last meeting of the house, reports of the officers and committees of the state bar and recommendations of the board. [1995 c.302 §9]



Section 9.145 - Public members.



Section 9.148 - Participation by nondelegates; referral of question for mail vote; petition for consideration or mail vote.

(2) The board of governors or the house of delegates, acting on its own motion, may refer to the members of the bar by mail ballot any question or measure considered by the board or house to be appropriate for submission to a vote of the members. Referral may be made under this subsection at any time.

(3) Active members of the state bar, by written petition signed by at least two percent of all active members, may have placed on the agenda of a meeting of the house of delegates any question or measure appropriate for a vote of the house. The petition shall contain the full text of the question or measure proposed. The petition must be filed with the executive director at least 45 days before the annual or special meeting of the house specified in the petition at the meeting when the petitioners seek to have the question or measure considered.

(4) Active members of the state bar, by written petition signed by no fewer than five percent of all active members, may request that the board of governors submit to a vote of the members any question or measure. The board of governors shall submit the question or measure to a vote of the members of the bar if the question or measure is appropriate for a vote of the members. The initiative petition must contain the full text of the question or measure proposed. [1995 c.302 §11]



Section 9.150 - Termination of delegate's term.

(1) Terminates the delegate's active membership in the Oregon State Bar for any reason;

(2) Ceases to maintain the delegate's principal office in the region the delegate was appointed or elected to represent;

(3) Takes office as a member of the board of governors, as a chairperson of a state bar section or as a county bar association president; or

(4) Is recalled pursuant to ORS 9.155. [1995 c.302 §12; 2001 c.297 §4]



Section 9.152 - Election of delegates; rules.

(2)(a) The executive director shall mail ballots containing the names of the candidates for the office of delegate in each region to every active member in the region. Ballots may be delivered in person or by mail to the executive director, but must be received by the executive director on or before the day of the election. The executive director shall canvass the votes and record the results of the election.

(b) The board by rule may provide for electronic elections in lieu of using mailed ballots under paragraph (a) of this subsection. Rules adopted under this paragraph may provide for electronic distribution of election materials and electronic tabulation of votes.

(3) In a region in which only one position is to be filled, the candidate receiving the highest vote shall be declared elected. If a region has more than one position to be filled, the candidate with the most votes received shall be declared elected, the candidate with the next highest number of votes received shall then be declared elected, and so on until all positions are filled. The balloting shall be conducted so that only eligible active members can vote, and the secrecy of the ballot shall be preserved.

(4) Notwithstanding subsection (1) of this section, the board may not conduct an election for a region if the number of candidates for the region is equal to or less than the number of open positions for the region. If the number of candidates for the region is equal to or less than the number of open positions for the region, the board shall declare the candidate or candidates elected on a date specified by the board. [1995 c.302 §13; 2001 c.297 §5; 2003 c.192 §2; 2011 c.303 §5]



Section 9.155 - Recall of delegate.



Section 9.160 - Bar membership required to practice law; exceptions.

(2) Subsection (1) of this section does not affect the right to prosecute or defend a cause in person as provided in ORS 9.320.

(3) An individual licensed under ORS 696.022 acting in the scope of the individual's license to arrange a real estate transaction, including the sale, purchase, exchange, option or lease coupled with an option to purchase, lease for a term of one year or longer or rental of real property, is not engaged in the practice of law in this state in violation of subsection (1) of this section.

(4) A title insurer authorized to do business in this state, a title insurance agent licensed under the laws of this state or an escrow agent licensed under the laws of this state is not engaged in the practice of law in this state in violation of subsection (1) of this section if, for the purposes of a transaction in which the insurer or agent provides title insurance or escrow services, the insurer or agent:

(a) Prepares any satisfaction, reconveyance, release, discharge, termination or cancellation of a lien, encumbrance or obligation;

(b) Acts pursuant to the instructions of the principals to the transaction as scrivener to fill in blanks in any document selected by the principals;

(c) Presents to the principals to the transaction for their selection any blank form prescribed by statute, rule, ordinance or other law; or

(d) Presents to the principals to the transaction for their selection a blank form prepared or approved by a lawyer licensed to practice law in this state for one or more of the following:

(A) A mortgage.

(B) A trust deed.

(C) A promissory note.

(D) An assignment of a mortgagee's interest under a mortgage.

(E) An assignment of a beneficial interest under a trust deed.

(F) An assignment of a seller's or buyer's interest under a land sale contract.

(G) A power of attorney.

(H) A subordination agreement.

(I) A memorandum of an instrument that is to be recorded in place of the instrument that is the subject of the memorandum.

(5) In performing the services permitted in subsection (4) of this section, a title insurer, a title insurance agent or an escrow agent may not draft, select or give advice regarding any real estate document if those activities require the exercise of informed or trained discretion.

(6) The exemption provided by subsection (4) of this section does not apply to any acts relating to a document or form that are performed by an escrow agent under subsection (4)(b), (c) or (d) of this section unless the escrow agent provides to the principals to the transaction a notice in at least 12-point type as follows:

______________________________________________________________________________

YOU WILL BE REVIEWING, APPROVING AND SIGNING IMPORTANT DOCUMENTS AT CLOSING. LEGAL CONSEQUENCES FOLLOW FROM THE SELECTION AND USE OF THESE DOCUMENTS. THESE CONSEQUENCES AFFECT YOUR RIGHTS AND OBLIGATIONS. YOU MAY CONSULT AN ATTORNEY ABOUT THESE DOCUMENTS. YOU SHOULD CONSULT AN ATTORNEY IF YOU HAVE QUESTIONS OR CONCERNS ABOUT THE TRANSACTION OR ABOUT THE DOCUMENTS. IF YOU WISH TO REVIEW TRANSACTION DOCUMENTS THAT YOU HAVE NOT YET SEEN, PLEASE CONTACT THE ESCROW AGENT.

______________________________________________________________________________

(7) The exemption provided by subsection (4) of this section does not apply to any acts relating to a document or form that are performed by an escrow agent under subsection (4)(b), (c) or (d) of this section for a real estate sale and purchase transaction in which all or part of the purchase price consists of deferred payments by the buyer to the seller unless the escrow agent provides to the principals to the transaction:

(a) A copy of any proposed instrument of conveyance between the buyer and seller to be used in the transaction;

(b) A copy of any proposed deferred payment security instrument between the buyer and seller to be used in the transaction; and

(c) A copy of any proposed promissory note or other evidence of indebtedness between the buyer and seller to be used in the transaction.

(8) The notice and copies of documents that must be provided under subsections (6) and (7) of this section must be delivered in the manner most likely to ensure receipt by the principals to the transaction at least three days before completion of the transaction. If copies of documents have been provided under subsection (7) of this section and are subsequently amended, copies of the amended documents must be provided before completion of the transaction.

(9) Failure of any person to comply with the requirements of subsections (3) to (8) of this section does not affect the validity of any transaction and may not be used as a basis to challenge any transaction. [Amended by 2003 c.260 §1; 2007 c.319 §24; 2009 c.218 §4]



Section 9.162 - Definitions for ORS 9.160 to 9.166.

(1) "Person" means a human being, a public body as defined by ORS 174.109, a public or private corporation, an unincorporated association, a partnership, a limited liability company or any other business entity created under law.

(2) "Restitution" means full, partial or nominal payment of pecuniary damages to a victim.

(3) "Victim" means any person who the court determines has suffered pecuniary damages as a result of any other person's violation of ORS 9.160. [1987 c.860 §2; 2009 c.218 §3]



Section 9.164 - Investigation of alleged violation of ORS 9.160.



Section 9.166 - Enjoining practicing law without a license; restitution to victim.



Section 9.180 - Classes of membership.



Section 9.190



Section 9.191 - Annual membership fees; professional liability assessments.

(2) The board shall establish prorated membership fees payable for the year that a member is admitted to the practice of law in this state. If the new member is admitted on or before the date established by the board for the payment of annual membership fees under subsection (1) of this section, the new member must pay the full annual membership fees established under subsection (1) of this section.

(3) In establishing annual membership fees, the board shall consider and be guided by the anticipated financial needs of the state bar for the year for which the fees are established, time periods of membership and active or inactive status of members. Annual membership fees may include any amount assessed under any plan for professional liability insurance for active members engaged in the private practice of law whose principal offices are in Oregon as provided in ORS 9.080 (2). The board may not require that a member who has been admitted to practice law in Oregon for 50 years or more pay membership fees, assessments or any amount under ORS 9.645, except that the member shall be required to pay any amount assessed under any plan for professional liability insurance if the member is engaged in the private practice of law and the member's principal office is in Oregon. [1969 c.602 §2 (enacted in lieu of 9.190); 1973 c.21 §1; 1975 c.641 §5; 1977 c.527 §2; 1979 c.508 §3; 1985 c.486 §2; 1985 c.512 §3; 1995 c.302 §18; 1999 c.171 §7; 2001 c.104 §2; 2003 c.192 §3]



Section 9.200 - Effect of failure to pay membership fees; reinstatement.

(2) An active member delinquent in the payment of fees or contributions is not entitled to vote.

(3) A member suspended for delinquency under this section may be reinstated only on compliance with the rules of the Supreme Court and the rules of procedure and payment of all required fees or contributions. [Amended by 1957 c.271 §1; 1961 c.499 §2; subsection (2) formerly part of 9.190; 1979 c.508 §4a; 2013 c.3 §2]



Section 9.210 - Board of bar examiners; fees of applicants for admission to bar.



Section 9.220 - General requirements for admission.

(1) Is at least 18 years old, which proof may be made by the applicant's affidavit.

(2)(a) Is a person of good moral character and fit to practice law.

(b) For purposes of this section and ORS 9.025, 9.070, 9.110, 9.210, 9.250 and 9.527, the lack of "good moral character" may be established by reference to acts or conduct that reflect moral turpitude or to acts or conduct which would cause a reasonable person to have substantial doubts about the individual's honesty, fairness and respect for the rights of others and for the laws of the state and the nation. The conduct or acts in question should be rationally connected to the applicant's fitness to practice law.

(3) Has the requisite learning and ability, which must be shown by the examination of the applicant, by the judges or under their direction. However, no rule shall establish any maximum on the number of times an applicant may apply for and take the bar examination whenever presented if the reason for refusing admission to practice law is failure to pass the bar examination. [Amended by 1973 c.827 §2; 1981 c.193 §7; 1983 c.373 §2; 1985 c.599 §1; 1991 c.726 §3; 1995 c.302 §21; 1999 c.171 §3]



Section 9.230



Section 9.240



Section 9.241 - Practice of law by attorneys licensed in other jurisdictions; rules; fee.

(2) Notwithstanding ORS 9.160, the Supreme Court may adopt rules pursuant to the procedures established by ORS 9.490 that allow attorneys who have not been admitted to practice law in this state to practice law in Oregon on a temporary basis, including performing transactional or prelitigation work.

(3) The Supreme Court may by rule require the payment of a fee by an attorney appearing as counsel for a party in an action or proceeding before a court under the provisions of subsection (1) of this section. All amounts collected from any fee imposed by the Supreme Court under the provisions of this subsection shall be deposited with the Oregon State Bar and are continuously appropriated to the Oregon State Bar. Amounts appropriated to the Oregon State Bar under this subsection may be used only for the funding of legal services provided through the Legal Services Program established under ORS 9.572 and for expenses incurred by the Oregon State Bar in the administration of the Legal Services Program and in collecting fees imposed under this subsection. [1993 c.213 §1; 2001 c.223 §1; 2003 c.260 §5]



Section 9.242 - Advice on law of foreign jurisdiction; rules.

(2) As used in this section, "foreign jurisdiction" means any nation, country, state, political or other entity other than any state of the United States, the District of Columbia, Puerto Rico or a United States Territory or possession. [1989 c.1052 §2]



Section 9.250 - Order for admission; oath of qualified applicant.

(2) The applicant shall execute a written oath that in the practice of law the applicant will support the Constitution and laws of the United States and of this state, and be of faithful and honest demeanor in office. The applicant is entitled to practice as an attorney after the State Court Administrator has received the oath executed under this subsection. [Amended by 1973 c.827 §3; 1981 c.193 §8; 1989 c.1052 §6; 1991 c.726 §4; 1997 c.388 §3]



Section 9.260



Section 9.261 - Resignation of attorney.

(2) An attorney who has resigned may be readmitted to practice only in compliance with rules adopted pursuant to ORS 9.542. [1989 c.1052 §8 (enacted in lieu of 9.260)]



Section 9.270



Section 9.280 - Prohibition on acting as immigration consultant; definitions; exception.

(2) As used in this section, unless the context or subject matter requires otherwise:

(a) "Immigration consultant" means any person who gives advice on an immigration matter, including but not limited to drafting an application, brief, document, petition or other paper or completing a form provided by a federal or state agency in an immigration matter.

(b) "Immigration matter" means any proceeding, filing or action affecting the immigration or citizenship status of any person which arises under immigration and naturalization law, executive order or presidential proclamation, or action of the United States Department of Homeland Security, the United States Department of Justice, the United States Department of State or the United States Department of Labor.

(3) This section does not apply to any person or qualified designated entity authorized by federal law to represent persons before the United States Department of Homeland Security or the United States Department of Justice. [1987 c.860 §5; 2007 c.61 §1]



Section 9.310 - Attorney defined; counsel.



Section 9.320 - Necessity for employment of attorney; effect of employment.



Section 9.330 - Authority of attorney.



Section 9.340 - Challenge by party of attorney's authority to appear for party.



Section 9.350 - Challenge of attorney's authority to appear for adverse party.



Section 9.360 - Compelling delivery by attorney of money or papers.



Section 9.370 - Compelling delivery when attorney claims lien.

(1) Impose, as a condition of making the order, the requirement that the client give security, in form and amount to be directed, to satisfy the lien when determined in an action or suit;

(2) Summarily inquire into the facts on which the claim of a lien is founded, and determine the same; or

(3) Direct the trial of the controversy by a jury, or refer it, and upon the verdict or report, determine the same as in other cases. [Amended by 1975 c.648 §70; 1991 c.67 §2; 2003 c.14 §9]



Section 9.380 - Changing attorneys and terminating attorney-client relationship.

(a) Before judgment or final determination, upon the consent of the attorney filed with the clerk or entered in the appropriate record of the court; or

(b) At any time, upon the order of the court, based on the application of the client or the attorney, for good and sufficient cause.

(2) The relationship of attorney and client may be terminated after the entry of a judgment or other final determination in an action or proceeding by the filing of a notice of termination of the relationship in the action or proceeding. The notice must be signed by the attorney and must state that all services required of the attorney under the agreement between the attorney and the client have been provided. [Amended by 1985 c.540 §24; 2003 c.576 §278; 2011 c.60 §1]



Section 9.390 - Notice of change or termination.



Section 9.400



Section 9.460 - Duties of attorneys.

(1) Support the Constitution and laws of the United States and of this state;

(2) Employ, for the purpose of maintaining the causes confided to the attorney, such means only as are consistent with truth, and never seek to mislead the court or jury by any artifice or false statement of law or fact;

(3) Maintain the confidences and secrets of the attorney's clients consistent with the rules of professional conduct established pursuant to ORS 9.490; and

(4) Never reject, for any personal consideration, the cause of the defenseless or the oppressed. [Amended by 1989 c.1052 §9; 1991 c.726 §5]



Section 9.470



Section 9.480



Section 9.490 - Formulation of rules of professional conduct; prohibition on certain sanctions for violation of rule.

(2) A court of this state may not order that evidence be suppressed or excluded in any criminal trial, grand jury proceeding or other criminal proceeding, or order that any criminal prosecution be dismissed, solely as a sanction or remedy for violation of a rule of professional conduct adopted by the Supreme Court. [Amended by 1995 c.302 §19; 1995 c.708 §2]



Section 9.500 - Solicitation of personal injury business by nonlawyer.



Section 9.505 - Payment for referring claims resulting from personal injury or death.



Section 9.510 - Solicitation by attorneys.



Section 9.515 - Referral of claims, suits or actions between attorneys; division of fees.

(2) The provisions of ORS 9.505 shall not prohibit the referral of claims, suits or actions between attorneys or the dividing of fees for legal services with another lawyer consistent with the rules of professional conduct adopted pursuant to ORS 9.490. [1961 c.561 §§2,3; 1989 c.1052 §10]



Section 9.520 - Acceptance and prosecution of solicited claims.



Section 9.525



Section 9.527 - Grounds for disbarment, suspension or reprimand.

(1) The member has committed an act or carried on a course of conduct of such nature that, if the member were applying for admission to the bar, the application should be denied;

(2) The member has been convicted in any jurisdiction of an offense which is a misdemeanor involving moral turpitude or a felony under the laws of this state, or is punishable by death or imprisonment under the laws of the United States, in any of which cases the record of the conviction shall be conclusive evidence;

(3) The member has willfully disobeyed an order of a court requiring the member to do or forbear an act connected with the legal profession;

(4) The member is guilty of willful deceit or misconduct in the legal profession;

(5) The member is guilty of willful violation of any of the provisions of ORS 9.460 or 9.510;

(6) The member is guilty of gross or repeated negligence or incompetence in the practice of law; or

(7) The member has violated any of the provisions of the rules of professional conduct adopted pursuant to ORS 9.490. [Formerly 9.480; 1989 c.1052 §11]



Section 9.528 - Advice on conducting covert operations; participation in covert operations.

(a) May provide legal advice and direction to the officers and employees of a public body, as defined in ORS 192.410, or to the officers and employees of the federal government, on conducting covert activities for the purpose of enforcing laws, even though the activities may require the use of deceit or misrepresentation; and

(b) May participate in covert activities that are conducted by public bodies, as defined in ORS 192.410, for the purpose of enforcing laws, or in covert activities that are conducted by the federal government for the purpose of enforcing laws, even though the participation may require the use of deceit or misrepresentation.

(2) The provisions of this section apply to the Attorney General, the Deputy Attorney General, assistant attorneys general, district attorneys, deputy district attorneys and any other attorney employed by, or working on behalf of, a public body, as defined in ORS 192.410, or the federal government. [2001 c.667 §2]



Section 9.529 - Status of proceedings relating to discipline, admission or reinstatement.



Section 9.530



Section 9.532 - Local professional responsibility committees; state professional responsibility board; powers; witnesses; subpoenas; oaths.

(2) The board of governors shall also create a state professional responsibility board to review the conduct of attorneys and to institute disciplinary proceedings against members of the bar. The composition and authority of the state professional responsibility board shall be as provided in the rules of procedure.

(3)(a) The state professional responsibility board and local professional responsibility committees shall have the authority to take evidence, administer oaths or affirmations, and issue subpoenas to compel the attendance of witnesses, including the member being investigated, and the production of books, papers and documents pertaining to the matter under investigation.

(b) A witness in an investigation conducted by the state professional responsibility board or a local professional responsibility committee who testifies falsely, fails to appear when subpoenaed, or fails to produce any books, papers or documents pursuant to subpoena, shall be subject to the same orders and penalties to which a witness before a circuit court is subject. The state professional responsibility board or local professional responsibility committees may enforce any subpoena issued pursuant to paragraph (a) of this subsection by application to any circuit court.

(c) Any member of the state professional responsibility board or a local professional responsibility committee may administer oaths or affirmations and issue any subpoena provided for in paragraph (a) of this subsection. [1983 c.618 §4]



Section 9.534 - Disciplinary board; procedure before board; oaths; subpoenas; hearing; record.

(2) A member, formally accused of misconduct by the bar, shall be given reasonable written notice of the charges against the member, a reasonable opportunity to defend against the charges, the right to be represented by counsel, and the right to examine and cross-examine witnesses. The member shall also have the right to appear and testify, and the right to the issuance of subpoenas for attendance of witnesses and the production of books, papers or documents in the defense of the member.

(3) Rules of evidence and discovery in disciplinary proceedings shall be as provided in the rules of procedure.

(4)(a) The disciplinary board shall have the authority to take evidence, administer oaths or affirmations, and issue subpoenas to compel the attendance of witnesses, including the accused member, and the production of books, papers and documents pertaining to the matter before the disciplinary board.

(b) A witness in a disciplinary proceeding who testifies falsely, fails to appear when subpoenaed, or fails to produce any books, papers or documents pursuant to subpoena, shall be subject to the same orders and penalties to which a witness before a circuit court is subject. Subpoenas issued pursuant to paragraph (a) of this subsection may be enforced by application to any circuit court.

(c) Any member of the disciplinary board may administer oaths or affirmations and issue any subpoena provided for in paragraph (a) of this subsection.

(5) The hearing before the disciplinary board shall be held in the county in which the member charged maintains an office for the practice of law, the county in which the member resides, or the county in which the offense is alleged to have been committed. With the consent of the member, the hearing may be held elsewhere in the state.

(6) A record of all hearings shall be made and preserved by the disciplinary board. [1983 c.618 §5]



Section 9.535



Section 9.536 - Disciplinary board decision; appeal to Supreme Court; review; costs.

(2) When a matter is before the Supreme Court for review, the court shall consider the matter de novo and may adopt, modify or reject the decision of the disciplinary board in whole or in part and thereupon enter an appropriate order.

(3) The Supreme Court, or the disciplinary board in cases where its decision has become final, may award judgment in any bar proceeding for all or part of a party's actual and necessary costs and disbursements incurred. The procedures for recovery of such costs and disbursements shall be the same as in civil cases.

(4) The State Court Administrator shall enter any judgment for costs and disbursements in the records of the Supreme Court and shall forward a certified copy of the judgment to the clerk of the circuit court of the county in which the member or applicant resides or maintains an office for the practice of law or other business. If a judgment for costs and disbursements is entered against the bar, the State Court Administrator shall forward a certified copy of the judgment to the clerk of the circuit court of the county in which the bar maintains its principal place of business. On receipt of a certified copy of the judgment, the clerk of the circuit court shall file it and cause it to be entered in the circuit court register. Such judgment shall thereafter have the same force and effect, may be enforced by execution in the same manner, may be extended in the same manner and, upon payment, shall be satisfied in the same manner as other judgments entered in circuit court. [1983 c.618 §6; 1985 c.540 §25; 1991 c.790 §2; 1997 c.149 §1; 2003 c.192 §4; 2003 c.576 §175]



Section 9.537 - Civil immunity of witnesses, bar officials and employees.

(2) The Oregon State Bar, its officers, the members of local professional responsibility committees, the state professional responsibility board, the board of bar examiners, the board of governors, the disciplinary board, and bar counsel, investigators and employees of the bar shall be absolutely immune from civil liability in the performance of their duties relative to proposed or pending admission, reinstatement or disciplinary proceedings. [1983 c.618 §7]



Section 9.539 - Application to admission and reinstatement proceedings.



Section 9.540



Section 9.541



Section 9.542 - Rules for investigation of attorneys and applicants; authority of board of governors to require fingerprints.

(2) For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the board of governors may require the fingerprints of a person who is applying for admission or reinstatement to the bar or for renewal of a license issued by the bar. [1983 c.618 §9; 2005 c.730 §56]



Section 9.545



Section 9.550



Section 9.555 - Copy of complaint or notice to Attorney General when bar is plaintiff or defendant; exceptions.

(2) When the bar is served with summons and complaint in an action in which the bar is named as a defendant, the bar shall give notice to the Attorney General by mailing a copy of the summons and complaint to the Attorney General by certified or registered mail, return receipt requested, within five working days of the date of service on the bar.

(3) The notice provisions of subsections (1) and (2) of this section shall not apply to matters involving admission of any applicant to the bar, discipline or reinstatement of a member of the bar or claims made against a member of the bar for which the professional liability fund of the bar may be obligated to pay money damages under ORS 9.080 (2). [1985 c.446 §3]



Section 9.560



Section 9.565 - Tax return information from Department of Revenue; use.



Section 9.568 - State lawyers assistance committee; personal and practice management assistance committees; rules; confidentiality; civil immunity.

(b) The board may adopt rules for the operation of the state lawyers assistance committee.

(c) The purpose of the state lawyers assistance committee is the provision of supervision and assistance to those lawyers whose performance or conduct may impair their ability to practice law or their professional competence.

(2)(a) In addition to the state lawyers assistance committee created under subsection (1) of this section, the board may create personal and practice management assistance committees to provide assistance to lawyers who are suffering from impairment or other circumstances that may adversely affect professional competence or conduct. Personal and practice management assistance committees may also provide advice and training to lawyers in practice management.

(b) The board may adopt rules governing the provision of assistance to lawyers by personal and practice management assistance committees.

(c) The purpose of a personal and practice management assistance committee is the provision of completely confidential assistance, advice and training to lawyers in a manner that fosters maximum openness in communications between a lawyer and the committee and that encourages a lawyer to seek assistance from the committee.

(3) Any information provided to or obtained by the state lawyers assistance committee or any personal and practice management assistance committee, or provided to or obtained by any agent of those committees, is:

(a) Confidential;

(b) Exempt from the provisions of ORS 192.410 to 192.505;

(c) Not discoverable or admissible in any civil proceeding without the written consent of the lawyer to whom the information pertains; and

(d) Not discoverable or admissible in any disciplinary proceeding except to the extent provided by rules of procedure adopted pursuant to ORS 9.542.

(4) The limitations placed on the disclosure and admissibility of information in this section shall not apply to information relating to a lawyer's noncooperation with the state lawyers assistance committee or any agent of the committee, or to information otherwise obtained by the bar from any other source.

(5) The board may authorize the state lawyers assistance committee to act as the monitor or supervisor for lawyers placed on probation or in diversion in connection with a disciplinary investigation or proceeding, or who have been conditionally admitted or reinstated to the practice of law. Any information provided to or obtained by the state lawyers assistance committee when the committee acts as a monitor or supervisor under the provisions of this subsection is not subject to subsection (3) of this section.

(6) All meetings of the state lawyers assistance committee and the personal and practice management assistance committees are exempt from the provisions of ORS 192.610 to 192.690.

(7) Any person who makes a complaint or referral to the bar as to the competence of an attorney or provides information or testimony in connection with the state lawyers assistance committee or any personal and practice management assistance committee is not subject to an action for civil damages as a result thereof.

(8) With respect to their acts in connection with the state lawyers assistance committee or any personal and practice management assistance committee, the same privileges and immunities from civil and criminal proceedings that apply to prosecuting and judicial officers of the state shall apply to the board, all officers and employees of the bar, and the members of the committees and their agents.

(9) For the purposes of this section, agents of the state lawyers assistance committee or a personal and practice management assistance committee include investigators, attorneys, counselors, staff personnel and any other individual or entity acting on behalf of or at the request of the committees. [Formerly 9.545; 2005 c.347 §3]



Section 9.570



Section 9.572 - Bar to establish Legal Services Program; director; advisory and technical committees.

(2) The Oregon State Bar shall appoint a director of the Legal Services Program established under this section. The bar shall prescribe the duties of the director and fix the salary of the director.

(3) The Oregon State Bar may establish any advisory or technical committees it deems necessary to advise the bar in establishing and operating the Legal Services Program. [1997 c.801 §73; 2011 c.595 §99]



Section 9.574



Section 9.576 - Review of providers; mediation; hearing; suspension of funding.

(2) If the director of the Legal Services Program is unable to negotiate satisfactory compliance with the standards and guidelines of the program established by the Oregon State Bar under ORS 9.572, the director shall give the provider 30 days in which to bring the program into compliance. If the director concludes that the program is not in compliance at the end of the 30-day period, the matter shall be submitted to mediation. The director and the provider shall jointly select a mediator. If the director and provider are unable to select a mediator within 15 days after the expiration of the 30-day period, any presiding judge for a judicial district may appoint a mediator upon the petition of the director.

(3) If mediation under subsection (2) of this section fails to produce a resolution of the matter, the director shall give the provider notice that a hearing will be held not sooner than 30 days after the date the notice is given. If, after hearing, the director determines that the provider is not in compliance with the standards and guidelines of the program and that the provider has failed to show satisfactory progress toward achieving compliance, the director shall suspend further funding of the program until such time as the provider makes a showing of compliance. [1997 c.801 §74; 2011 c.595 §100]



Section 9.577 - Legal Aid Account.

(2) Each month, the State Court Administrator shall transfer to the Legal Aid Account, from amounts collected by the State Court Administrator as fees and charges in the circuit courts, the amounts necessary to make the distributions required by subsection (3) of this section.

(3) Each biennium, the State Court Administrator shall distribute to the Oregon State Bar $11.9 million from the Legal Aid Account. Distributions under this section shall be made by the State Court Administrator in eight quarterly installments of equal amounts, with the first distribution to be made as soon as possible after July 1, 2011. Amounts distributed to the Oregon State Bar under this subsection may be used only for the funding of the Legal Services Program established under ORS 9.572. [2011 c.595 §3a]

Note: 9.577 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 9 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 9.578 - Other funding sources.



Section 9.580



Section 9.590



Section 9.595



Section 9.600



Section 9.610



Section 9.615 - Definition for ORS 9.615 to 9.665.



Section 9.620



Section 9.625 - Plan to relieve client losses; rules.



Section 9.630



Section 9.635 - Sources of client security fund.

(1) Transfers by the board of governors from other funds of the state bar;

(2) Voluntary contributions and payments by members under ORS 9.645;

(3) Claims recovered under ORS 9.665; and

(4) Income from investments of the fund. [1967 c.546 §4]



Section 9.640



Section 9.645 - Annual payment by state bar members.



Section 9.650



Section 9.655 - Investigation of claim of loss; subpoena.

(a) Has been found guilty of a crime arising out of the dishonest conduct;

(b) In the case of a claim of loss of $5,000 or less, has been disbarred, suspended or reprimanded in disciplinary proceedings or has resigned from the bar due to circumstances arising out of the dishonest conduct; or

(c) Is a judgment debtor under the money award portion of a judgment entered in favor of the client in a proceeding arising out of the dishonest conduct, and execution issued on the judgment has been returned uncollected or issuance of execution would be a useless act.

(2) At any time after a claim is filed by a client claiming a pecuniary loss payable from the client security fund, the board or the board's representative may compel by subpoena the person named in the claim as the attorney whose dishonest conduct caused the loss, or any other person having knowledge of the matter, to appear for the purpose of giving testimony, and may compel by subpoena the production of records and documents pertinent to the claim. The subpoena shall have the same force and effect as in a civil action in the circuit court, and may be enforced by order of the circuit court for the county in which the person was served. [1967 c.546 §6; 1975 c.641 §12; 1979 c.383 §1; 1989 c.1052 §13; 2003 c.576 §279; 2005 c.347 §4; 2007 c.59 §1]



Section 9.657 - Immunity from civil liability.

(2) The Oregon State Bar, its officers, the members of the client security fund committee, the board of governors, bar counsel, investigators and employees of the bar shall be absolutely immune from civil liability in the performance of their duties relative to proposed or pending client security fund claims. [1989 c.1052 §4]



Section 9.660



Section 9.665 - Authority for reimbursement of client; waiver of conditions; subrogation for amount paid.

(2) The board shall not authorize payment unless the conditions of ORS 9.655 (1) have been found to exist. However, the board may, in its sole discretion, waive one or more of the conditions of ORS 9.655 (1) in cases of extreme hardship or special and unusual circumstances. The state bar is subrogated, in the amount that a client's claim is reimbursed from the client security fund, to all rights and remedies of that client against the attorney whose dishonest conduct caused the loss, against the estate of the attorney or against any other person liable for the loss. [1967 c.546 §7; 1989 c.1052 §14; 1991 c.726 §7; 2003 c.14 §10]



Section 9.670



Section 9.675 - Mandatory certification and disclosures for lawyer trust accounts.

(2) If a member does not file the certificate and disclosures required by this section within 30 days after the due date prescribed under subsection (1) of this section, the executive director shall send written notice of the default to the member at the member's electronic mail address on file with the bar on the date of the notice. The executive director shall send the notice by mail to any member who is not required to have an electronic mail address on file with the bar under the rules of procedure. If a member does not file the certificate and disclosures required by this section within 60 days after the date of the notice, the person's membership in the bar is automatically suspended. The executive director shall provide the names of all persons suspended under this section to the judges of the circuit courts, the Court of Appeals and the Oregon Tax Court.

(3) A person suspended under this section may be reinstated to membership in the bar only if the person pays all required fees and contributions and complies with all rules of procedure and rules of the Supreme Court relating to reinstatement. [2011 c.304 §2; 2013 c.3 §3]



Section 9.680



Section 9.685 - Trust account overdraft notification program.

(2) The board of governors may adopt regulations for the administration of a trust account overdraft notification program established under this section. Regulations adopted under this subsection are binding upon all members of the bar only after those regulations are approved by the Supreme Court. [Formerly 9.132]



Section 9.690



Section 9.695 - Status of files or work premises of lawyer; inadmissibility of evidence subject to search or seizure.

(2) The provisions of subsection (1) of this section do not apply where there is probable cause to believe that the lawyer has committed, is committing or is about to commit a crime.

(3) As used in this section, "lawyer" means a member of the Oregon State Bar or a person licensed to practice law in any court of this state or any court of record of the United States or of any state, territory or other jurisdiction of the United States.

(4) Evidence or the fruits thereof obtained in violation of this section shall be inadmissible in any criminal or civil action or proceeding, except for an action or suit brought for violation of this section or the rights protected thereby. [1981 c.908 §1]



Section 9.700



Section 9.705 - Definitions for ORS 9.705 to 9.755.

(1) "Affected attorney" means a member or former member of the Oregon State Bar whose law practice is placed within the jurisdiction of the court or as to whom a petition has been filed to place such law practice within the jurisdiction of the court.

(2) "Law practice" means a practice conducted by an individual, a partnership or a professional corporation. [1979 c.252 §2; 1985 c.512 §4; 1989 c.1052 §15]



Section 9.710 - Jurisdiction of circuit court when attorney fails to devote adequate attention to practice or to interests of clients.

(1) Without good reason has ceased to devote or is incapable of devoting time and attention, personally or through another attorney, to the law practice of the attorney; or

(2) For any reason has ceased to devote or is incapable of devoting the time and attention, personally or through another attorney, to the law practice of the attorney which is necessary to protect the interests of the clients of the attorney. [1979 c.252 §3; 1985 c.512 §5; 1989 c.1052 §16]



Section 9.715 - Effect of failure to respond to inquiry from bar.



Section 9.720 - Court assuming law practice; hearing.



Section 9.722 - Temporary protective order.



Section 9.725 - Appointment of custodians of law practice; duties of custodian and court.

(a) Examine the files and records of the law practice and obtain information as to any pending matters which may require attention;

(b) Notify persons and entities who appear to be clients of the affected attorney that the court has assumed jurisdiction and inform such persons that it may be in their best interest to obtain other legal counsel;

(c) Apply for extensions of time pending employment of other counsel by the client;

(d) File notices, motions and pleadings on behalf of the client where jurisdictional time limits are involved and other legal counsel has not yet been obtained;

(e) Give notice to appropriate persons and entities who may be affected, other than clients, that the court has assumed jurisdiction;

(f) Arrange for the surrender or delivery of clients' papers or property; and

(g) Do such other acts as the court may direct to carry out the purposes of ORS 9.705 to 9.755.

(2) The court shall have jurisdiction over the files, records and property of the affected attorney for the purposes of ORS 9.705 to 9.755, and may make all orders necessary or appropriate to protect the interest of the affected attorney, the clients of the affected attorney and the public. [1979 c.252 §6; 1985 c.512 §7; 1989 c.1052 §18]



Section 9.730 - Restriction of custodian's practice.



Section 9.735 - Compensation of custodian.



Section 9.740 - Court orders appealable; stay.



Section 9.745 - Statutes of limitation suspended.



Section 9.750 - Applicability of lawyer-client privilege to examination of files and records.



Section 9.755 - Final report of custodian; petition for compensation; court approval.



Section 9.760 - Judicial department library services; fees.



Section 9.770



Section 9.780 - Exchange of legal publications.



Section 9.790 - Legislative Counsel furnishing copies of codes and session laws for exchange.



Section 9.800 - Sale of surplus codes and session laws.



Section 9.810



Section 9.815 - County law libraries and law library services.

(a) Operate a free law library at a location that is convenient and available at reasonable hours; or

(b) Provide free law library services at one or more locations that are convenient and available at reasonable hours.

(2) A county governing body may enter into a contract with a law library association or other organization for the operation of the law library, or the provision of law library services, required by this section. [2011 c.224 §1; 2011 c.595 §176]



Section 9.820 - Law libraries in Multnomah County.



Section 9.825 - Law library surveys; reports.

(a) The extent to which counties provide access to statutes, rules, cases and other legal information, whether through printed materials or electronic access;

(b) Staffing in county law libraries;

(c) The number and types of persons who use county law libraries and other law library services;

(d) The hours that county law libraries are open, or access to law library services is available;

(e) The hours that law library staff assistance is available, either in person, by telephone or through the Internet; and

(f) The extent to which persons who use county law libraries and law library services have free or low-cost public, on-site access to computers, printers, copiers and other electronic devices provided by the counties.

(2) The State Court Administrator shall submit a report to the Legislative Assembly in the manner provided by ORS 192.245 based on each survey conducted under this section. The report must be delivered to the Legislative Assembly not later than February 1 of each odd-numbered year. [2011 c.224 §5]



Section 9.830



Section 9.840



Section 9.850



Section 9.990 - Penalties.

(2) Any person who violates any of the provisions of ORS 9.500 or 9.520 commits a Class A violation.

(3) Any person violating any of the provisions of ORS 9.505 shall, upon conviction, be fined not more than $1,000 or imprisoned in the county jail for a period not to exceed one year, or both. [Subsection (3) enacted as 1961 c.561 §4; 1999 c.1051 §143]






Chapter 010 - Juries

Section 10.010 - Definitions.

(1) "Clerk of court" means the trial court administrator or any other nonjudicial officer or employee of the circuit court for a county authorized by the presiding judge for the judicial district.

(2) "Juror" means any juror or prospective juror.

(3) "Jury" means a body of persons temporarily selected from persons who live in a particular county or district, and invested with power to present or indict in respect to a crime or to try a question of fact. [Amended by 1985 c.703 §1; 1995 c.658 §22; 1995 c.781 §21; 1997 c.801 §121]



Section 10.020 - Kinds of juries.

(1) A grand jury.

(2) A trial jury.

(3) A jury of inquest.



Section 10.025 - Rules for use of electronic transmission and electronic signature on documents.

(2) ORS 84.072 does not apply to rules adopted under this section. [2013 c.2 §2]



Section 10.030 - Eligibility for jury service; discrimination prohibited.

(2) Any person is eligible to act as a juror in a civil trial unless the person:

(a) Is not a citizen of the United States;

(b) Does not live in the county in which summoned for jury service;

(c) Is less than 18 years of age; or

(d) Has had rights and privileges withdrawn and not restored under ORS 137.281.

(3)(a) Any person is eligible to act as a grand juror, or as a juror in a criminal trial, unless the person:

(A) Is not a citizen of the United States;

(B) Does not live in the county in which summoned for jury service;

(C) Is less than 18 years of age;

(D) Has had rights and privileges withdrawn and not restored under ORS 137.281;

(E) Has been convicted of a felony or served a felony sentence within the 15 years immediately preceding the date the person is required to report for jury service; or

(F) Has been convicted of a misdemeanor involving violence or dishonesty, or has served a misdemeanor sentence based on a misdemeanor involving violence or dishonesty, within the five years immediately preceding the date the person is required to report for jury service.

(b) As used in this subsection:

(A) "Felony sentence" includes any incarceration, post-prison supervision, parole or probation imposed upon conviction of a felony or served as a result of conviction of a felony.

(B) "Has been convicted of a felony" has the meaning given that term in ORS 166.270.

(C) "Misdemeanor sentence" includes any incarceration or probation imposed upon conviction of a misdemeanor or served as a result of conviction of a misdemeanor.

(4) A person who is blind, hard of hearing or speech impaired or who has a physical disability is not ineligible to act as a juror and may not be excluded from a jury list or jury service on the basis of blindness, hearing or speech impairment or physical disability alone.

(5) A person is ineligible to act as a juror in any circuit court of this state within 24 months after being discharged from jury service in a federal court in this state or circuit court of this state unless that person's service as a juror is required because of a need for additional jurors. [Amended by 1971 c.630 §1; 1975 c.781 §4; 1977 c.262 §1; 1985 c.703 §2; 1989 c.224 §3; 1997 c.313 §8; 1997 c.736 §1; 2007 c.70 §4; 2007 c.100 §13; 2009 c.484 §13]



Section 10.040



Section 10.050 - Excuse from jury duty.

(2) Notwithstanding ORS 10.030 (4), a judge may, by own motion, excuse a juror whose presence on the jury would substantially impair the progress of the action on trial or prejudice the parties thereto.

(3) A judge of the court or clerk of court shall excuse a person from acting as a juror upon the request of that person if the person is 70 years of age or older. A person may request and be granted excuse from jury service under this subsection by means of telephone communication or mail.

(4) A judge of the court or clerk of court shall excuse a woman from acting as a juror upon the request of the woman if the woman is breast-feeding a child. A request for excuse from jury service under this subsection must be made in writing.

(5) Unless the public need for juries in the court outweighs the individual circumstances of the person summoned, a judge of the court or clerk of court shall excuse a person from acting as a juror upon the request of that person if the person is the sole caregiver for a child or other dependent during the court's normal hours of operation, the person is unable to afford day care or make other arrangements for the care of the dependent, and the person personally attends to the dependent during the court's normal hours of operation. [Amended by 1967 c.389 §1; 1975 c.160 §3; 1977 c.262 §2; 1977 c.631 §2; 1979 c.728 §2; 1985 c.703 §5; 1995 c.808 §1; 1997 c.313 §35; 1999 c.1085 §1]



Section 10.055 - Deferment of jury service.

(2) A judge or clerk may allow more than one deferral of jury duty under this section only for good cause. A person requesting a deferral under this subsection must provide a list of not less than 10 dates within the six-month period following the date of the request on which the person would be able to commence jury duty. [1967 c.473 §2; 1969 c.176 §1; 1971 c.207 §1; 1975 c.342 §13; 1985 c.703 §6; 2011 c.377 §1]



Section 10.060



Section 10.061 - Fees payable to jurors; required waiver.

(2)(a) The fee of jurors for the first two days of required attendance in circuit court during a term of service is $10 for each day that a juror is required to attend.

(b) The fee of jurors for the third and subsequent days of required attendance in circuit court during a term of service is $25 for each day that a juror is required to attend.

(3) Unless otherwise provided by the terms of an employment agreement, a juror must waive the juror's fee provided for in subsection (1), (2) or (4) of this section if the juror is paid a wage or salary by the juror's employer for the days that the juror is required to attend a court, including a municipal or justice court. The provisions of this subsection do not affect any claim a juror may have for mileage reimbursement under ORS 10.065.

(4) In addition to the fees and mileage prescribed in subsection (1) of this section and ORS 10.065 for service in a court other than a circuit court, the governing body of a city or county may provide by ordinance for an additional juror fee and for city or county reimbursement of jurors for mileage and other expenses incurred in serving as jurors in courts other than circuit courts. [1999 c.1085 §4 (enacted in lieu of 10.060); 2001 c.761 §3; 2001 c.779 §13; 2002 s.s.1 c.10 §3]



Section 10.065 - Mileage fee and reimbursement of other expenses.

(2) In addition to the fees prescribed in ORS 10.061, a juror who is required to travel from the juror's usual place of abode in order to execute or perform service as a juror in a circuit court shall be paid mileage at the rate of 20 cents a mile for travel in going to and returning from the place where the service is performed. Mileage paid to a juror shall be based on the shortest practicable route between the juror's residence and the place where court is held.

(3) In addition to the fees prescribed in ORS 10.061, the State Court Administrator may reimburse a juror who uses public transportation to travel from the juror's usual place of abode in order to execute or perform service as a juror in a circuit court, without regard to the distance traveled by the juror.

(4) In addition to the fees prescribed in ORS 10.061, a juror serving in circuit court may be paid for lodging expenses, dependent care expenses and other reasonable expenses that arise by reason of jury service. Expenses under this subsection may be paid only upon written request of the juror, made in such form and containing such information as may be required by the State Court Administrator. The State Court Administrator shall establish policies and procedures on eligibility, authorization and payment of expenses under this subsection. Payment of expenses under this subsection is subject to availability of funds for the payment.

(5) A juror shall be paid the mileage and other expenses provided for in this section for each day's attendance at court.

(6) The State Court Administrator shall establish policies and procedures on eligibility, authorization and payment of mileage and expenses under subsections (2) to (4) of this section. [1957 c.676 §1; 1971 c.358 §2; 1981 c.509 §2; 1999 c.1085 §5; 2002 s.s.1 c.10 §4]



Section 10.070



Section 10.075 - Payment of per diem and mileage fees by state; payment of other expenses.

(2) If a jury in the circuit court is provided food, drink, lodging or transportation by order of the circuit court, the cost thereof shall be paid by the state from funds available for the purpose.

(3) Each circuit court shall offer each juror the opportunity to waive receipt of the per diem and mileage expenses otherwise payable to the juror for the purpose of funding Judicial Department programs and activities identified by the Chief Justice of the Supreme Court. All amounts waived by a juror under the provisions of this subsection are continuously appropriated to the Judicial Department programs and activities that are identified by the Chief Justice for receipt of the waived amounts, and may be used only for the purposes of those programs and activities.

(4) This section does not apply to mileage and other expenses of jurors reimbursed by a county as provided in ORS 10.061 (4). [1981 s.s. c.3 §43; 1985 c.703 §8; 1999 c.1085 §6]



Section 10.077



Section 10.080 - Seeking or offering to procure place on jury or list of jurors and selection of juror pursuant to request prohibited.

(2) A sheriff, constable or other person who has a duty under the law to select or summon a jury may not select, summon or place upon any jury any person whom the sheriff, constable or other person has been asked or requested to select or summon. [Amended by 2003 c.14 §12]



Section 10.090 - Prohibited acts by employers against jurors; notice to jurors; remedy for violations.

(2) An employer may not require that an employee use vacation leave, sick leave or annual leave for time spent by the employee in responding to a summons for jury duty, and the employer shall allow the employee to take leave without pay for time spent by the employee in responding to a summons for jury duty.

(3) This section may not be construed to alter or affect an employer's policies or agreements with employees concerning employees' wages during times when an employee serves or is scheduled to serve as a juror.

(4) When summoning jurors, the person whose duty it is under the law to summon shall notify each juror of the juror's rights under this section.

(5) An employee who alleges a violation of subsection (1) of this section may bring a civil action under ORS 659A.885 or may file a complaint with the Commissioner of the Bureau of Labor and Industries in the manner provided by ORS 659A.820. [1975 c.160 §1; 1985 c.703 §11; 2011 c.118 §3; 2011 c.377 §3]



Section 10.092 - Insurance coverage for employee during jury service; unlawful employment practice.

(a) The employer ceases to provide health, disability, life or other insurance coverage for an employee during times when the employee serves or is scheduled to serve as a juror; and

(b) The employee elected to have coverage continued while the employee served or was scheduled to serve as a juror, and the employee provided notice of that election to the employer in compliance with the employer's policy for notification.

(2) Notwithstanding ORS 652.610 (3), if, following an election described in subsection (1) of this section, an employer is required or elects to pay any part of the costs of providing health, disability, life or other insurance coverage for the employee that should have been paid by the employee, the employer may deduct from the employee's pay such amounts upon the employee's return to work until the amount the employer advanced toward the payments is paid. The total amount deducted for insurance under this subsection may not exceed 10 percent of the employee's gross pay each pay period.

(3) Notwithstanding ORS 652.610 (3), if the employer pays any part of the costs of providing health, disability, life or other insurance coverage for an employee under subsection (2) of this section, and the employee ceases to work for the employer before the total amount the employer advanced toward the payments is paid, the employer may deduct the remaining amounts from any amounts owed by the employer to the employee or may seek to recover those amounts by any other legal means.

(4) An employee who alleges a violation of this section may bring a civil action under ORS 659A.885 or may file a complaint with the Commissioner of the Bureau of Labor and Industries in the manner provided by ORS 659A.820. [2011 c.118 §2]



Section 10.095 - Duty of jury; instructions.

(1) That their power of judging of the effect of evidence is not arbitrary, but to be exercised with legal discretion, and in subordination to the rules of evidence;

(2) That they are not bound to find in conformity with the declarations of any number of witnesses, which do not produce conviction in their minds, against a less number, or against a presumption or other evidence satisfying their minds;

(3) That a witness false in one part of the testimony of the witness may be distrusted in others;

(4) That the testimony of an accomplice ought to be viewed with distrust, and the oral admissions of a party with caution;

(5) That in civil cases the affirmative of the issue shall be proved, and when the evidence is contradictory, the finding shall be according to the preponderance of evidence;

(6) That in criminal cases a person is innocent of a crime or wrong until the prosecution proves otherwise, and guilt shall be established beyond reasonable doubt;

(7) That evidence is to be estimated, not only by its own intrinsic weight, but also according to the evidence which it is in the power of one side to produce and of the other to contradict; and, therefore,

(8) That if weaker and less satisfactory evidence is offered when it appears that stronger and more satisfactory was within the power of the party, the evidence offered should be viewed with distrust. [Formerly 17.250; 2013 c.25 §1]



Section 10.100 - View of premises by jury.



Section 10.105 - Jury service term.



Section 10.107 - Implementation of "one day, one trial" jury service.



Section 10.110



Section 10.115 - Jurors with disabilities.

(a) "Assistive communication device" means any equipment designed to facilitate communication by a person with a disability.

(b) "Juror with a disability" means a person who is hard of hearing or speech impaired, who is summoned to serve as a juror and whose name is drawn for grand jury or trial jury service.

(c) "Qualified interpreter" means a person who is readily able to communicate with a juror with a disability, accurately communicate the proceedings to the juror and accurately repeat the statements of the juror.

(2) The court to which a juror with a disability is summoned, upon written request by the juror and upon a finding by the court that the juror requires the services of a qualified interpreter or the use of an assistive communication device in examination of the juror as to the juror's qualifications to act as a juror or in performance by the juror of the functions of a juror, shall appoint a qualified interpreter for the juror and shall fix the compensation and expenses of the interpreter and shall provide an appropriate assistive communication device if needed. The compensation and expenses of an interpreter so appointed and the cost of any assistive communication device shall be paid by the public authority required to pay the fees due to the juror.

(3) An oath or affirmation shall be administered to a qualified interpreter appointed for a juror with a disability, in substance that the interpreter will accurately communicate the proceedings to the juror and accurately repeat the statements of the juror.

(4) A qualified interpreter appointed for a juror with a disability, or a person operating an assistive communication device for a juror with a disability, shall be present during deliberations by the jury on which the juror serves. An interpreter or person operating an assistive communication device may not participate in the jury deliberations in any manner except to facilitate communication between the juror with a disability and the other jurors or other persons with whom the jurors may communicate, and the court shall so instruct the jury and the interpreter.

(5) When a juror with a disability serves on a trial jury, the court shall instruct the jury on the presence of the qualified interpreter or person operating an assistive communication device. [1985 c.703 §9; 1989 c.224 §4; 1991 c.750 §6; 2007 c.70 §6; 2007 c.96 §1]



Section 10.120



Section 10.125 - Security for jury sequestered or kept overnight.



Section 10.130



Section 10.135



Section 10.140



Section 10.150



Section 10.160



Section 10.205 - Selection and summoning of jurors; identification numbers.

(2) The presiding judge for the judicial district may authorize the use of juror identification numbers in place of juror names in the performance of functions under ORS 10.215 to 10.265, 132.020 and ORCP 57 B for the selection of jurors in the county, except for functions under ORS 10.215 (4), when to do so would promote the efficiency of the selection process, but the selection must be done randomly. [1985 c.703 §12; 1995 c.781 §23; 2005 c.385 §4; 2013 c.2 §7]



Section 10.210



Section 10.215 - Master jury list; sources; contents.

(2) A public body having custody, possession or control of any list that may be used as a source list for preparation of a master jury list, upon written request by the State Court Administrator, shall make its list available at any reasonable time and, except as otherwise provided in ORS 802.260, without charge to the State Court Administrator for inspection or copying. The public body, upon written request by the State Court Administrator, shall provide a copy of its list for the date and in the form requested to the State Court Administrator. Except as otherwise provided in ORS 802.260, the copy shall be provided without charge.

(3) The number of names placed on a master jury list shall be sufficient to meet the projected need for grand jurors and trial jurors in the circuit court in the county, but the total number may not be less than two percent of the population of the county according to the latest federal decennial census.

(4) A master jury list shall contain the first name, the surname, the place of residence and, if assigned, the juror identification number of each person whose name is placed thereon.

(5) A master jury list for a circuit court shall be certified by the State Court Administrator to have been prepared in compliance with the requirements of this section. A certified copy of the master jury list shall be provided to the circuit court for the county as soon as possible after the list is prepared.

(6) A newly filed master jury list shall be maintained separately from the previously filed master jury list. The presiding judge shall designate when a newly filed master jury list becomes effective. After a newly filed master jury list becomes effective, names of persons for a jury list for a panel or term must be selected for a jury list for a panel or term from the newly filed master jury list and from names of any persons from the previously filed master jury list whose service was deferred. When a newly filed master jury list becomes effective, all orders, records and papers prepared in connection with the selection process based on the previously filed master jury list shall be preserved by the trial court administrator and State Court Administrator for the period prescribed by the State Court Administrator under ORS 8.125.

(7) The State Court Administrator may make adjustments to the master jury list, and may authorize the presiding judge of a judicial district to make adjustments to a jury list for a panel or term, for the purpose of updating the addresses of persons appearing on the lists and removing the names of persons who are deceased, permanently ineligible for jury service or permanently excused from jury service. The State Court Administrator shall ensure that a record is maintained of all adjustments to jury lists made under this subsection.

(8) For the purposes of this section, "public body" has the meaning given that term in ORS 174.109. [1985 c.703 §13; 1987 c.681 §3; 1995 c.273 §6; 1995 c.781 §24a; 1997 c.872 §15; 2001 c.779 §14; 2003 c.803 §18; 2005 c.385 §5; 2007 c.542 §14; 2013 c.2 §4]



Section 10.220



Section 10.225



Section 10.230



Section 10.235 - Additional jurors; selection; notice.

(2) The presiding judge for the judicial district may order an additional number of names selected from the master jury list and added to the jury list for the panel or term in the same manner as the original jury list is prepared. As directed by the presiding judge of the circuit court, the persons whose names are added to the jury list for the panel or term shall be summoned by the clerk of court giving written notice to each of them by mail or by the sheriff or other officer giving written notice to each of them personally or by leaving written notice at the person's place of residence with some person of suitable age and discretion. The notice need be given only a reasonable time before the day on which the persons summoned are required to attend.

(3) If the master jury list becomes exhausted or in the opinion of the presiding judge is likely to become exhausted, the presiding judge may order that the clerk of court select an additional number of names from the source lists described in ORS 10.215 (1) and that the persons whose names are so selected be summoned as provided in subsection (2) of this section.

(4) If there is an immediate need for additional jurors, a judge of the circuit court for the county may direct the clerk of court, sheriff or other officer to summon a sufficient number of eligible persons to meet that need. Those persons shall be summoned as directed by the judge. [1985 c.703 §15; 1995 c.781 §26; 2013 c.2 §5]



Section 10.240



Section 10.245 - Determining eligibility of jurors; eligibility form; effect of false statements or failure to respond.

(2) The presiding judge for the judicial district may cause to be mailed or delivered with a juror's summons a juror eligibility form and instructions for completion of the form and return of the completed form by mail or personal delivery to the clerk of court by a specified date. The form shall set forth the eligibility requirements prescribed in ORS 10.030.

(3) A person who knowingly makes a false statement of material fact in response to a question on a juror eligibility form may be punished for contempt.

(4) A completed juror eligibility form shall contain the summoned person's signed declaration that the responses to questions on the form are true to the best of the person's knowledge and an acknowledgment that a knowingly made false statement of material fact may be punished by a fine or imprisonment or both. Notarization of a completed form shall not be required.

(5) If a person summoned is unable to complete a juror eligibility form, another person may do it for the person summoned. Another person completing a form shall indicate on the form that the person did so and the reason therefor.

(6) If a person summoned fails to return a properly completed juror eligibility form as instructed, a judge of the circuit court may direct the person to appear forthwith and properly complete a form. If the person fails to appear as directed, a judge of the circuit court shall order the person to appear and show cause for that failure. If the person fails to appear pursuant to the order or appears and fails to show good cause, the person may be punished for contempt.

(7) Before or at the time a person summoned reports for jury service, a judge of the circuit court or clerk of court may question the person as to responses to questions on a completed jury eligibility form returned by the person and grounds for any ineligibility of the person to act as a juror. Any pertinent information so acquired shall be noted on the form.

(8) Review by a judge of the circuit court or clerk of court of a completed juror eligibility form returned by a person summoned satisfies the requirement prescribed in subsection (1) of this section that a person summoned be questioned. If a judge or clerk of court determines that a person is not eligible to act as a juror based on a completed form, the person shall be discharged. [1985 c.703 §16; 1995 c.781 §27]



Section 10.250



Section 10.255 - Record of persons summoned to serve as jurors.

(1) Those who did not attend.

(2) Those who were discharged for ineligibility to act as jurors.

(3) Those who were discharged for any other reason.

(4) Those whose jury service was deferred and the term to which jury service of each was deferred.

(5) Those who attended and were not discharged or deferred.

(6) The per diem fees and mileage due to each entitled thereto. [1985 c.703 §17]



Section 10.260



Section 10.265 - Preservation of jury orders, records and papers.



Section 10.270



Section 10.275 - Jury challenges; request for access to confidential jury records; order allowing disclosure; exclusive procedure.

(a) Specify the purpose for which the jury records are sought; and

(b) Identify with particularity the relevant jury records sought to be released including the type and time period of the records.

(2) The court may order release of the jury records if the court finds that:

(a) The jury records sought are likely to produce evidence relevant to the motion; and

(b) Production of the jury records is not unduly burdensome.

(3) An order under subsection (2) of this section may include, but need not be limited to:

(a) A requirement that the moving party provide advance payment to the trial court administrator and, if applicable, the State Court Administrator for the reasonable costs of providing copies of the jury records; and

(b) Restrictions on further disclosure of the jury records including, but not limited to:

(A) A requirement that the moving party return all originals and copies to the court at the conclusion of the proceeding;

(B) A requirement that the jury records may be used only for the purpose of supporting the jury panel challenge made in the motion;

(C) A prohibition against distributing the jury records to a person who is not an agent or representative of the moving party; and

(D) A prohibition against contacting or attempting to contact the persons whose names appear on the jury records without specific authorization of the court.

(4) The trial court administrator or the State Court Administrator may intervene at any time as a matter of right as to any issues relating to the release of jury records under this section.

(5) The procedure established by this section is the exclusive means for compelling production of confidential jury records as evidence relevant to a challenge to a jury panel under ORS 136.005 or ORCP 57 A. The procedure established by ORS 138.585 is the exclusive means for compelling production of confidential jury records as evidence in post-conviction relief proceedings under ORS 138.510 to 138.680. [2001 c.779 §16; 2011 c.308 §4]



Section 10.280



Section 10.290



Section 10.300



Section 10.310



Section 10.320



Section 10.330



Section 10.340



Section 10.350



Section 10.400



Section 10.410



Section 10.420



Section 10.430



Section 10.440



Section 10.450



Section 10.460



Section 10.470



Section 10.480



Section 10.490



Section 10.810 - Definition.



Section 10.820 - Number of jurors required to concur.



Section 10.990 - Penalties.

(2) If a person summoned to serve as a juror in a circuit court fails to attend as required, the court shall order the person to appear forthwith and show cause for that failure. If the person fails to appear pursuant to the order or appears and fails to show good cause, the person may be punished for contempt.

(3) A juror summoned to a court who fails to give attention in court, or who leaves without permission while the court is in session or otherwise fails to complete required jury service without permission, may be punished for contempt of the court. [Amended by 1985 c.703 §19; 1999 c.1051 §144]



Section 10.992






Chapter 011 - (Former Provisions)

Section 11.010



Section 11.020



Section 11.030



Section 11.040



Section 11.050



Section 11.060






Chapter 012 - Limitations of Actions and Suits

Section 12.010 - Time of commencing actions.



Section 12.020 - When action deemed begun.

(2) If the first publication of summons or other service of summons in an action occurs before the expiration of 60 days after the date on which the complaint in the action was filed, the action against each person of whom the court by such service has acquired jurisdiction shall be deemed to have been commenced upon the date on which the complaint in the action was filed. [Amended by 1973 c.731 §1]



Section 12.030



Section 12.040 - Limitations of suits generally; land patent suits; defense of possession by equitable title; suit on new promise, fraud or mistake.

(2) No suit shall be maintained to set aside, cancel, annul or otherwise affect a patent to lands issued by the United States or this state, or to compel any person claiming or holding under such patent to convey the lands described therein, or any portion of them, to the plaintiff in such suit, or to hold the same in trust for, or to the use and benefit of such plaintiff, or on account of any matter, thing or transaction which was had, done, suffered or transpired prior to the date of such patent, unless such suit is commenced within 10 years from the date of such patent.

(3) This section shall not bar an equitable owner in possession of real property from defending possession by means of the equitable title; and in any action for the recovery of any real property, or the possession thereof, by any person or persons claiming or holding the legal title to the same under such patent against any person or persons in possession of such real property under any equitable title, or having in equity the right to the possession thereof as against the plaintiff in such action, such equitable right of possession may be pleaded by answer in such action, or set up by bill in equity to enjoin such action or execution upon any judgment rendered therein; and the right of such equitable owner to defend possession in such action, or by bill for injunction, shall not be barred by lapse of time while an action for the possession of such real property is not barred.

(4) In a suit upon a new promise, fraud or mistake, the limitation shall only be deemed to commence from the making of the new promise or the discovery of the fraud or mistake.



Section 12.050 - Action to recover real property.



Section 12.060 - Suit or action on land contracts; time when they cease to affect the property.

(2) When the purchase price fixed in the contract is payable in installments, the contract shall be deemed to mature on the date upon which the final payment would be payable if the minimum amount of the principal due on each installment had been paid as provided in the terms of the contract.



Section 12.070 - Action on judgment, decree or sealed instrument.

(2) An action upon a sealed instrument entered into before August 13, 1965,

shall be commenced within 10 years. [Amended by 1965 c.502 §3]



Section 12.080 - Action on certain contracts or liabilities.

(2) An action upon a liability created by statute, other than a penalty or forfeiture, excepting those mentioned in ORS 12.110;

(3) An action for waste or trespass upon or for interference with or injury to any interest of another in real property, excepting those mentioned in ORS 12.050, 12.060, 12.135, 12.137 and 273.241; or

(4) An action for taking, detaining or injuring personal property, including an action for the specific recovery thereof, excepting an action mentioned in ORS 12.137;

shall be commenced within six years. [Amended by 1957 c.374 §3; 1961 c.726 §396; 1973 c.363 §1; 1983 c.437 §2; 1987 c.705 §3; 1991 c.968 §2]



Section 12.085 - Action against garnishee.

(2) If the writ of garnishment is delivered to a person in the person's capacity as a personal representative of an estate, proceedings against the garnishee under ORS 18.775 to 18.782 must be commenced within one year after the entry of a judgment of final distribution for the estate. [1977 c.786 §3; 1981 c.883 §29; 2001 c.249 §66; 2003 c.85 §1; 2003 c.576 §279a]



Section 12.090 - Accounts; accrual of cause of action.



Section 12.100 - Action on official act or penalty.

(2) An action upon a statute for penalty or forfeiture, where the action is given to the party aggrieved, or to such party and the state, excepting those actions mentioned in ORS 12.110, shall be commenced within three years. [Amended by 1957 c.374 §4; 1965 c.221 §10]



Section 12.110 - Actions for certain injuries to person not arising on contract; action for overtime or premium pay; action for professional malpractice; effect of fraud or deceit; action for injuries to person arising from nuclear incident.

(2) An action upon a statute for a forfeiture or penalty to the state or county shall be commenced within two years.

(3) An action for overtime or premium pay or for penalties or liquidated damages for failure to pay overtime or premium pay shall be commenced within two years.

(4) An action to recover damages for injuries to the person arising from any medical, surgical or dental treatment, omission or operation shall be commenced within two years from the date when the injury is first discovered or in the exercise of reasonable care should have been discovered. However, notwithstanding the provisions of ORS 12.160, every such action shall be commenced within five years from the date of the treatment, omission or operation upon which the action is based or, if there has been no action commenced within five years because of fraud, deceit or misleading representation, then within two years from the date such fraud, deceit or misleading representation is discovered or in the exercise of reasonable care should have been discovered.

(5) An action, arising from a nuclear incident, as defined in 42 U.S.C. 2014(q), that involves the release of radioactive material, excluding releases from acts of war, that causes bodily injury, sickness or death, shall be commenced:

(a) Within two years from the time an injured person discovers or reasonably could have discovered the injury and the causal connection between the injury and the nuclear incident; or

(b) Within two years from any substantial change in the degree of injury to the person arising out of a nuclear incident. [Amended by 1957 c.374 §1; 1967 c.406 §1; 1969 c.642 §1; 1971 c.473 §1; 1975 c.796 §10a; 1981 c.149 §1; 1987 c.705 §4]



Section 12.115 - Action for negligent injury to person or property.

(2) Nothing in this section shall be construed to extend any period of limitation otherwise established by law, including but not limited to the limitations established by ORS 12.110. [1967 c.406 §2]



Section 12.117 - Actions based on child abuse.

(2) As used in subsection (1) of this section, "child abuse" means any of the following:

(a) Intentional conduct by an adult that results in:

(A) Any physical injury to a child; or

(B) Any mental injury to a child which results in observable and substantial impairment of the child's mental or psychological ability to function caused by cruelty to the child, with due regard to the culture of the child;

(b) Rape of a child, which includes but is not limited to rape, sodomy, unlawful sexual penetration and incest, as those acts are defined in ORS chapter 163;

(c) Sexual abuse, as defined in ORS chapter 163, when the victim is a child; or

(d) Sexual exploitation of a child, including but not limited to:

(A) Conduct constituting violation of ORS 163.435 and any other conduct which allows, employs, authorizes, permits, induces or encourages a child to engage in the performing for people to observe or the photographing, filming, tape recording or other exhibition which, in whole or in part, depicts sexual conduct or contact; and

(B) Allowing, permitting, encouraging or hiring a child to engage in prostitution or to patronize a prostitute, as defined in ORS chapter 167.

(3) Nothing in this section creates a new cause of action or enlarges any existing cause of action. [1989 c.643 §§2,3; 1991 c.386 §4; 1991 c.932 §1; 1993 c.18 §5; 1993 c.296 §1; 1993 c.622 §2; 2009 c.879 §1; 2011 c.151 §4]



Section 12.120 - Action on escape; action for defamation.

(2) An action for libel or slander shall be commenced within one year. [Amended by 1957 c.374 §2]



Section 12.125 - Action arising under rental agreement.



Section 12.130 - Action for penalty.



Section 12.133



Section 12.135 - Action for damages from construction, alteration or repair of improvement to real property; "substantial completion" defined; application.

(a) The applicable period of limitation otherwise established by law;

(b) Ten years after substantial completion or abandonment of the construction, alteration or repair of a small commercial structure, as defined in ORS 701.005, a residential structure, as defined in ORS 701.005, or a large commercial structure, as defined in ORS 701.005, that is owned or maintained by a homeowners association, as defined in ORS 94.550, or that is owned or maintained by an association of unit owners, as defined in ORS 100.005; or

(c) Six years after substantial completion or abandonment of the construction, alteration or repair of a large commercial structure, as defined in ORS 701.005, other than a large commercial structure described in paragraph (b) of this subsection.

(2) An action against a person by a public body, whether in contract, tort or otherwise, arising from the person having performed the construction, alteration or repair of any improvement to real property or the supervision or inspection thereof, or from the person having furnished design, planning, surveying, architectural or engineering services for the improvement, must be commenced not more than 10 years after substantial completion or abandonment of such construction, alteration or repair of the improvement to real property.

(3)(a) Notwithstanding subsections (1) and (2) of this section, an action against a person registered to practice architecture under ORS 671.010 to 671.220, a person registered to practice landscape architecture under ORS 671.310 to 671.459 or a person registered to practice engineering under ORS 672.002 to 672.325 to recover damages for injury to a person, property or to any interest in property, including damages for delay or economic loss, regardless of legal theory, arising out of the construction, alteration or repair of any improvement to real property must be commenced before the earliest of:

(A) Two years after the date the injury or damage is first discovered or in the exercise of reasonable care should have been discovered;

(B) Ten years after substantial completion or abandonment of the construction, alteration or repair of a small commercial structure, as defined in ORS 701.005, a residential structure, as defined in ORS 701.005, or a large commercial structure, as defined in ORS 701.005, that is owned or maintained by a homeowners association, as defined in ORS 94.550, or that is owned or maintained by an association of unit owners, as defined in ORS 100.005; or

(C) Six years after substantial completion or abandonment of the construction, alteration or repair of a large commercial structure, as defined in ORS 701.005, other than a large commercial structure described in subparagraph (B) of this paragraph.

(b) This subsection applies to actions brought by any person or public body.

(4) For purposes of this section:

(a) "Public body" has the meaning given that term in ORS 174.109; and

(b) "Substantial completion" means the date when the contractee accepts in writing the construction, alteration or repair of the improvement to real property or any designated portion thereof as having reached that state of completion when it may be used or occupied for its intended purpose or, if there is no such written acceptance, the date of acceptance of the completed construction, alteration or repair of such improvement by the contractee.

(5) For purposes of this section, an improvement to real property is considered abandoned on the same date that the improvement is considered abandoned under ORS 87.045.

(6) This section:

(a) Applies to an action against a manufacturer, distributor, seller or lessor of a manufactured dwelling, as defined in ORS 446.003, or of a prefabricated structure, as defined in ORS 455.010; and

(b) Does not apply to actions against any person in actual possession and control of the improvement, as owner, tenant or otherwise, at the time such cause of action accrues. [1971 c.664 §§2,3,4; 1983 c.437 §1; 1991 c.968 §1; 2009 c.485 §3; 2009 c.715 §1; 2013 c.469 §1]

Note: Section 3, chapter 715, Oregon Laws 2009, provides:

Sec. 3. The amendments to ORS 12.135 and 12.280 by sections 1 and 2 of this 2009 Act apply only to causes of action arising on or after the effective date of this 2009 Act [January 1, 2010]. [2009 c.715 §3]

Note: Section 2, chapter 469, Oregon Laws 2013, provides:

Sec. 2. The amendments to ORS 12.135 by section 1 of this 2013 Act apply only to causes of action arising on or after the effective date of this 2013 Act [January 1, 2014]. [2013 c.469 §2]



Section 12.137 - Action for loss of or damage to property arising from nuclear incident.

(a) Within two years from the time an injured person discovers or reasonably could have discovered the injury to property and the causal connection between the injury and the nuclear incident; or

(b) Within two years from any substantial change in the degree of injury to the property arising out of a nuclear incident.

(2) As used in this section, "nuclear incident" has the meaning given that term in 42 U.S.C. 2014(q).

(3) In no event shall any action under subsection (1) of this section or ORS 12.110 (5) be commenced more than 30 years from the date of the nuclear incident. [1987 c.705 §§1,2]

Note: 12.137 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 12 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 12.140 - Actions not otherwise provided for.



Section 12.150 - Suspension of running of statute by absence or concealment.



Section 12.155 - Effect of notice of advance payment on running of period of limitation.

(2) If the notice required by subsection (1) of this section is not given, the time between the date the first advance payment was made and the date a notice is actually given of the date of expiration of the period of limitation for the commencement of an action for damages set by the applicable statute of limitations is not part of the period limited for commencement of the action by the statute of limitations. [1971 c.331 §5; 1981 c.892 §85b]



Section 12.160 - Suspension for minors and persons who are insane.

(2) The time for commencing an action may not be extended under subsection (1) of this section for more than five years, or for more than one year after the person attains 18 years of age, whichever occurs first.

(3) Subject to subsection (4) of this section, if a person is entitled to bring an action that is subject to the statutes of limitation prescribed by ORS 12.010 to 12.050, 12.070 to 12.250 or 12.276, and at the time the cause of action accrues the person is insane, the statute of limitation for commencing the action is tolled for so long as the person is insane.

(4) The time for commencing an action may not be extended under subsection (3) of this section for more than five years, or for more than one year after the person is no longer insane, whichever occurs first.

(5) If a child's cause of action is tolled under subsection (1) of this section, a cause of action for recovery of damages for medical expenses incurred by a parent, guardian or conservator of the child is tolled for the same period of time as the child's cause of action if the medical expenses resulted from the same wrongful conduct that is the basis of the child's cause of action. [Amended by 1973 c.827 §4; 1979 c.246 §1; 1983 c.762 §9; 1997 c.339 §1; 2007 c.285 §1]

Note: Section 2, chapter 285, Oregon Laws 2007, provides:

Sec. 2. The amendments to ORS 12.160 by section 1 of this 2007 Act apply only to causes of action arising on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.285 §2]



Section 12.170 - Disability must exist when right of action accrues.



Section 12.180 - Coexisting disabilities must all be removed.



Section 12.190 - Effect of death on limitations.

(2) If a person against whom an action may be brought dies before the expiration of the time limited for its commencement, an action may be commenced against the personal representative of the person after the expiration of that time, and within one year after the death of the person. [Amended by 1969 c.591 §268]



Section 12.195 - Effect of attorney death on limitations.

(1) The attorney has agreed to represent the person in the action;

(2) The attorney-client relationship between the person and the attorney is confirmed in a writing prepared by the attorney or at the direction of the attorney; and

(3) The attorney dies before the expiration of the time allowed by statute for commencement of the action. [2005 c.457 §2]

Note: 12.195 was added to and made a part of ORS chapter 12 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.



Section 12.200 - Suspension by war as to alien.



Section 12.210 - Suspension by injunction or prohibition of statute.



Section 12.220 - Commencement of new action after involuntary dismissal.

(2) If, pursuant to subsection (1) of this section, a new action is commenced in the manner provided by ORS 12.020 not later than 180 days after the judgment dismissing the original action is entered in the register of the court, the new action is not subject to dismissal by reason of not having been commenced within the time allowed by statute.

(3) A new action may be commenced only once under this section for the same claim or claims.

(4) All defenses that would have been available if the original action had been commenced within the time otherwise allowed by statute shall be available in a new action commenced under this section. [Amended by 1961 c.726 §397; 2003 c.296 §1]



Section 12.230 - Acknowledgment or promise taking contract case out of statute; effect of payment.



Section 12.240 - Effect of payment after obligation becomes due.



Section 12.250 - Actions by state, county or public corporations.



Section 12.260



Section 12.270 - Conclusive presumption of validity of governmental subdivision boundary proceedings one year after effective date.

(1) Formations and change of organizations under ORS 198.705 to 198.955.

(2) Boundary changes under ORS 199.410 to 199.519.

(3) Consolidations under ORS 199.705 to 199.795.

(4) Incorporations under ORS 221.010 to 221.090.

(5) Annexations under ORS 222.111 to 222.180, 222.750 and 222.840 to 222.915.

(6) Consolidations under ORS 222.210 to 222.310.

(7) Withdrawals and transfers of territory under ORS 222.510 to 222.580.

(8) Mergers under ORS 222.610 to 222.710.

(9) Formations and changes under ORS chapter 261.

(10) Alterations, changes, mergers and consolidations under ORS 330.080 to 330.123, 330.505 to 330.780 (1989 Edition) and 335.490 to 335.505.

(11) Alterations, changes, mergers and consolidations under ORS chapter 333 commenced before July 1, 2003.

(12) Formations and boundary changes under ORS 341.025 to 341.125 and 341.565 to 341.575.

(13) Organizations and boundary changes under ORS 545.002 and 545.025 to 545.043, 545.051 to 545.105, 545.109, 545.123, 545.126 and 545.131.

(14) Formations and boundary alterations under ORS 547.005 to 547.060 and 547.250 to 547.260.

(15) Formations and organizations under ORS chapter 551. [1975 c.326 §2; 1991 c.167 §1; 1999 c.452 §29; 2003 c.226 §20; 2005 c.209 §1]

Note: 12.270 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 12 by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 12.272 - Action based on pesticide application.

(a) The landowner or pesticide operator who is allegedly responsible for the loss; and

(b) The person for whom the pesticide was applied if that person is not the person commencing the action.

(2) For the purposes of this section:

(a) "Landowner" includes any person, firm, corporation, the state, any county within the state, or municipality, shown by records of the county to be the owner of land or having such land under contract for purchase.

(b) "Pesticide operator" has the meaning given in ORS 634.006. [1991 c.351 §3; 1995 c.96 §1]



Section 12.274 - Action against trustee of express trust.



Section 12.276 - Action for death, injury or damage resulting from breast implants.

(a) The death or specific injury, disease or damage for which the plaintiff seeks recovery;

(b) The tortious nature of the act or omission of the defendant that gives rise to a claim for relief against the defendant; and

(c) All other elements required to establish plaintiff's claim for relief.

(2) Except as provided in subsections (3) and (4) of this section, an action for death, injury or damage resulting from breast implants containing silicone, silica or silicon as a component is not subject to ORS 12.110 (1) or 12.115 or any other statute of limitation or statute of ultimate repose in Oregon Revised Statutes.

(3) An action for death, injury or damage against a physician licensed pursuant to ORS chapter 677, or against a health care facility licensed under ORS chapter 441, resulting from breast implants containing silicone, silica or silicon as a component, remains subject to the limitations imposed by ORS 12.110 (4), 12.115, 30.020 and 30.075.

(4) An action for death, injury or damage against a person that supplied component parts or raw materials to manufacturers of breast implants containing silicone, silica or silicon as a component remains subject to the limitations imposed by ORS 12.110 (1), 12.115, 30.020 and 30.075 if:

(a) The person did not manufacture breast implants containing silicone, silica or silicon as a component at any time; and

(b) The person was not owned by and did not own a business that manufactured breast implants containing silicone, silica or silicon as a component at any time.

(5) For the purposes of subsection (1) of this section, an action for wrongful death must be commenced not later than two years after the earliest date that the discoveries required by subsection (1) of this section are made by any of the following persons:

(a) The decedent;

(b) The personal representative for the decedent; or

(c) Any person for whose benefit the action could be brought. [1993 c.259 §2; 2009 c.485 §4; 2011 c.9 §2]



Section 12.278 - Action against manufacturer of certain pickup trucks.

(2) A civil action against a manufacturer of pickup trucks for death, injury or damage resulting from a fire caused by rupture of a sidesaddle gas tank in a vehicle collision is not subject to ORS 12.115, 30.020, 30.905 or any other statute of limitation or statute of ultimate repose in Oregon Revised Statutes.

(3) For the purposes of this section, "sidesaddle gas tank" means a gas tank mounted outside of the side rails of the frame of a pickup truck. [1995 c.55 §2; 2009 c.485 §5]



Section 12.280 - Action based on practice of land surveying.

Note: See first note under 12.135.



Section 12.282 - Action against manufacturer of extendable equipment.

(2) A civil action against a manufacturer of extendable equipment for injury, death or other damage arising out of contact with power lines is not subject to ORS 12.115, 30.020 or 30.905 or any other statute of limitation or statute of ultimate repose in Oregon Revised Statutes.

(3) For purposes of this section, "extendable equipment" means cranes, truck-mounted cranes, truck-mounted booms, and any self-powered vehicle with booms or other extensions that can reach power lines from the ground. [1999 c.514 §1; 2009 c.485 §6]

Note: 12.282 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 12 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 12.410 - Definitions for ORS 12.410 to 12.480.

(1) "Claim" means a right of action that may be asserted in a civil action or proceeding and includes a right of action created by statute.

(2) "State" means a state, commonwealth, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, a foreign country or a political subdivision of any of them. [1987 c.536 §1]

Note: 12.410 to 12.480 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 12 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 12.420 - Purpose.

Note: See note under 12.410.



Section 12.430 - Claims based on law of other states; limitation period.

(a) Upon the law of one other state, the limitation period of that state applies; or

(b) Upon the law of more than one state, the limitation period of one of those states, chosen by the law of conflict of laws of this state, applies.

(2) The limitation period of this state applies to all other claims. [1987 c.536 §2]

Note: See note under 12.410.



Section 12.440 - Application of statutes and rules governing conflict of laws.

Note: See note under 12.410.



Section 12.450 - When limitation period of another state not applicable.

Note: See note under 12.410.



Section 12.460 - Claims to which statutes apply.

(1) Accruing after January 1, 1988; or

(2) Asserted in a civil action or proceeding more than one year after January 1, 1988, but it does not revive a claim barred before January 1, 1988. [1987 c.536 §5]

Note: See note under 12.410.



Section 12.470 - Severability.

Note: See note under 12.410.



Section 12.480 - Short title.

Note: See note under 12.410.






Chapter 013 - (Former Provisions)

Section 13.010



Section 13.020



Section 13.030



Section 13.040



Section 13.041



Section 13.050



Section 13.051



Section 13.060



Section 13.070



Section 13.080



Section 13.090



Section 13.110



Section 13.120



Section 13.130



Section 13.140



Section 13.150



Section 13.160



Section 13.161



Section 13.170



Section 13.180



Section 13.190



Section 13.210



Section 13.220



Section 13.230



Section 13.240



Section 13.250



Section 13.260



Section 13.270



Section 13.280



Section 13.290



Section 13.300



Section 13.310



Section 13.320



Section 13.330



Section 13.340



Section 13.350



Section 13.360



Section 13.370



Section 13.380



Section 13.390



Section 13.400



Section 13.410






Chapter 014 - Jurisdiction; Venue; Change of Judge

Section 14.010



Section 14.020



Section 14.030 - Jurisdiction as affected by place where cause of action or suit arises.



Section 14.035



Section 14.040 - Actions and suits that are to be brought where subject is situated.

(1) Actions for the recovery of real property, or an estate or interest therein, or for injuries to real property.

(2) Actions for the recovery of any personal property distrained for any cause.

(3) Suits for the partition of real property.

(4) Suits for the foreclosure of a lien or mortgage upon real property.

(5) Suits for the determination of an adverse claim, estate, or interest in real property, or the specific performance of an agreement in relation thereto. [Amended by 1997 c.249 §12]



Section 14.050 - Actions that are to be brought where cause arose.

(1) For the recovery of a penalty or forfeiture imposed by statute, except that when it is imposed for an offense committed on a lake, river or other stream of water, situated in two or more counties, the action may be commenced and tried in any county bordering on such lake, river or stream, and opposite the place where the offense was committed;

(2) Against a public officer or person specially appointed to execute the duties of the public officer for an act done by the officer or person in virtue of the office of the public officer; or against a person who, by the command of the public officer, or in aid of the public officer, shall do anything touching the duties of such officer.



Section 14.060 - Venue of suits against state departments and officials.



Section 14.070



Section 14.080 - Venue for other actions; residence of corporations and partnerships.

(2) For purposes of this section, a corporation incorporated under the laws of this state, a limited partnership or a foreign corporation authorized to do business in this state shall be deemed to be a resident of any county where the corporation or limited partnership conducts regular, sustained business activity or has an office for the transaction of business or where any agent authorized to receive process resides. A foreign corporation or foreign limited partnership not authorized to transact business in this state shall be deemed not to be a resident of any county in this state.

(3) For purposes of this section, a partnership or other unincorporated association subject to being sued in its own name shall be deemed a resident of any county where any person resides upon whom summons could be served for service upon the partnership or unincorporated association. [Amended by 1983 c.163 §1]



Section 14.110 - When place of trial may be changed.

(a) That the action or suit has not been commenced in the proper county;

(b) That the judge is a party to, or directly interested in the event of the action or suit, or connected by consanguinity or affinity within the third degree, with the adverse party or those for whom the adverse party prosecutes or defends;

(c) That the convenience of witnesses and the parties would be promoted by such change; or

(d) In an action, that the judge or the inhabitants of the county are so prejudiced against the party making the motion that the party cannot expect an impartial trial before the judge or in the county, as the case may be.

(2) When the moving party in an action is a nonresident of the county, the affidavit required under this section may be made by anyone on behalf of the moving party. [Amended by 2003 c.14 §15]



Section 14.120 - Time of motion; to what county changed; number of changes.



Section 14.130 - Transmission of transcript of proceedings and original papers.



Section 14.140 - Payment of costs.



Section 14.150 - When court may vacate order.



Section 14.160 - When change of place of trial deemed complete.



Section 14.165 - Transfer of proceeding against public body; effect of transfer on statute of limitations; adoption of rules by Court of Appeals; filing fees.

(a) Transfer the case to the court or tribunal authorized by law to decide the case if the circuit court determines that another court or tribunal is authorized by law to decide the case;

(b) Refer the question to the Court of Appeals if the circuit court is in doubt whether there is another court or tribunal authorized by law to decide the case; or

(c) Dismiss the action or proceeding if the circuit court determines that no other court or tribunal is authorized by law to decide the case.

(2) If an action or other proceeding against a public body is filed in the Court of Appeals and the Court of Appeals does not have authority to decide the case, the Court of Appeals shall:

(a) Transfer the case to the court or tribunal authorized by law to decide the case if the Court of Appeals determines that another court or tribunal is authorized by law to decide the case; or

(b) Dismiss the action or proceeding if the Court of Appeals determines that no other court or tribunal is authorized by law to decide the case.

(3) If a case is transferred by the circuit court under this section to a court or tribunal other than the Court of Appeals, and the court or tribunal determines, on its own motion or on the motion of a party, that the court or tribunal is not authorized by law to decide the case, the court or tribunal shall refer the question to the Court of Appeals.

(4) The Court of Appeals shall adopt rules for the referral of questions to the Court of Appeals under this section. The rules shall provide opportunity for the parties to address the question, but shall provide the Court of Appeals with the means to reach an expeditious and summary determination of the question.

(5) Upon referral of a question to the Court of Appeals under this section, the Court of Appeals shall:

(a) Transfer the case to the court or tribunal that the Court of Appeals determines to be authorized by law to decide the case;

(b) Decide the case if the Court of Appeals is the appropriate court; or

(c) Dismiss the action or proceeding if the Court of Appeals determines that no court or tribunal is authorized by law to decide the case.

(6) If an action or proceeding against a public body is transferred under this section, and the action or proceeding was filed in the transferring court within the time allowed by law for filing the action or proceeding in the receiving court or tribunal, the case may not be dismissed as not being filed within the time allowed by law.

(7) If an action or proceeding against a public body is filed in circuit court or the Court of Appeals based on a reasonable interpretation of law, and the circuit court or the Court of Appeals determines that the case should be transferred under this section, the case shall be transferred to the appropriate court or tribunal in the manner provided by this section and may not be dismissed as not being filed within the time allowed by law if:

(a) Under the interpretation of law made by the person filing the action or proceeding, the action or proceeding was filed in the proper court;

(b) Under the interpretation of law made by the person filing the action or proceeding, the action or proceeding was timely filed in the transferring court; and

(c) Any delay caused by the failure to file the action or proceeding within the time allowed for filing in the receiving court or tribunal does not substantially prejudice an adverse interest or public interest.

(8) If an order to transfer is entered under this section, the transferring court shall send a copy of the order to each party to the action or proceeding. Within 10 days after the entry of the transfer order, the person who filed the action or proceeding must file a copy of the transfer order in the receiving court or tribunal and, subject to any provision for waiver or deferral of fees, pay to the receiving court or tribunal any filing fees charged by that court or tribunal. Within such time as may be allowed by the receiving court or tribunal, the person must then comply with such additional pleading and service requirements as may be imposed by the receiving court or tribunal. The person filing the action or proceeding is not entitled to a refund of any filing fees paid to the transferring court.

(9) The provisions of this section do not apply to any action or proceeding that is subject to the provisions of ORS 34.102.

(10) As used in this section:

(a) "Public body" has the meaning given in ORS 192.410.

(b) "Tribunal" means a public body authorized by law to review decisions of another public body. [2001 c.561 §1]



Section 14.170



Section 14.175 - Acts, policies or practices of public body capable of repetition and likely to evade judicial review.

(1) The party had standing to commence the action;

(2) The act challenged by the party is capable of repetition, or the policy or practice challenged by the party continues in effect; and

(3) The challenged policy or practice, or similar acts, are likely to evade judicial review in the future. [2007 c.770 §1]



Section 14.210 - Disqualification of judge for cause; application of section; waiver.

(a) The judge shall not act as judge if the judge is a party to or directly interested in the action, suit or proceeding, except that the judge shall not be disqualified from acting as such in a case in which the judge is added as a party after taking any official action as a judge in the action, suit or proceeding, and in that case the judge shall be dismissed as a party without prejudice.

(b) Except as provided in ORS 2.111 and 2.570, a judge shall not act as judge if the judge was not present and sitting as a member of the court at the hearing of a matter submitted for its decision. A judge may sign an order or judgment reflecting a decision made by another judge if, for good cause, the judge who made the decision is not available.

(c) A judge shall not act as judge if the judge is related to any party, or to the attorney for any party, or to the partner or office associate of any such attorney, by consanguinity or affinity within the third degree.

(d) A judge shall not act as judge if the judge has been attorney in the action, suit or proceeding for any party.

(e) If appeal is made from a decision of another court, or judicial review of a decision of an administrative agency is sought, a judge shall not act as judge on appeal if the judge participated in making the decision that is subject to review.

(2) This section does not apply to an application to change the place of trial, or the regulation of the order of business in court. In the circumstances specified in subsection (1)(c) and (d) of this section, the disqualification shall be deemed waived by the parties unless a motion for disqualification of the judge is made as provided by statute or court rule. [Amended by 1983 c.763 §59; 1999 c.659 §3]



Section 14.220



Section 14.230



Section 14.240



Section 14.250 - Disqualification of judge; transfer of cause; making up issues.



Section 14.260 - Affidavit and motion for change of judge; time for making; limit of two changes of judge.

(2) The affidavit shall be filed with such motion at any time prior to final determination of such cause, matter or proceedings in uncontested cases, and in contested cases before or within five days after such cause, matter or proceeding is at issue upon a question of fact or within 10 days after the assignment, appointment and qualification or election and assumption of office of another judge to preside over such cause, matter or proceeding.

(3) No motion to disqualify a judge shall be made after the judge has ruled upon any petition, demurrer or motion other than a motion to extend time in the cause, matter or proceeding. No motion to disqualify a judge or a judge pro tem, assigned by the Chief Justice of the Supreme Court to serve in a county other than the county in which the judge or judge pro tem resides shall be filed more than five days after the party or attorney appearing in the cause receives notice of the assignment.

(4) In judicial districts having a population of 100,000 or more, the affidavit and motion for change of judge shall be made at the time and in the manner prescribed in ORS 14.270.

(5) No party or attorney shall be permitted to make more than two applications in any cause, matter or proceeding under this section. [1955 c.408 §1(2); 1959 c.667 §1; 1981 c.215 §6; 1987 c.338 §2; 1995 c.781 §29]



Section 14.270 - Time of making motion for change of judge in certain circumstances; limit of two changes of judge.



Section 14.275 - Disqualification of appellate judge.






Chapter 015 - Choice of Laws

Section 15.010



Section 15.020



Section 15.030



Section 15.040



Section 15.050



Section 15.060



Section 15.070



Section 15.080



Section 15.085



Section 15.090



Section 15.100



Section 15.110



Section 15.120



Section 15.130



Section 15.140



Section 15.150



Section 15.160



Section 15.170



Section 15.180



Section 15.190



Section 15.200



Section 15.210



Section 15.220



Section 15.300 - Definitions for ORS 15.300 to 15.380.

(1) "Law" means any rule of general legal applicability adopted by a state, whether that rule is domestic or foreign and whether derived from international law, a constitution, statute, other publicly adopted measure or published judicial precedent. Except for references to the law of Oregon, "law" does not include rules governing choice of law.

(2) "State" means the United States, any state of the United States, any territory, possession or other jurisdiction of the United States, any Indian tribe, other Native American group or Native Hawaiian group that is recognized by federal law or formally acknowledged by a state of the United States, and any foreign country, including any territorial subdivision or other entity with its own system of laws. [Formerly 81.100]



Section 15.305 - Applicability.

Note: Section 2, chapter 129, Oregon Laws 2011, provides:

Sec. 2. (1) Except as provided in subsection (2) of this section, the amendments to ORS 81.102 [renumbered 15.305] by section 1 of this 2011 Act apply to all contracts, whether entered into before, on or after the effective date of this 2011 Act [May 19, 2011].

(2) The amendments to ORS 81.102 by section 1 of this 2011 Act do not apply in any civil action or arbitration arising out of a contract that was commenced before the effective date of this 2011 Act. [2011 c.129 §2]



Section 15.320 - Specific types of contracts governed by Oregon law.

(1) A contract for services to be rendered in Oregon, or for goods to be delivered in Oregon, if Oregon or any of its agencies or subdivisions is a party to the contract. The application of Oregon's law pursuant to this subsection may be waived by a person authorized by Oregon's law to make the waiver.

(2) A contract for construction work to be performed primarily in Oregon.

(3) A contract of employment for services to be rendered primarily in Oregon by a resident of Oregon.

(4)(a) A consumer contract, if:

(A) The consumer is a resident of Oregon at the time of contracting; and

(B) The consumer's assent to the contract is obtained in Oregon, or the consumer is induced to enter into the contract in substantial measure by an invitation or advertisement in Oregon.

(b) For the purposes of this subsection, a consumer contract is a contract for the supply of goods or services that are designed primarily for personal, familial or household use. [Formerly 81.105]



Section 15.325 - Validity of form.



Section 15.330 - Capacity to contract.

(2) A party that lacks capacity to enter into a contract under the law of the state in which the party resides may assert that incapacity against a party that knew or should have known of the incapacity at the time the parties entered into the contract. If a party establishes lack of capacity in the manner provided by this subsection, the consequences of the party's incapacity are governed by the law of the state in which the incapable party resides. [Formerly 81.112]



Section 15.335 - Consent.

(2) In a consumer contract or employment contract, the consumer or employee whose assent to a contract was obtained in the state of the party's residence, or whose conduct leading to the contract was primarily confined to that state, may invoke the law of that state to establish that the party did not consent to the contract or that the consent was not valid by reason of fraud or duress. [Formerly 81.115]



Section 15.350 - Choice of law made by parties.

(2) The choice of law must be express or clearly demonstrated from the terms of the contract. In a standard-form contract drafted primarily by only one of the parties, any choice of law must be express and conspicuous.

(3) The choice of law may be made or modified after the parties enter into the contract. Any choice of law made or modified after the parties enter into the contract must be by express agreement.

(4) Unless the parties provide otherwise, a choice of law or modification of that choice operates retrospectively to the time the parties entered into the contract. Retrospective operation under the provisions of this subsection may not prejudice the rights of third parties. [Formerly 81.120]



Section 15.355 - Limitations on choice of law by parties.

(a) Require a party to perform an act prohibited by the law of the state where the act is to be performed under the contract;

(b) Prohibit a party from performing an act required by the law of the state where it is to be performed under the contract; or

(c) Contravene an established fundamental policy embodied in the law that would otherwise govern the issue in dispute under ORS 15.360.

(2) For purposes of subsection (1)(c) of this section, an established policy is fundamental only if the policy reflects objectives or gives effect to essential public or societal institutions beyond the allocation of rights and obligations of parties to a contract at issue. [Formerly 81.125]



Section 15.360 - General rule.

(1) Identifying the states that have a relevant connection with the transaction or the parties, such as the place of negotiation, making, performance or subject matter of the contract, or the domicile, habitual residence or pertinent place of business of a party;

(2) Identifying the policies underlying any apparently conflicting laws of these states that are relevant to the issue; and

(3) Evaluating the relative strength and pertinence of these policies in:

(a) Meeting the needs and giving effect to the policies of the interstate and international systems; and

(b) Facilitating the planning of transactions, protecting a party from undue imposition by another party, giving effect to justified expectations of the parties concerning which state's law applies to the issue and minimizing adverse effects on strong legal policies of other states. [Formerly 81.130]



Section 15.380 - Presumptive rules for specific types of contracts.

(2)(a) Contracts involving the occupancy of real property, the land use of property or the recording of interests in real property are governed by the law of the state where the property is situated.

(b) Contracts for personal services are governed by the law of the state where the services are to be primarily rendered pursuant to the contract.

(c) Contracts for franchises, as defined in ORS 650.005, except for licensing clauses in such contracts, are governed by the law of the state where the franchise is to operate pursuant to the contract.

(d) Licensing contracts and licensing clauses in contracts for franchises, as defined in ORS 650.005, are governed by the law of the state where the licensor has its place of business or residence with the closest connection to the transactions between the parties. For purposes of this subsection, "licensing" means a grant of a privilege, created by contract, that allows one party, the licensee, to use the property or right of another party, the licensor.

(e) Agency contracts are governed by the law of the state where the agent's duties are to be primarily performed. [Formerly 81.135]



Section 15.400 - Definitions for ORS 15.400 to 15.460.

(1) "Conduct" means an act or omission that has occurred or that may occur in the future.

(2) "Domicile" means the place identified under ORS 15.420.

(3) "Injury" means physical or nonphysical harm to a person or property caused by the conduct of another person.

(4) "Law," when used in reference to the law of another state, does not include that state's choice-of-law rules.

(5) "Noncontractual claim" means a claim, other than a claim for failure to perform a contractual or other consensual obligation, that arises from a tort as defined in ORS 30.260, or any conduct that caused or may cause injury compensable by damages, without regard to whether damages are sought.

(6) "Person" means a person as defined in ORS 174.100 and a public body.

(7) "Public body" means a public body as defined in ORS 174.109, the Oregon Health and Science University, and the Oregon State Bar.

(8) "State" means, unless the context requires otherwise, the United States, any state, territory, possession or other jurisdiction of the United States, any Indian tribe or other Native American, Hawaiian or Alaskan group recognized by federal law or formally acknowledged by a state of the United States, and any foreign country or territorial subdivision of such country that has its own system of laws. [Formerly 31.850]



Section 15.405 - Applicability.



Section 15.410 - Characterization.

(2) The law of the state determined to be applicable under ORS 15.400 to 15.460 determines the scope and meaning of terms used in that law. [Formerly 31.860]



Section 15.415 - Localization and other factual determinations.

(1) What conduct caused the injury, and where the conduct occurred. If injurious conduct occurs in more than one state, the state where the conduct occurred that is primarily responsible for the injury is the state where the injurious conduct occurred.

(2) Who caused the injury. If a person is liable for the conduct of another person, both persons are considered to have caused the injury.

(3) Where the injury occurred. If the same conduct causes injury in more than one state, the place of injury is in the state in which most of the injurious effects occurred or may occur. If different persons suffer injury in different states by reason of the same conduct, the place of injury is determined separately for each person. If a person suffers loss by reason of injury or death of another person, the place of injury is determined based on the injury to the other person.

(4) Who suffered the injury. If a claim is made for loss caused by injury or death of another person, both the claimant and the other person are considered to be injured persons. [Formerly 31.862]



Section 15.420 - Determining domicile.

(1)(a) The domicile of a natural person is in the state in which the person resides with the intent to make it the person's home for an indefinite period of time.

(b) A domicile once established continues until it is superseded by the acquisition of a new domicile. If a person's intent to change domicile is legally ineffective, the previously established domicile continues to be the person's domicile.

(c) If a person's intent to have a domicile in a given state would be legally effective but cannot be ascertained, the state in which the person resides is the person's domicile, and if the person resides in more than one state, the residence state that has the most pertinent connection to the disputed issue is deemed to be the domicile with regard to that issue.

(2) The domicile of a person other than a natural person is located in the state in which the person maintains its principal place of business. If the dispute arises from activities directed from another state in which the person maintains a place of business other than the principal place of business, either state may be considered as the domicile at the choice of the other party.

(3) The domicile of a person is determined as of the date of the injury for which the noncontractual claim is made. [Formerly 31.865]



Section 15.430 - Claims governed by Oregon law.

(1) Actions in which, after the events giving rise to the dispute, the parties agree to the application of Oregon law.

(2) Actions in which none of the parties raises the issue of applicability of foreign law.

(3) Actions in which the party or parties who rely on foreign law fail to assist the court in establishing the relevant provisions of foreign law after being requested by the court to do so.

(4) Actions filed against a public body of the State of Oregon, unless the application of Oregon law is waived by a person authorized by Oregon law to make the waiver on behalf of the public body.

(5) Actions against an owner, lessor or possessor of land, buildings or other real property situated in Oregon that seek to recover for, or to prevent, injury on that property and arising out of conduct that occurs in Oregon.

(6) Actions between an employer and an employee who is primarily employed in Oregon that arise out of an injury that occurs in Oregon.

(7) Actions for professional malpractice arising from services rendered entirely in Oregon by personnel licensed to perform those services under Oregon law. [Formerly 31.870]



Section 15.435 - Product liability civil actions.

(a) The injured person was domiciled in Oregon and the injury occurred in Oregon; or

(b) The injured person was domiciled in Oregon or the injury occurred in Oregon, and the product:

(A) Was manufactured or produced in Oregon; or

(B) Was delivered when new for use or consumption in Oregon.

(2) Subsection (1) of this section does not apply to a product liability civil action if a defendant demonstrates that the use in Oregon of the product that caused the injury could not have been foreseen and that none of the defendant's products of the same type were available in Oregon in the ordinary course of trade at the time of the injury.

(3) If a party demonstrates that the application of the law of a state other than Oregon to a disputed issue is substantially more appropriate under the principles of ORS 15.445, that issue shall be governed by the law of the other state.

(4) All noncontractual claims or issues in product liability civil actions not provided for or not disposed of under this section are governed by the law of the state determined under ORS 15.445. [Formerly 31.872]



Section 15.440 - General rules.

(2)(a) If the injured person and the person whose conduct caused the injury were domiciled in the same state, the law of that state governs. However, the law of the state in which the injurious conduct occurred determines the standard of care by which the conduct is judged. If the injury occurred in a state other than the one in which the conduct occurred, the provisions of subsection (3)(c) of this section apply.

(b) For the purposes of this section, persons domiciled in different states shall be treated as if domiciled in the same state to the extent that laws of those states on the disputed issues would produce the same outcome.

(3) If the injured person and the person whose conduct caused the injury were domiciled in different states and the laws of those states on the disputed issues would produce a different outcome, the law of the state designated in this subsection governs.

(a) If both the injurious conduct and the resulting injury occurred in the same state, the law of that state governs if either the injured person or the person whose conduct caused the injury was domiciled in that state.

(b) If both the injurious conduct and the resulting injury occurred in a state other than the state in which either the injured person or the person whose conduct caused the injury were domiciled, the law of the state of conduct and injury governs. If a party demonstrates that, under the circumstances of the particular case, the application of that law to a disputed issue will not serve the objectives of that law, that issue will be governed by the law selected under ORS 15.445.

(c) If the injurious conduct occurred in one state and the resulting injury in another state, the law of the state of conduct governs. However, the law of the state of injury governs if:

(A) The activities of the person whose conduct caused the injury were such as to make foreseeable the occurrence of injury in that state; and

(B) The injured person formally requests the application of that state's law by a pleading or amended pleading. The request shall be deemed to encompass all claims and issues against that defendant.

(4) If a party demonstrates that application to a disputed issue of the law of a state other than the state designated by subsection (2) or (3) of this section is substantially more appropriate under the principles of ORS 15.445, that issue is governed by the law of the other state. [Formerly 31.875]



Section 15.445 - General and residual approach.

(1) Identifying the states that have a relevant contact with the dispute, such as the place of the injurious conduct, the place of the resulting injury, the domicile, habitual residence or pertinent place of business of each person, or the place in which the relationship between the parties was centered;

(2) Identifying the policies embodied in the laws of these states on the disputed issues; and

(3) Evaluating the relative strength and pertinence of these policies with due regard to:

(a) The policies of encouraging responsible conduct, deterring injurious conduct and providing adequate remedies for the conduct; and

(b) The needs and policies of the interstate and international systems, including the policy of minimizing adverse effects on strongly held policies of other states. [Formerly 31.878]



Section 15.450 - Joint tortfeasors and third parties.



Section 15.455 - Agreements on applicable foreign law.



Section 15.460 - Commentary.






Chapter 016 - (Former Provisions)

Section 16.010



Section 16.020



Section 16.030



Section 16.040



Section 16.050



Section 16.060



Section 16.070



Section 16.080



Section 16.090



Section 16.100



Section 16.110



Section 16.120



Section 16.130



Section 16.140



Section 16.150



Section 16.210



Section 16.220



Section 16.221



Section 16.230



Section 16.240



Section 16.250



Section 16.260



Section 16.270



Section 16.280



Section 16.290



Section 16.300



Section 16.305



Section 16.310



Section 16.315



Section 16.320



Section 16.325



Section 16.330



Section 16.340



Section 16.360



Section 16.370



Section 16.380



Section 16.390



Section 16.400



Section 16.410



Section 16.420



Section 16.430



Section 16.460



Section 16.470



Section 16.480



Section 16.490



Section 16.500



Section 16.510



Section 16.530



Section 16.540



Section 16.610



Section 16.620



Section 16.630



Section 16.640



Section 16.650



Section 16.660



Section 16.710



Section 16.720



Section 16.730



Section 16.740



Section 16.760



Section 16.765



Section 16.770



Section 16.780



Section 16.790



Section 16.800



Section 16.810



Section 16.820



Section 16.830



Section 16.840



Section 16.850



Section 16.860



Section 16.870



Section 16.880






Chapter 017 - Compromise; Settlement

Section 17.003



Section 17.005



Section 17.010



Section 17.015



Section 17.020



Section 17.025



Section 17.030



Section 17.033



Section 17.035



Section 17.040



Section 17.045



Section 17.050



Section 17.055



Section 17.065 - Definitions for ORS 17.065 to 17.085.

(1) "Compromise" means an agreement to allow judgment to be given for a sum or value specified.

(2) "Employer" includes any agent or representative of an employer.

(3) "Release" means an agreement to abandon a claim or right to the person against whom the claim exists.

(4) "Settlement" means an agreement to accept as full and complete compensation for a claim a sum or value specified. [1975 c.512 §1; 1979 c.284 §49]



Section 17.075 - When settlement prohibited between employer and employee.

(a) Negotiate or attempt to negotiate a settlement or compromise with the injured employee;

(b) Obtain or attempt to obtain a general release of liability from the injured employee; or

(c) Obtain or attempt to obtain any statement, either written or oral from the injured employee.

(2) Subsection (1)(c) of this section does not apply to the extent that compliance with statutes or rules of federal or state agencies requiring reports of accidents and injuries necessitates obtaining an employee statement within the 15-day period following the date of the injury.

(3) Any settlement or compromise agreement entered into, any general release of liability or any written or oral statement made by any employee after the employee incurs a personal injury, that is not obtained in accordance with ORS 17.085, requiring notice, may be disavowed by the injured employee within 12 months following the date of the injury and such statement, release, compromise or settlement shall not be admissible evidence in any court action or administrative proceeding relating to the injury. [1975 c.512 §2; 2005 c.22 §5]



Section 17.085 - When settlement allowed.

employee has signified the willingness of the injured employee that a settlement, compromise, release or statement be given. [1975 c.512 §3]



Section 17.095 - Prohibition of confidential settlements and compromises; exceptions.

(2) Notwithstanding subsection (1) of this section:

(a) A public body, or officer, employee or agent of a public body, may enter into a settlement or compromise that requires the terms or conditions to be confidential if federal law requires terms or conditions of that settlement or compromise to be confidential. Only terms and conditions that are required to be confidential under federal law may be confidential in the settlement or compromise.

(b) A court may order that the terms or conditions of a settlement or compromise that reveal the identity of a person be confidential if:

(A) The person whose identity is revealed is a victim of sexual abuse or is under 18 years of age; and

(B) The court determines, by written findings, that the specific privacy interests of the person outweigh the public's interest in the terms or conditions.

(3) Any public body, or officer, employee or agent of a public body, who is a defendant in an action under ORS 30.260 to 30.300, or who is a defendant in an action under ORS 294.100, shall file with the court a full and complete disclosure of the terms and conditions of any settlement or compromise of the claims against the public body, its officers, employees or agents. The disclosure shall be filed prior to the dismissal of the action.

(4) For the purposes of this section:

(a) "Action" means a legal proceeding that has been commenced as provided in ORCP 3; and

(b) "Public body" has that meaning given in ORS 30.260. [Formerly 30.402; 2005 c.352 §1]



Section 17.100



Section 17.105



Section 17.110



Section 17.115



Section 17.120



Section 17.125



Section 17.130



Section 17.135



Section 17.140



Section 17.145



Section 17.150



Section 17.155



Section 17.160



Section 17.165



Section 17.170



Section 17.175



Section 17.180



Section 17.185



Section 17.190



Section 17.205



Section 17.210



Section 17.215



Section 17.220



Section 17.225



Section 17.230



Section 17.235



Section 17.240



Section 17.245



Section 17.250



Section 17.255



Section 17.305



Section 17.310



Section 17.315



Section 17.320



Section 17.325



Section 17.330



Section 17.335



Section 17.340



Section 17.345



Section 17.350



Section 17.355



Section 17.360



Section 17.405



Section 17.410



Section 17.415



Section 17.420



Section 17.425



Section 17.430



Section 17.431



Section 17.435



Section 17.440



Section 17.441



Section 17.505



Section 17.510



Section 17.515



Section 17.520



Section 17.525



Section 17.605



Section 17.610



Section 17.615



Section 17.620



Section 17.625



Section 17.630



Section 17.705



Section 17.710



Section 17.720



Section 17.725



Section 17.730



Section 17.735



Section 17.740



Section 17.745



Section 17.750



Section 17.755



Section 17.760



Section 17.765



Section 17.990 - Penalties.






Chapter 018 - Judgments

Section 18.005 - Definitions.

(1) "Action" means any proceeding commenced in a court in which the court may render a judgment.

(2) "Child support award" means a money award or agency order that requires the payment of child support and that is entered under ORS 108.010 to 108.550, 416.310 to 416.340, 416.400 to 416.465, 416.510 to 416.990, 419B.400 or 419C.590 or ORS chapter 25, 107, 109 or 110.

(3) "Civil action" means any action that is not a criminal action.

(4) "Court administrator" means a trial court administrator in a circuit court that has a trial court administrator and the clerk of the court in all other courts.

(5) "Criminal action" has the meaning given in ORS 131.005.

(6) "Execution" means enforcement of the money award portion of a judgment or enforcement of a judgment requiring delivery of the possession or sale of specific real or personal property, by means of writs of execution, writs of garnishment and other statutory or common law writs or remedies that may be available under the law.

(7) "General judgment" means the judgment entered by a court that decides all requests for relief in the action except:

(a) A request for relief previously decided by a limited judgment; and

(b) A request for relief that may be decided by a supplemental judgment.

(8) "Judgment" means the concluding decision of a court on one or more requests for relief in one or more actions, as reflected in a judgment document.

(9) "Judgment document" means a writing in the form provided by ORS 18.038 that incorporates a court's judgment.

(10) "Judgment lien" means:

(a) The effect of a judgment on real property as described in ORS 18.150 (2) and (3) for the county in which the judgment is entered, and as described in ORS 18.152 (2) and (3) for a county in which the judgment is recorded under ORS 18.152; and

(b) A support arrearage lien attaching to real property under ORS 18.150 (3) or 18.152 (3).

(11) "Judgment remedy" means:

(a) The ability of a judgment creditor to enforce a judgment through execution; and

(b) Any judgment lien arising under ORS 18.150 or 18.152.

(12) "Legal authority" means:

(a) A statute;

(b) An Oregon Rule of Civil Procedure;

(c) A rule or order of the Chief Justice of the Supreme Court adopted under ORS 18.028; and

(d) All controlling appellate court decisions in effect December 31, 2003.

(13) "Limited judgment" means:

(a) A judgment entered under ORCP 67 B or 67 G;

(b) A judgment entered before the conclusion of an action in a circuit court for the partition of real property, defining the rights of the parties to the action and directing sale or partition;

(c) An interlocutory judgment foreclosing an interest in real property; and

(d) A judgment rendered before entry of a general judgment in an action that disposes of at least one but fewer than all requests for relief in the action and that is rendered pursuant to a legal authority that specifically authorizes that disposition by limited judgment.

(14) "Money award" means a judgment or portion of a judgment that requires the payment of money.

(15) "Person" includes a public body as defined in ORS 174.109.

(16) "Request for relief" means a claim, a charge in a criminal action or any other request for a determination of the rights and liabilities of one or more parties in an action that a legal authority allows the court to decide by a judgment.

(17) "Supplemental judgment" means a judgment that may be rendered after a general judgment pursuant to a legal authority.

(18) "Support arrearage lien" means a lien that attaches to real property under the provisions of ORS 18.150 (3) or 18.152 (3).

(19) "Support award" means a money award or agency order that requires the payment of child or spousal support. [2003 c.576 §1; 2005 c.542 §55; 2005 c.568 §4]

Note: Section 7, chapter 568, Oregon Laws 2005, provides:

Sec. 7. Sections 2 [18.245] and 6 [18.029] of this 2005 Act and the amendments to ORS 18.005 by section 4 of this 2005 Act apply to all judgments entered on or after January 1, 2004. [2005 c.568 §7]

Note: Sections 45 and 569 (1) and (2), chapter 576, Oregon Laws 2003, provide:

Sec. 45. (1) Except as provided by this section or by sections 1 to 44 of this 2003 Act [ORS chapter 18], sections 1 to 44 of this 2003 Act apply only to judgments entered on or after the effective date of this 2003 Act [January 1, 2004]. Nothing in this 2003 Act affects the validity, lien effect or enforceability of any judgment or decree entered before the effective date of this 2003 Act. Nothing in this 2003 Act affects the validity, lien effect or enforceability of any order or warrant docketed or recorded before the effective date of this 2003 Act. Except as provided by this section or sections 1 to 44 of this 2003 Act, any judgment or decree entered before the effective date of this 2003 Act, and any order or warrant docketed or recorded before the effective date of this 2003 Act, shall continue to be governed by the law in effect on the day immediately preceding the effective date of this 2003 Act.

(2) Section 12 of this 2003 Act [18.107] applies to any corrected judgment entered on or after the effective date of this 2003 Act, without regard to whether the original judgment is entered before, on or after the effective date of this 2003 Act.

(3) A judgment creditor may create a judgment lien for a judgment in a county other than the county in which a judgment is entered in the manner provided by section 15 of this 2003 Act [18.152] without regard to whether the judgment is entered before, on or after the effective date of this 2003 Act.

(4) Section 17 of this 2003 Act [18.158] applies to all judgments, whether entered before, on or after the effective date of this 2003 Act.

(5) Except as provided in sections 21 [18.190] and 22 [18.192] of this 2003 Act, sections 18 [18.180] and 19 [18.182] of this 2003 Act apply to all judgments, whether entered before, on or after the effective date of this 2003 Act. Notwithstanding section 19 of this 2003 Act, any order of renewal entered before the effective date of this 2003 Act may be recorded in the manner provided by section 19 (6) of this 2003 Act with the effect provided by section 15 (4) of this 2003 Act.

(6) Section 23 of this 2003 Act [18.200] applies to the release of any judgment lien after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

(7) Section 24 of this 2003 Act [18.205] applies to the assignment of any judgment after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

(8) Section 25 of this 2003 Act [18.225] applies to any satisfaction of judgment filed with a court on or after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

(9) Sections 26 [18.228] and 27 [18.232] of this 2003 Act apply to all judgments, whether entered before, on or after the effective date of this 2003 Act.

(10) Section 28 of this 2003 Act [18.235] applies to any motion for an order declaring that a money award has been satisfied, or to determine the amount necessary to satisfy a money award, filed with a court on or after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

(11) Sections 29 [18.252] and 30 [18.255] of this 2003 Act apply to execution on any judgment, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

(12) Sections 31 [18.265] and 32 [18.268] of this 2003 Act apply to any motion for a debtor examination made on or after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

(13) Section 33 of this 2003 Act [18.270] applies to any written interrogatories served on or after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

(14) Sections 34 to 44 of this 2003 Act [18.465 to 18.476 and 18.492 to 18.518, both 2003 Edition] apply to any writ of execution issued on or after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act. [2003 c.576 §45]

Sec. 569. (1) Except as specifically provided by this 2003 Act, the deletions of statutory references to decrees and the substitutions of references to judgments that are made by the provisions of this 2003 Act do not affect the determination as to whether a person has a right to a jury trial, the scope of review of the court's decision under ORS 19.250, or any other procedural or substantive aspect of the proceedings giving rise to the court's decision in an action.

(2) Except as specifically provided by this 2003 Act, the elimination of statutory references to dockets by this 2003 Act does not affect the validity, lien effect or enforceability of any judgment docketed before the effective date of this 2003 Act [January 1, 2004]. [2003 c.576 §569(1),(2)]



Section 18.010



Section 18.015 - Statutory references to decrees and judgments.

(2) References in the statutes of this state to judgments of other states include decrees of other states, and references in the statutes of this state to decrees of other states include judgments of other states. [2003 c.576 §1a]



Section 18.020



Section 18.025 - Courts subject to chapter.



Section 18.028 - Authority of Chief Justice.

(1) Authorize or require that specified requests for relief that are not governed by other legal authority be decided by judgment; and

(2) Authorize or require the use of a limited or supplemental judgment for specified requests for relief that are not governed by other legal authority. [2005 c.568 §3]



Section 18.029 - Effect of chapter on use of judgment.

Note: See first note under 18.005.



Section 18.030



Section 18.031 - Contents of supplemental judgments.



Section 18.035 - Preparation of judgment document.

(2) In criminal actions and juvenile proceedings under ORS chapters 419A, 419B and 419C, the judge shall ensure that a judgment document complying with ORS 18.038 and 18.048 is created and filed. [2003 c.576 §3; 2005 c.568 §11]



Section 18.038 - Form of judgment document generally.

(2) The title of a judgment document must indicate whether the judgment is a limited judgment, a general judgment or a supplemental judgment. This subsection does not apply to:

(a) Justice courts, municipal courts and county courts performing judicial functions.

(b) Judgments in criminal actions.

(c) Judgments in juvenile proceedings under ORS chapters 419A, 419B and 419C.

(3) A judgment document must be separate from any other document in the action. The judgment document may have attached affidavits, certificates, motions, stipulations and exhibits as necessary or proper in support of the judgment.

(4) A judgment document must include:

(a) The name of the court rendering the judgment and the file number or other identifier used by the court for the action or actions decided by the judgment;

(b) The names of any parties in whose favor the judgment is given and the names of any parties against whom the judgment is given; and

(c) The signature of the judge rendering the judgment, or the signature of the court administrator if the court administrator is authorized by law to sign the judgment document, and the date the judgment document is signed.

(5) This section does not apply to any foreign judgment filed with a court under ORS 24.115 or 110.405. [2003 c.576 §4; 2005 c.568 §38]



Section 18.040



Section 18.042 - Judgment in civil action that includes money award.

(2) The separate section required by subsection (1) of this section must include all of the following:

(a) The name and address of each judgment creditor and the name, address and telephone number of any attorney who represents one or more of the judgment creditors.

(b) The name of each judgment debtor and, to the extent known by the judgment creditor:

(A) The address of each judgment debtor;

(B) The year of birth of each judgment debtor;

(C) The tax identification number of each judgment debtor, or the final four digits of the Social Security number of each judgment debtor;

(D) The final four digits of the driver license number of each judgment debtor and the name of the state that issued the license; and

(E) The name of any attorney for each judgment debtor.

(c) The name of any person or public body, as defined in ORS 174.109, other than the judgment creditor's attorney, that is known by the judgment creditor to be entitled to any portion of the money award.

(d) The amount of money awarded in the judgment, exclusive of amounts required to be included in the separate section under paragraphs (e) to (h) of this subsection.

(e) Any interest owed as of the date the judgment is entered in the register, either as a specific amount or as accrual information, including the rate or rates of interest, the balance or balances upon which interest accrues, the date or dates from which interest at each rate on each balance runs, and whether interest is simple or compounded and, if compounded, at what intervals.

(f) Information about interest that accrues on the judgment after entry in the register, including the rate or rates of interest, the balance or balances upon which interest accrues, the date or dates from which interest at each rate on each balance runs, and whether interest is simple or compounded and, if compounded, at what intervals.

(g) For monetary obligations that are payable on a periodic basis, any accrued arrearages, required further payments per period and payment dates.

(h) If the judgment requires the payment of costs and disbursements or attorney fees, a statement indicating that the award is made, any specific amounts awarded, a clear identification of the specific requests for relief for which any attorney fees are awarded and the amount of attorney fees awarded for each request for relief.

(3) The information required by subsection (2) of this section must be set forth in the money award section of the judgment document in the same order as the requirements appear in subsection (2) of this section.

(4) The separate section required by subsection (1) of this section must be placed immediately above the judge's or court administrator's signature. The separate section must be clearly labeled at its beginning as a money award. If the judgment includes a support award, the label of the separate section must so indicate. Except for information described in ORS 24.290, the separate section of the judgment document may not contain any provision except the information required by this section.

(5) The provisions of this section do not apply to foreign judgments that are filed with a court under ORS 24.115 or 110.405. If a foreign judgment is filed with the court under ORS 24.115, the separate statement required by ORS 24.125 must be filed with the foreign judgment. [2003 c.576 §5; 2005 c.568 §12; 2007 c.339 §1; 2009 c.230 §1]

Note: Section 6 (1), chapter 230, Oregon Laws 2009, provides:

Sec. 6. (1) The amendments to ORS 18.042 by section 1 of this 2009 Act apply only to judgments entered on or after the effective date of this 2009 Act [June 4, 2009]. [2009 c.230 §6(1)]



Section 18.048 - Judgment in criminal action that contains money award.

(2) The separate money award section described by subsection (1) of this section must contain the following information:

(a) A listing of the specific amounts awarded as fines, assessments, costs, restitution and any other monetary obligations imposed in the sentence as part of the money award. If the court is unable to determine the full amount of restitution at the time of sentencing, the court may include the amount that can be determined or may establish a maximum amount.

(b) If restitution or a compensatory fine is ordered, the name and address of the person to whom the court should disburse payments, unless the victim requests that this information be exempt from disclosure in the public record.

(c) A statement that, subject to amendment of a judgment under ORS 137.107, money required to be paid as a condition of probation remains payable after revocation of probation only if the amount is included in the money award portion of the judgment document, even if the amount is referred to in other parts of the judgment document.

(d) Unless immediate payment is required, the specific terms of payment imposed or allowed by the court.

(e) If payment of all or part of a monetary obligation is suspended, a statement specifying the nature and amount of the suspended obligations.

(3) The requirements of this section and ORS 18.038 do not apply to a judgment document if the action was commenced by the issuance of a uniform citation adopted under ORS 1.525 and the court has used the space on the citation for the entry of a judgment. The exemption provided by this subsection does not apply if any indictment, information or complaint other than a uniform citation is filed in the action.

(4) If a judgment is for conviction of a violation as described in ORS 153.008, the judgment creates a lien only if the court so orders. If a judgment does not create a lien under this subsection, the judgment document need not contain the separate money award section described by subsection (1) of this section.

(5) A judgment in a criminal action that contains a money award is a judgment in favor of the state and may be enforced only by the state.

(6) A judgment in a criminal action that includes a money award, but does not contain a separate section clearly labeled as a money award, does not create a judgment lien but may be enforced by any other judgment remedy. [2003 c.576 §6; 2005 c.566 §13; 2005 c.568 §13; 2005 c.618 §3a]

Note: Section 8 (1), chapter 618, Oregon Laws 2005, provides:

Sec. 8. (1) The amendments to ORS 18.048, 18.075, 18.180 and 18.194 by sections 1 to 4 of this 2005 Act apply to judgments entered on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.618 §8(1)]



Section 18.049 - Adjustments to money awards.



Section 18.050



Section 18.052 - Duty of judge with respect to form of judgment document.

(2) A court administrator who signs a judgment under authority granted by law has the same duties as a judge under the provisions of this section.

(3) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 §7; 2005 c.561 §1; 2005 c.568 §14]



Section 18.058 - Duty of court administrator with respect to form of judgment document.

(2) If the title of a document filed with the court administrator indicates that the document is a decree, or indicates that the document is a judgment but fails to indicate whether the judgment is a limited judgment, general judgment or supplemental judgment, the court administrator may not note in the register that a judgment document has been filed, and shall return the document to the judge, unless the judgment is exempt under ORS 18.038 (2).

(3) The court administrator may rely on a judgment document for entry of information in the register. The court administrator is not liable for entering any information in the register that reflects information contained in a judgment document, whether or not the information in the judgment is correct or properly presented.

(4) The court administrator may rely on the presence or absence of a separate section in the judgment document required by ORS 18.042 or 18.048 in determining whether a judgment contains a money award. The court administrator shall enter information in the register and in the judgment lien record only from the separate section unless otherwise ordered by the court.

(5) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 §8; 2007 c.339 §3]



Section 18.060



Section 18.062 - Use of electronic judgment forms.



Section 18.070



Section 18.075 - Entry of judgments in circuit courts generally.

(2) Subject to ORS 18.058 (2), when a judge files a judgment document with the court administrator, the court administrator shall note in the register:

(a) That the judgment document has been filed and the day, hour and minute that the judgment is entered.

(b) Whether the judgment is a limited judgment, a general judgment or a supplemental judgment.

(c) Whether the judgment includes a money award.

(d) Whether the judgment creates a judgment lien under ORS 18.150.

(3) If the court administrator notes in the register that a judgment creates a judgment lien, the court administrator shall note in a judgment lien record maintained by the court administrator:

(a) The name of all judgment debtors.

(b) The name of all judgment creditors.

(c) The amount of the money award.

(d) Whether the money award includes a support award or an award of restitution.

(4) If the court administrator makes a notation of judgment in the judgment lien record, the court administrator shall thereafter also note in the judgment lien record:

(a) The date on which any appeal is filed.

(b) Whether a supersedeas undertaking, as defined in ORS 19.005, is filed.

(c) The date of any decision on appeal.

(d) Any execution issued by the court and the return on any execution.

(e) Any satisfaction of the judgment, when entered.

(f) Other such information as may be deemed necessary by court order or court rule.

(5) The court administrator shall enter a judgment in the register within 24 hours after the judgment document is filed with court administrator, excluding Saturdays and legal holidays. If the court administrator is not able to enter the judgment within the time prescribed in this subsection, or fails to do so, the court administrator shall enter the judgment as soon as practicable thereafter.

(6) Except as provided in ORS 18.058, the court administrator shall be subject to the direction of the court in entering judgments in the register.

(7) The court administrator shall not delay entry of judgment under ORCP 68 for taxation of attorney fees or costs and disbursements.

(8) Administrative orders entered in the register under ORS 416.440 have the effect provided for in that section.

(9) The State Court Administrator shall ensure that the register and the judgment lien record be established and maintained in a uniform manner in the circuit courts.

(10) References in Oregon Revised Statutes to docketing of a judgment are equivalent to entry of a judgment as described in subsection (1) of this section.

(11) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 §9; 2005 c.568 §15; 2005 c.618 §2; 2007 c.339 §2; 2011 c.398 §1]

Note: Section 9a, chapter 576, Oregon Laws 2003, provides:

Sec. 9a. (1) Notwithstanding any other provision of sections 1 to 44 of this 2003 Act [ORS chapter 18] or any other law, a court administrator need not make any entry in the register or in the separate record maintained under section 9 of this 2003 Act [18.075] that is different from the entries made by the court administrator before the effective date of this 2003 Act [January 1, 2004] until such time as funding is available to make such modifications as may be necessary to accommodate those entries in the computer systems utilized by the circuit courts.

(2) All references to the docket in computer records and documents of the circuit courts shall be construed to be references to the separate record maintained under section 9 of this 2003 Act, without regard to whether those records or documents are created before, on or after the effective date of this 2003 Act. Subject to availability of funding, the circuit courts shall make such changes in their computer systems and other document-generating systems as soon as possible after the effective date of this 2003 Act to eliminate references to the docket.

(3) All references to decrees in computer records and documents of the circuit courts shall be construed to be references to judgments, without regard to whether those records or documents are created before, on or after the effective date of this 2003 Act. Subject to availability of funding, the circuit courts shall make such changes in their computer systems and other document-generating systems as soon as possible after the effective date of this 2003 Act to eliminate references to decrees.

(4) All references to money judgments in computer records and documents of the circuit courts shall be construed to be references to money awards, without regard to whether those records or documents are created before, on or after the effective date of this 2003 Act. Subject to availability of funding, the circuit courts shall make such changes in their computer systems and other document-generating systems as soon as possible after the effective date of this 2003 Act to eliminate references to money judgments. [2003 c.576 §9a]

Note: See note under 18.048.



Section 18.078 - Notice of entry of judgment in circuit court civil action.

(2) The notice required by this section must reflect:

(a) The date the judgment was entered.

(b) Whether the judgment was entered as a limited judgment, a general judgment or a supplemental judgment.

(c) Whether the court administrator noted in the register that the judgment contained a money award.

(d) Whether the court administrator noted in the register that the judgment creates a judgment lien.

(3) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

(4) This section does not apply to judgments in juvenile proceedings under ORS chapter 419A, 419B or 419C, civil commitment proceedings, probate proceedings, adoptions or guardianship or conservatorship proceedings under ORS chapter 125. [2003 c.576 §10; 2005 c.568 §16]

Note: Section 10a, chapter 576, Oregon Laws 2003, provides:

Sec. 10a. Notwithstanding any other provision of sections 1 to 44 of this 2003 Act [ORS chapter 18] or any other law, a court administrator need not mail notice of judgment in the form provided by section 10 of this 2003 Act [18.078] and may continue to use the form of notice used by the court administrator before the effective date of this 2003 Act [January 1, 2004] until such time as funding is available to allow use of notices of judgments in the form provided by section 10 of this 2003 Act. [2003 c.576 §10a]



Section 18.080



Section 18.082 - Effect of entry of judgment.

(a) Becomes the exclusive statement of the court's decision in the case and governs the rights and obligations of the parties that are subject to the judgment;

(b) May be enforced in the manner provided by law;

(c) May be appealed in the manner provided by law;

(d) Acts as official notice of the court's decision; and

(e) May be set aside or modified only by the court rendering the judgment or by another court or tribunal with the same or greater authority than the court rendering the judgment.

(2) A general judgment incorporates a previous written decision of the court that decides one or more requests for relief in the case and that:

(a) Is not a judgment;

(b) Is consistent with the terms of the general judgment and any limited judgments in the case; and

(c) Reflects an express determination by the court that the decision be conclusive as to the requests for relief that are resolved.

(3) Upon entry of a general judgment, any request for relief in the action that is not decided by the general judgment or by a previous limited judgment, that has not been incorporated into the general judgment under subsection (2) of this section, or that cannot be decided by a supplemental judgment, is dismissed with prejudice unless the judgment provides that the dismissal is without prejudice.

(4) Subsection (3) of this section does not affect the right of any party to assign error on appeal to any decision of a court made by order during an action.

(5) Subsection (3) of this section does not apply to a general judgment of dismissal. Except as otherwise provided by law, by the Oregon Rules of Civil Procedure or by the terms of the judgment, a general judgment of dismissal is without prejudice as to any request for relief in the action.

(6) If a document labeled as a decree is filed with the court administrator, or a judgment document is filed with the court administrator that does not indicate whether the judgment is a limited, general or supplemental judgment, and the court administrator fails to comply with ORS 18.058 and makes an entry in the register indicating that a judgment has been filed with court administrator, the document has the effect of a general judgment entered in circuit court. [2003 c.576 §11; 2005 c.568 §17]



Section 18.090



Section 18.100



Section 18.105



Section 18.107 - Corrections to civil judgments.

(2) Unless a correction to a judgment affects a substantial right of a party, the time for appeal of the judgment commences upon entry of the original judgment.

(3) If the correction of a judgment affects a substantial right of a party, and the corrected judgment is entered before the time for appealing the original judgment has expired, the time for appeal of the judgment commences upon entry of the corrected judgment. If the correction affects a substantial right of a party, and the corrected judgment is entered after the time for appealing the original judgment has expired, the time for appeal of the corrected portions of the judgment and all other portions of the judgment affected by the correction commences upon entry of the corrected judgment.

(4) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

(5) This section does not apply to juvenile proceedings under ORS chapter 419B. [2003 c.576 §12]



Section 18.110



Section 18.112 - Correction of designation of judgment as general judgment.

(a) Except by operation of ORS 18.082 (3), the judgment does not decide all requests for relief in the action other than requests for relief previously decided by a limited judgment or requests for relief that could be decided by a supplemental judgment; and

(b) The judgment was inadvertently designated as a general judgment under circumstances that indicate that the moving party did not reasonably understand that the requests for relief that were not expressly decided by the judgment would be dismissed.

(2) A motion under subsection (1) of this section must be filed within the time provided by ORCP 71 B.

(3) Upon motion of any party, the court shall enter a corrected judgment under ORS 18.107 that changes to a limited judgment any document that has the effect of a general judgment under the provisions of ORS 18.082 (6) unless all requests for relief in the action are decided by the terms of the document, by previous limited judgments entered in the action or by written decisions of the court that are incorporated in a general judgment under the provisions of ORS 18.082 (2).

(4) Notwithstanding ORS 18.107, the time for appeal of the judgment corrected under this section commences from the entry of the corrected judgment. A motion may be filed under this section while an appeal is pending as provided in ORCP 71 B(2).

(5) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 §13; 2005 c.568 §18]



Section 18.115



Section 18.120



Section 18.125



Section 18.130



Section 18.135



Section 18.140



Section 18.150 - Judgment liens in circuit courts.

(a) The judgment is entered in the small claims department of a circuit court in an amount of less than $3,000, exclusive of costs, and the judgment creditor has not created a judgment lien for the judgment as provided in ORS 46.488;

(b) The judgment is entered in a criminal action for conviction of a violation, and the court does not order under ORS 18.048 (4) that the judgment creates a judgment lien;

(c) The judgment is entered under ORS 153.820; or

(d) The judgment does not create a lien by operation of other law.

(2) Except as provided in this section, if the court administrator notes in the register that a judgment creates a judgment lien, the judgment has the following effect in the county in which the judgment is entered:

(a) When the judgment is entered, the judgment lien attaches to all real property of the judgment debtor in the county at that time; and

(b) The judgment lien attaches to all real property that the judgment debtor acquires in the county at any time after the judgment is entered and before the judgment lien expires.

(3) Except as provided in this section, if the court administrator notes in the register that a judgment creates a judgment lien and the judgment contains a support award, the support award portion of the judgment has the following effect in the county in which the judgment is entered:

(a) Any lump sum support award existing when the judgment is entered creates a support arrearage lien and has the effect specified by subsection (2) of this section;

(b) When an installment becomes due under the terms of the support award and is not paid, a support arrearage lien for the unpaid installment attaches to all real property of the judgment debtor in the county at that time; and

(c) When an installment becomes due under the terms of the support award and is not paid, a support arrearage lien attaches to all real property that the judgment debtor thereafter acquires in the county for the purpose of enforcing the unpaid installment, and remains attached to that property until satisfaction is made for the installment or the judgment lien arising from support award portion of the judgment expires.

(4) Real property may be conveyed or encumbered free of a judgment lien created by the support award portion of a judgment, but the conveyance or encumbrance is subject to any support arrearage lien that attached to the real property under this section or ORS 18.152.

(5) A judgment lien does not attach to any real property of a judgment debtor acquired after the debt giving rise to the judgment is discharged under federal bankruptcy laws. Debts are presumed to have not been discharged in bankruptcy until the judgment debtor establishes that the debt has been discharged.

(6) A court administrator may rely on the judgment document to determine whether a judgment creates a judgment lien.

(7) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 §14; 2005 c.568 §19]



Section 18.152 - Establishing judgment liens in other counties.

(2) Except as provided in this section, a judgment recorded under this section has the following effect in the county in which the judgment is recorded:

(a) When the judgment is recorded, the judgment lien attaches to all real property of the judgment debtor in the county at that time; and

(b) The judgment lien attaches to all real property that the judgment debtor acquires in the county at any time after the judgment is recorded and before the judgment lien expires.

(3) Except as provided in this section, if a judgment recorded under this section contains a support award, the support award portion of the judgment has the following effect in the county in which the judgment is recorded:

(a) When the judgment is recorded, a support arrearage lien attaches to all real property of the judgment debtor in the county at that time for any unpaid lump sum support award contained in the judgment or any unpaid installment that became due under the terms of the support award before the judgment was recorded.

(b) A support arrearage lien for any unpaid lump sum support award contained in the judgment or any unpaid installment that became due under the terms of the support award before the judgment was recorded attaches to all real property that the judgment debtor acquires in the county at any time after the judgment is recorded and before full satisfaction is made for the lump sum or installment or the judgment lien of the support award portion of the judgment expires.

(c) If an installment becomes due under the terms of the support award and is not paid after the judgment is recorded, a support arrearage lien for the installment attaches to all real property of the judgment debtor in the county at the time the installment becomes due and attaches to all real property that the judgment debtor thereafter acquires in the county until full satisfaction is made for the installment or the judgment lien of the support award portion of the judgment expires.

(4)(a) If a certificate of extension is filed under ORS 18.182, and the certificate is filed before the judgment is recorded under this section, a judgment creditor may record a certified copy of the certificate or a lien record abstract for the certificate with the judgment. The recording shall act to extend the judgment lien of a judgment, and any support arrearage lien, in the county for the time provided in ORS 18.180 to 18.192.

(b) If a certificate of extension is filed under ORS 18.182, and the certificate is filed after the judgment is recorded under this section, a judgment creditor may record a certified copy of the certificate or a lien record abstract for the certificate in the County Clerk Lien Record in any county in which the judgment has been recorded under subsection (1) of this section. If the recording is made before the time that the judgment lien for the judgment would otherwise have expired under ORS 18.180 to 18.192, the recording extends the judgment lien of the judgment, without loss of priority, for the time provided in ORS 18.180 to 18.192. If the recording is made after the time that the judgment lien for the judgment would otherwise have expired under ORS 18.180 to 18.192, the recording extends the judgment lien of the judgment for the time provided in ORS 18.180 to 18.192, but the lien is subordinate to all other interests that are of record on the date the certificate or lien record abstract is recorded.

(5) When the judgment lien of a judgment expires in the county in which the judgment was originally entered, the judgment lien and any support arrearage lien created under this section expires in the other county or counties in which the judgment has been recorded.

(6) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 §15; 2005 c.568 §20]



Section 18.154 - Appeal; motion to eliminate lien.



Section 18.158 - Judgment lien based on judgment for child support or spousal support entered in another state.

(2) If a judgment of another state described in subsection (1) of this section is extended or renewed under the laws of the state that rendered the judgment, a judgment creditor under the judgment may record a certified copy of the extension or renewal in the County Clerk Lien Record for any county in this state or may record a lien record abstract for extension or renewal in the County Clerk Lien Record for any county in this state.

(3) Upon recording a judgment, lien record abstract, extension or renewal under this section, the judgment creates a judgment lien as described in ORS 18.152 (3).

(4) When the judgment expires in the state in which the judgment was originally entered, the judgment lien and any support arrearage lien created under this section expire in every county in which the judgment has been recorded under this section.

(5) Liens arising by operation of law in another state against real property for amounts of overdue payments under a support order, as defined in ORS 110.303, shall be accorded full faith and credit if the state agency, party or other entity seeking to enforce the lien follows the applicable procedures for recording and service of notice of claim of lien as required by this section. A state agency, party or other entity may not file an action to enforce a lien described in this section until the underlying judgment has been filed in Oregon as provided in ORS chapter 110.

(6) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 §17]



Section 18.160



Section 18.162 - Judgment lien based on justice and municipal court judgments; satisfaction filing fee.

(2) The judgment lien of a judgment entered in a justice or municipal court may be eliminated as provided in ORS 18.154 if an appeal is taken from the judgment. The clerk of the justice or municipal court shall note the elimination of the lien in the judgment docket.

(3) When the lien of a justice or municipal court judgment ceases in the county in which the judgment was originally recorded or transcribed, the lien shall cease in every other county in which a certified copy of the judgment or a lien record abstract has been recorded. When the judgment has been fully satisfied, it is the responsibility of the judgment creditor to file a full satisfaction in any circuit court to which the judgment has been transcribed under ORS 52.635, and to record the satisfaction in the County Clerk Lien Record for the county in which the court is located if a certified copy of the judgment or a lien record abstract for the judgment was recorded in that County Clerk Lien Record. Upon satisfaction in full of the judgment, the judgment creditor shall deliver to the judgment debtor an executed satisfaction of the judgment for any other county where a certified copy of the judgment or a lien record abstract has been recorded. The county clerk shall charge a fee as provided in ORS 205.320 for filing a satisfaction of judgment. [Formerly 18.355]



Section 18.165 - Priority of judgment lien over unrecorded conveyance.

(a) The grantee under the conveyance is a purchaser in good faith for a valuable consideration, the conveyance is delivered and accepted before the judgment is entered or recorded in the county where the property is located and the conveyance or memorandum of the conveyance is recorded within 20 days after delivery and acceptance of the conveyance, excluding Saturdays and legal holidays under ORS 187.010 and 187.020;

(b) The judgment creditor has actual notice, record notice or inquiry notice of a conveyance of the debtor's interest to a grantee when the judgment is entered or recorded in the county;

(c) The conveyance by the debtor is a fulfillment deed entitled to priority over the judgment under ORS 93.645; or

(d) The conveyance is a mortgage, trust deed or other security instrument given by the debtor to secure financing for the purchase by the debtor of the real property described in the conveyance.

(2) For the purpose of subsection (1)(a) of this section, a memorandum of conveyance must contain the date of the instrument being memorialized, the names of the parties, a legal description of the real property involved and a description of the nature of the interest created. The memorandum must be signed by the person from whom the interest is intended to pass, and be acknowledged or proved in the manner provided for the acknowledgment or proof of deeds.

(3) As used in this section:

(a) "Conveyance" means a deed, a land sale contract, an assignment of all or any portion of a seller's or purchaser's interest in a land sale contract or any other agreement affecting the title of real property within this state, including a trust deed, a mortgage, an assignment for security purposes or an assignment solely of proceeds, given by a purchaser or seller under a land sale contract or given by a person with title to the real property.

(b) "Grantee" means:

(A) The person deemed to be the mortgagee under a trust deed pursuant to ORS 86.715; and

(B) Any other person to whom the interest that is the subject of a conveyance is intended to pass. [Formerly 18.370; 2005 c.568 §21; 2007 c.166 §1]



Section 18.170 - Form for lien record abstract; rules.

______________________________________________________________________________

The undersigned states:

A. <u>Creditor/Prevailing Party Information</u>:

__ 1. The creditor/prevailing party is:

_____________________

and the address of the creditor is:

_____________________

_____________________

entered on _____ (date) in

the _____ Court for

_____(County) of _____ (State)

under Case No._____.

__ 2. The creditor's attorney's name is

_____________________

Attorney's Address is:

_____________________

Attorney's Phone No. is: ______

B. <u>Debtor/Losing Party Information</u>:

__ 1. The debtor/losing party is:

_____________________

__ 2. Debtor's address (if known):

_____________________

_____________________

__ 3. The Taxpayer Identification No. of

the debtor's Social Security No.

(if known):

_____________________

__ 4. The final four digits of the debtor's

driver license no. and state of

issuance for the license (if known):

_____________________

__ 5. Name of debtor's attorney

(if known):

_____________________

C. <u>Judgment Information</u>:

__ 1. The amount of the judgment is:

_____________________

__ 2. The amount of the costs is:

_____________________

__ 3. The amount of attorney fees, if any

is: _____________________

D. <u>The Real or Personal Property to Be</u>

<u>Affected</u>

(Check appropriate box):

__ All real property of the debtor/losing

in ________ County as provided under ORS 18.152

__ The following described real or

personal property of debtor (legal

attached Exhibit):

_____________________

_____________________

_____________________

_____________________

executed this abstract this ___ day

of______, 2___.

____________ ____________

____________ ____________

State of Oregon )

) ss.

County of_____ )

The foregoing instrument was acknowledged before me this ___ day of___, 2___, by____________.

__________________

My commission expires: _________

State of Oregon )

) ss.

County of_____ )

The foregoing instrument was acknowledged before me this ___ day of___, 2___, by ____________ and by ____________ of____________, a corporation on behalf of the corporation.

__________________

My commission expires: _________

______________________________________________________________________________

(2) A lien record abstract that is the result of a judgment for unpaid child or spousal support entered in another state shall be on the form prescribed by rules adopted by the Department of Justice in lieu of the form required by subsection (1) of this section. [Formerly 18.325; 2009 c.230 §2]



Section 18.180 - Expiration of judgment remedies in circuit court.

(2) If a judgment lien arises out of a support award under ORS 18.150 (3) or 18.152 (3), a support arrearage lien attaching to real property under the judgment lien expires upon satisfaction of the unpaid installment that gave rise to the support arrearage lien.

(3) Except as provided in ORS 18.180 to 18.192, judgment remedies for a judgment in a civil action expire 10 years after the entry of the judgment.

(4) Except as provided in this subsection, judgment remedies for a judgment in a criminal action expire 20 years after the entry of the judgment. Judgment remedies for a judgment in a criminal action that includes a money award for restitution expire 50 years after the entry of the judgment.

(5) Except as provided in ORS 18.192, judgment remedies for the child support award portion of a judgment, and any lump sum support award for child support, expire 35 years after the entry of the judgment that first establishes the support obligation.

(6)(a) Except as provided by paragraph (b) of this subsection and ORS 18.190, judgment remedies for any unpaid installment under the spousal support award portion of a judgment, including any installment arrearage lien arising under the judgment, expire 25 years after the entry of the judgment that first establishes the support obligation, or 10 years after an installment comes due under the judgment and is not paid, whichever is later.

(b) The judgment lien for the spousal support award portion of a judgment that is entered on or after January 1, 2004, including any installment arrearage lien arising under the judgment, expires 25 years after the entry of the judgment that first establishes the support obligation unless a certificate of extension is filed under ORS 18.185.

(7)(a) If a money award in a judgment under ORS 107.105 (1)(f) provides for a future payment of money, judgment remedies for the portion of the judgment providing for future payment expire 10 years after the date on which the future payment becomes due. At any time before the judgment remedies for a money award described in this subsection expire, judgment remedies for the portion of the judgment providing for a future payment may be extended as provided in ORS 18.182.

(b) This subsection does not apply to support awards.

(8) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 §18; 2005 c.568 §22; 2005 c.618 §1; 2007 c.22 §1; 2009 c.354 §1]

Note: See note under 18.048.

Note: Section 2, chapter 354, Oregon Laws 2009, provides:

Sec. 2. (1) Except as provided in subsection (2) of this section, the amendments to ORS 18.180 by section 1 of this 2009 Act apply to all judgments, whether entered before, on or after the effective date of this 2009 Act [January 1, 2010].

(2) The amendments to ORS 18.180 by section 1 of this 2009 Act do not operate to revive any judgment remedies that expired before the effective date of this 2009 Act under the provisions of ORS 18.180 as in effect immediately before the effective date of this 2009 Act. [2009 c.354 §2]



Section 18.182 - Extension of judgment remedies.

(a) Judgment remedies for the judgment have not expired under ORS 18.180; and

(b) A full satisfaction document for the money award portion of the judgment has not been filed.

(2) Notwithstanding subsection (1) of this section, if the judgment debtor has been discharged from debt under federal bankruptcy laws, a certificate of extension may not be filed except as provided in this subsection. Judgments are presumed to have not been discharged in bankruptcy until the judgment debtor establishes that the judgment has been discharged. If the judgment debtor is discharged from a debt, a certificate of extension may be filed if:

(a) The debtor owned real property and the judgment lien attached to that property before the filing of the bankruptcy petition;

(b) The judgment lien was not avoided by action of the bankruptcy court;

(c) The judgment lien has not been discharged under ORS 18.238; and

(d) The certificate of extension includes a legal description of the real property and a statement that the extension affects only the lien on the real property described in the certificate.

(3) A certificate of extension must be signed by the judgment creditor, or by an attorney who represents the judgment creditor.

(4) Subject to ORS 18.190 and 18.192, if a certificate of extension is filed after the date on which the judgment remedies for the judgment expire under ORS 18.180, the certificate has no effect.

(5) The judgment remedies for a judgment that are extended under the provisions of this section expire 10 years after the certificate of extension is filed. Judgment remedies for a judgment may be extended only once under the provisions of this section.

(6) A certified copy of a certificate of extension, or a lien record abstract for the certificate, may be recorded in any county in which the judgment was recorded under ORS 18.152, with the effect provided by ORS 18.152 (4).

(7) Except as provided in ORS 18.185, 18.190 and 18.192, the judgment remedies for the support award portion of a judgment, and any lump sum money award for unpaid child support installments, may not be extended under this section.

(8) The judgment remedies for a judgment in a criminal action may not be extended under this section.

(9) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 §19; 2007 c.339 §5]



Section 18.185 - Extension of judgment lien of spousal support award.

(a) The judgment lien for the spousal support award portion of the judgment expires 10 years after the certificate of extension is filed; and

(b) Any installment arrearage lien that arises under the judgment, whether before or after the filing of the certificate, expires 10 years after the installment comes due and is not paid or when the judgment lien for the spousal support award portion of the judgment expires under paragraph (a) of this subsection, whichever is first.

(2) Notwithstanding ORS 18.182 (5), certificates of extension under ORS 18.182 may continue to be filed in the manner provided by subsection (1) of this section and with like effect for as long as the judgment lien for the spousal support award portion of a judgment has not expired and any installments remain to be paid under the judgment. [2003 c.576 §20]



Section 18.190 - Spousal support awards in judgments entered before January 1, 2004.

(2) ORS 18.180 (6) does not operate to revive the judgment lien of any judgment that expired before January 1, 2004, under the statutes in effect immediately before January 1, 2004.

(3) This section and ORS 18.180 (6) do not limit the time during which judgment remedies are available for any judgment entered before January 1, 2004, and those judgments may continue to be enforced for the time provided by the law in effect immediately before January 1, 2004, subject to any requirement for renewal of those judgments. [2003 c.576 §21]



Section 18.192 - Child support awards in judgments entered before January 1, 1994.

(2) ORS 18.180 (5) does not operate to revive the judgment lien of any judgment that expired before January 1, 2004.

(3) This section and ORS 18.180 (5) do not limit the time during which judgment remedies are available for any judgment entered before January 1, 1994, and those judgments may continue to be enforced for the time provided by the law in effect immediately before January 1, 2004, subject to any requirement for renewal of those judgments. [2003 c.576 §22]



Section 18.194 - Expiration and extension of judgment remedies for justice and municipal court judgments.

(2) Except as provided in this section, judgment remedies for a judgment in a civil action in a justice or municipal court expire 10 years after the entry of the judgment.

(3) Except as provided in this subsection, judgment remedies for a judgment in a criminal action in a justice or municipal court expire 20 years after the entry of the judgment. Judgment remedies for a judgment in a criminal action in a justice or municipal court that includes a money award for restitution expire 50 years after the entry of the judgment.

(4) Judgment remedies for a judgment in justice or municipal court may be extended by filing a certificate of extension in the court that entered the judgment. The clerk shall enter the certificate in the docket of the court. A judgment creditor may file a certificate of extension only if:

(a) Judgment remedies for the judgment have not expired; and

(b) A full satisfaction document for the money award portion of the judgment has not been filed.

(5) Notwithstanding subsection (4) of this section, if the judgment debtor has been discharged from debt under federal bankruptcy laws, a certificate of extension may not be filed except as provided in this subsection. Judgments are presumed to have not been discharged in bankruptcy until the judgment debtor establishes that the judgment has been discharged. If the judgment debtor is discharged from a debt, a certificate of extension may be filed if:

(a) The debtor owned real property and the judgment lien attached to that property before the filing of the bankruptcy petition;

(b) The judgment lien was not avoided by action of the bankruptcy court;

(c) The judgment lien has not been discharged under ORS 18.238; and

(d) The certificate of extension includes a legal description of the real property and a statement that the extension affects only the lien on the real property described in the certificate.

(6) If a certificate of extension is filed under this section after the date on which the judgment remedies for the judgment expire, the certificate has no effect.

(7) The judgment remedies for a judgment that are extended under the provisions of this section expire 10 years after the certificate of extension is filed. Judgment remedies for a judgment may be extended only once under the provisions of this section.

(8) A certified copy of a certificate of extension, or a lien record abstract for the certificate, may be recorded in any county in which the judgment was transcribed or recorded as provided in ORS 52.635 or 221.351, with the effect provided by ORS 18.152 (4).

(9) The judgment remedies for a judgment in a criminal action may not be extended under this section. [Formerly 18.365; 2005 c.618 §4]

Note: See note under 18.048.



Section 18.200 - Release of lien.

(2) A release of lien document may be filed with the court administrator at any time after a judgment lien attaches under ORS 18.150. The court administrator shall note in the register and in the judgment lien record that the release of lien document has been filed, and also shall note whether the release is for all real property in a county or only for a single piece of real property in a county.

(3) A release of lien document may be recorded in any County Clerk Lien Record in which the judgment was recorded under ORS 18.152.

(4) Upon filing or recording under this section, a release of lien document operates to eliminate any judgment lien arising from the entry or recording of the judgment to the extent reflected in the document. The filing of a release of lien document does not constitute a full or partial satisfaction of the judgment.

(5) The court administrator may not charge a fee for filing a release of lien document.

(6) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 §23; 2007 c.339 §6]



Section 18.202 - Reinstatement of lien.

(2) If the administrator, as defined in ORS 25.010, eliminated a judgment lien by recording a release of lien document in a County Clerk Lien Record under the provisions of ORS 18.200, the administrator may reinstate the lien by recording a notice of reinstatement in the County Clerk Lien Record for the county in which the release was recorded.

(3) The administrator may reinstate a lien under this section only if:

(a) The release was for all real property of a judgment debtor in a county; and

(b) The judgment lien that was eliminated arose out of the support award portion of the judgment.

(4) A certified copy of the judgment document, or a lien record abstract for the judgment, must be attached to the notice of reinstatement and be recorded with the notice. A notice of reinstatement may be recorded at any time after the release of lien document was filed or recorded and before the expiration of the judgment remedies for the judgment that gives rise to the judgment lien.

(5) Upon recording a notice of reinstatement under this section, the reinstated judgment lien has the same force and effect as a judgment lien created under ORS 18.152.

(6) A notice of reinstatement must be signed by the administrator as defined in ORS 25.010, or by an attorney who represents the administrator. The signature must be witnessed by a notary public. [2005 c.568 §9]



Section 18.205 - Assignment of judgment.

(a) Filed with the court administrator for the court in which the judgment was entered, and upon such filing shall be entered in the register and in the judgment lien record; or

(b) Recorded in any County Clerk Lien Record in which the judgment was recorded under ORS 18.152.

(2) Upon filing or recording under this section, an assignment of judgment document operates to assign the judgment creditor's rights under the judgment to the extent reflected in the document.

(3) If this or another state is assigned or subrogated to the support rights of a person under ORS 412.024, 418.032, 419B.406 or 419C.597 or similar statutes of another state, an assignment of judgment document bearing the signature of the Administrator of the Division of Child Support of the Department of Justice or the authorized representative of the administrator may be filed or recorded in the same manner as an assignment of judgment document under subsection (1) of this section and shall have the same effect as an assignment of judgment document signed by the judgment creditor.

(4) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 §24; 2007 c.339 §7; 2011 c.226 §1]



Section 18.210



Section 18.220



Section 18.225 - Satisfaction of money awards generally.

(2) When the money award portion of a judgment has been fully satisfied, the judgment creditor must:

(a) File a satisfaction document for the full amount of the money award portion of the judgment in the county in which the judgment was entered; and

(b) Deliver to the judgment debtor a satisfaction document for the full amount of the money award portion of the judgment for every county in which the judgment has been recorded under ORS 18.152.

(3) Upon request by a judgment debtor or any person with an interest in real property subject to a judgment lien, a judgment creditor must provide to the judgment debtor a satisfaction document for all amounts credited against a money award as of the date that the satisfaction document is signed.

(4) A satisfaction document may be filed with the court administrator at any time after entry of a judgment. The court administrator may not charge a fee for filing a satisfaction document. The court administrator shall note in the register and in the judgment lien record that the satisfaction document has been filed, and shall note if the document indicates that the money award has been fully satisfied.

(5) Upon payment of all required fees, the court administrator shall issue a certified copy of any satisfaction document filed with the court administrator and entered in the court register. The certified copy may be recorded in any County Clerk Lien Record in which the judgment was recorded under ORS 18.152.

(6) A satisfaction document for a support award that is paid to the Department of Justice may be filed with the court administrator only as provided in ORS 18.228.

(7) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 §25; 2007 c.339 §8]



Section 18.228 - Satisfaction of support awards payable to Department of Justice.

(2) Any satisfaction document for a support award described in subsection (1) of this section must be mailed to or delivered to the Department of Justice, and not to the court administrator. The department shall credit the amounts reflected in the satisfaction document to the support award pay records maintained by the department. Except as provided in subsection (3) of this section, the department shall not credit amounts against the support award pay records to the extent that the judgment is assigned or subrogated to this or another state. The Department of Justice shall thereafter promptly forward the satisfaction document to the court administrator for the court in which the money award was entered, together with a certificate from the department stating the amounts reflected as paid in the support award pay records maintained by the department. The court administrator shall note in the register as paid only the amount stated in the certificate, and not the amount shown on the satisfaction document.

(3) If a support award has been assigned to this state, the Department of Justice may satisfy the support award to the extent of the assignment. The department may credit the amounts reflected in the satisfaction document to the support award pay records maintained by the department and file the satisfaction document with the court administrator for the court in which the money award was entered, together with a certificate from the department stating the amounts reflected as paid in the support award pay records. The court administrator shall note in the register and in the judgment lien record the amount of satisfaction shown on the certificate, and not the amount shown on the satisfaction document.

(4) Unless a judgment requires that payments under a support award be paid to the Department of Justice or enforcement services are provided pursuant to ORS 25.080, all satisfaction documents for a support award must be filed with the court administrator. [2003 c.576 §26; 2007 c.339 §9]



Section 18.230



Section 18.232 - Alternate method for satisfaction of support awards payable to Department of Justice.

(a) The judgment debtor provides a sworn affidavit indicating that the money award has been paid in full;

(b) The department certifies that the department has a complete pay record for the payments under the support award; and

(c) The department certifies that there are no arrearages.

(2) The Department of Justice shall be considered to have a complete pay record for the purposes of subsection (1) of this section if the department has kept the pay record for the support award from the date that the first payment was to be made under the support award, or if the judgment creditor or an entity providing enforcement services under ORS 25.080 establishes arrearages for the time period the pay record was not kept by the department.

(3) The signature of a person signing a satisfaction document filed under this section need not be acknowledged by a notary public.

(4) If a satisfaction document under this section is for any payment made to the Department of Justice for amounts that have not been assigned by the judgment creditor to the state, the department shall give notice to the judgment creditor in the manner provided by ORS 25.085. The notice must inform the judgment creditor that the department will execute and file the satisfaction of judgment unless the department receives a request for a hearing within 30 days after the date the notice was mailed. If a judgment creditor requests a hearing, the Department of Justice shall conduct the hearing as a contested case under ORS chapter 183 before a hearing officer appointed by the department. [2003 c.576 §27]



Section 18.235 - Motion to satisfy money award.

(2) Motions under this section shall be filed in the action in which the judgment was entered. All proceedings on the motion shall be conducted as part of the action in which the judgment was entered. An appearance fee may not be charged for filing a motion under this section.

(3) A motion under this section must include the following information, to the extent known to the person making the motion:

(a) The date of entry and principal amount of the money award.

(b) The rate of interest and the date the interest commenced to accrue.

(c) The date or dates and amounts of any payments on the money award.

(d) Any amount that the person believes remains to be paid on the money award, including any supporting mathematical calculations.

(e) Any other information necessary or helpful to the court in making its determination.

(4) A person making a motion under this section must serve the motion on the judgment creditor. If the person making the motion is not the judgment debtor, the person also must serve the motion and supporting affidavit on the judgment debtor. If an assignment of judgment document has been filed with the court under ORS 18.205, the motion must be served on the person named as the assignee of the judgment. Service on the judgment creditor and judgment debtor under this subsection may be made as provided in ORCP 9 if the motion is filed within one year after entry of the judgment. If the motion is filed more than one year after entry of the judgment, or service is to be made on an assignee of the judgment, the motion may either be personally served as provided in ORCP 7, or be served by certified mail, return receipt requested with signed receipt. The court may waive service on any person under this subsection if the person making the motion files an affidavit with the court stating that the person cannot be found after diligent effort by the person making the motion. The person making the motion shall file proof of service with the court.

(5) A person served with a motion under this section must file a response within 21 days after service is made, or within such time as may be allowed by the court. The response must specifically identify those assertions in the motion that the person contests. The response must contain any information or mathematical calculations necessary to support the contentions of the responding party.

(6) The court shall hear the motion not less than seven days after notice of hearing is given to the person making the motion and to the parties served with the motion. The court shall hear and determine the issues in a summary fashion without a jury. The court shall give the parties a reasonable opportunity to present evidence relevant to any factual issues.

(7) If the court determines that the person making the motion is entitled to relief, the court shall issue an order providing that the money award has been satisfied in full or, if the money award has not been satisfied in full, the specific amount that will satisfy the judgment on a specific date or within a period of time specified in the order.

(8) If the court finds that the judgment creditor willfully failed to provide a satisfaction document under ORS 18.225, the court may render a supplemental judgment awarding reasonable attorney fees to the person making the motion. The supplemental judgment may provide that the person making the motion may satisfy the judgment by paying such amounts the court determines to be necessary to satisfy the judgment less that sum of money the court awards as attorney fees.

(9) If the court finds that the money award has been satisfied, or if the amount specified by the court is paid to the court administrator within the time specified by the court, the court administrator shall note in the register and in the judgment lien record that the money award has been satisfied in full. The court administrator shall deliver any money paid to the court administrator to the party or parties specified in the court's order.

(10) Upon request of the person making the motion, the court administrator shall issue a certificate indicating that the money award has been satisfied. The certificate may be recorded in any County Clerk Lien Record in which the judgment was recorded under ORS 18.152. Recording of the certificate eliminates any judgment lien that was created by the recording of the judgment.

(11) At least five days before filing a motion under this section, the person must serve by personal delivery or first class mail a copy of the motion on the Administrator of the Division of Child Support of the Department of Justice, or on the branch office of the Department of Justice providing support services to the county in which the motion will be made, if:

(a) The motion relates to satisfaction of a support award; and

(b) Child support rights, as defined in ORS 25.010, for the judgment creditor have been assigned to the state.

(12) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 §28; 2007 c.166 §3; 2007 c.339 §10]



Section 18.238 - Proceedings after discharge in bankruptcy.

(a) The debtor has been discharged from the payment of the judgment or the claim upon which the judgment was based; and

(b) Either there was no property to which a judgment lien had attached under ORS 18.150, 18.152, 52.635 or 221.351, as of the date the petition for relief is filed under the federal bankruptcy laws, or if there was such property, the value of the property on the date of the filing of the petition was not more than the outstanding balance of any prior lien or liens upon the property.

(2) If the debtor fails to meet the burden of proof established by subsection (1) of this section, the court shall enter a final order denying the debtor's motion.

(3) For the purposes of this section, when notice was given in connection with bankruptcy proceedings to a creditor retaining a beneficial interest in an assigned judgment or claim, such notice shall provide the basis for the satisfaction of that portion of the judgment in which the creditor retains a beneficial interest. When the bankrupt received notice prior to the adjudication of bankruptcy of the assignment of a judgment or claim, notice to the assignor retaining a beneficial interest may not provide the basis for satisfaction for that portion of the judgment which represents the amount actually paid by the assignee of the judgment for the claim and actual court costs incurred by the assignee in prosecuting the claim. [Formerly 18.420]



Section 18.240



Section 18.242 - Contribution among judgment debtors; subrogation of surety.

Note: 18.242 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 18 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.



Section 18.245 - Jurisdictional requirements.

(1) The judgment document for the judgment must be plainly titled as a judgment as required by ORS 18.038 (1).

(2) The judgment document for the judgment must comply with the requirements of ORS 18.038 (4).

(3) The court administrator for the circuit court rendering the judgment must note in the register of the court that the judgment document has been filed, as required by ORS 18.058 (1). [2005 c.568 §2]

Note: See first note under 18.005.



Section 18.250



Section 18.252 - Execution.

(2) Any portion of a money award that by the terms of the judgment is to be paid on some date after the date that the judgment is entered may be enforced by execution when payment becomes due under the terms of the money award and is not paid.

(3) Except as provided in ORS 18.255 or by other law, a judgment may be enforced only by the court in which the judgment is entered or, if the judgment is a foreign judgment, the court in which the judgment is first filed under ORS 24.115 or 110.405.

(4) Nothing in ORS 18.252 to 18.993 affects the ability of a judgment creditor to enforce a judgment by means other than execution. [2003 c.576 §29]



Section 18.255 - Enforcement of judgment by circuit court for county where debtor resides.

(2) A judgment creditor who files a transcript of a judgment under subsection (1) of this section must give written notice of the filing to the circuit court in which the judgment was originally entered.

(3) At the time a transcript of a judgment is filed under this section, the judgment creditor or the attorney for the judgment creditor must make and file with the court administrator a statement containing the information required for a money award under ORS 18.042 (2) and an affidavit setting forth:

(a) The name and last-known address of the judgment creditor;

(b) The name and last-known address of the judgment debtor;

(c) A statement that the judgment creditor has a good faith belief that the judgment debtor resides in the county in which the transcript of the judgment is filed;

(d) A statement that the judgment has not been satisfied and that execution on the judgment has not been stayed; and

(e) A statement that written notice of the filing has been given to the circuit court in which the judgment was originally entered.

(4) The circuit court in which a transcript of a judgment is filed under this section is the only court with authority to issue a writ of execution, writ of garnishment or other execution on the transcribed judgment until the judgment creditor files an affidavit with the circuit court certifying that the judgment debtor no longer resides in that county. A copy of the affidavit must be filed by the judgment creditor in the court in which the judgment was originally entered. After the filing of an affidavit under this subsection, only the circuit court in which the judgment was originally entered may issue a writ of execution, writ of garnishment or other execution on the judgment.

(5) When a transcribed judgment is filed with a circuit court under this section, the court administrator shall enter the transcribed judgment in the register but shall not note in the register that the judgment creates a judgment lien. The files and records of the court in which the judgment was originally entered remain the official record of the proceeding, and files and records maintained by a court in which a transcribed judgment has been filed are auxiliary to the files and records of the court in which the judgment was originally entered. Satisfaction documents under ORS 18.225 and certificates of extension under ORS 18.180 to 18.192 may be filed only in the court in which the judgment was originally entered.

(6) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 §30]



Section 18.260



Section 18.265 - Debtor examination.

(a) Proof of service of a notice of demand to pay the judgment within 10 days. The notice of demand must be served in the same manner as a summons or by any form of mail addressed to the judgment debtor and requesting a receipt. Service by mail under this paragraph is effective on the date of mailing.

(b) A return of a writ of execution showing that the judgment has not been satisfied.

(c) A garnishee response to a writ of garnishment that does not fully satisfy the judgment.

(2) Only the following courts may issue an order under this section:

(a) The court in which the original judgment was entered.

(b) Any circuit court for the county in which the judgment debtor resides and in which the judgment has been recorded under ORS 18.152.

(c) Any circuit court for the county in which the principal place of employment of the judgment debtor is located and in which the judgment has been recorded under ORS 18.152.

(3) If a motion under this section is filed in the court specified by subsection (2)(b) or (c) of this section, a certified copy of the judgment or a certified copy of the recording made in the County Clerk Lien Record of the county must be filed with the motion unless a transcript of the judgment has been filed with the court under ORS 18.255.

(4) Except as provided in this section, a judgment debtor may not be required to attend in a county other than the county in which the judgment debtor resides or may be found at the time of service of the order requiring the appearance, unless the place where the judgment debtor is to appear is not more than 100 miles from the residence of the judgment debtor.

(5) If the judgment debtor resides more than 100 miles from the place of examination, the judgment debtor shall be required to appear and shall be paid mileage at the time of the hearing as provided for witnesses in ORS 44.415.

(6) Upon motion and good cause shown, the court may order that proceedings under this section be conducted at a time or place other than the time or place specified in the original order.

(7) The court may at any time enter an order restraining the judgment debtor from selling, transferring or in any manner disposing of any property of the judgment debtor that is subject to execution pending an examination under this section. [2003 c.576 §31]



Section 18.268 - Conduct of debtor examination; seizure of property.

(2) If it appears that the judgment debtor has any property that may be applied against the judgment, the court may order that the property be seized for application against the judgment. [2003 c.576 §32]



Section 18.270 - Written interrogatories.

(2) Within 20 days after receipt of the interrogatories, the judgment debtor must answer all questions under oath and return the original interrogatories to the judgment creditor.

(3) Failure of the judgment debtor to comply with the provisions of this section is contempt of court, and the judgment creditor may commence proceedings under the provisions of ORS 33.015 to 33.155. [2003 c.576 §33; 2005 c.22 §7]



Section 18.300 - Resident entitled to use federal exemptions or state exemptions in bankruptcy.

(2)(a) If a resident of this state uses any of the federal exemptions provided in section 522(d) of the Bankruptcy Code of 1978 (11 U.S.C. 522(d)) for purposes of a bankruptcy petition, the resident may not use any of the exemptions given to residents of this state under state law.

(b) If a resident of this state uses any of the exemptions given to residents of this state under state law for purposes of a bankruptcy petition, the resident may not use any of the federal exemptions provided in section 522(d) of the Bankruptcy Code of 1978 (11 U.S.C. 522(d)).

(3) This section does not apply to executions. [Formerly 23.305; 2013 c.597 §4]



Section 18.305 - Property not exempt from execution for purchase price.



Section 18.310



Section 18.312 - Execution not to issue against property of deceased party; exception.

(2) This section does not prevent the issuance of execution and sale of property pursuant to a judgment of foreclosure and sale of property of the decedent. If the amount realized from the sale of property is not sufficient to satisfy the judgment and collection of the deficiency is otherwise allowed by law, the amount of the deficiency may be collected by making a claim against the estate in the manner prescribed by ORS chapter 115 or ORS 114.505 to 114.560. [Formerly 23.105; 2007 c.495 §1]



Section 18.315



Section 18.318 - Execution against property in possession or control of public officer or agency.



Section 18.320



Section 18.322 - Adjudication of claim of exemption.



Section 18.325



Section 18.330



Section 18.335



Section 18.340



Section 18.345 - Exempt personal property generally.

(a) Books, pictures and musical instruments to the value of $600.

(b) Wearing apparel, jewelry and other personal items to the value of $1,800.

(c) The tools, implements, apparatus, team, harness or library, necessary to enable the judgment debtor to carry on the trade, occupation or profession by which the judgment debtor habitually earns a living, to the value of $5,000.

(d) A vehicle to the value of $3,000. As used in this paragraph "vehicle" includes an automobile, truck, trailer, truck and trailer or other motor vehicle.

(e) Domestic animals and poultry kept for family use, to the total value of $1,000 and food sufficient to support such animals and poultry for 60 days.

(f) Household goods, furniture, radios, a television set and utensils all to the total value of $3,000, if the judgment debtor holds the property primarily for the personal, family or household use of the judgment debtor; provisions actually provided for family use and necessary for the support of a householder and family for 60 days and also 60 days' supply of fuel.

(g) All property of the state or any county or incorporated city therein, or of any other public or municipal corporation of like character.

(h) All professionally prescribed health aids for the debtor or a dependent of the debtor.

(i) Spousal support, child support, or separate maintenance to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.

(j) The debtor's right to receive, or property that is traceable to, an award under any crime victim reparation law.

(k) The debtor's right to receive, or property that is traceable to, a payment or payments, not to exceed a total of $10,000, on account of personal bodily injury of the debtor or an individual of whom the debtor is a dependent.

(L) The debtor's right to receive, or property that is traceable to, a payment in compensation of loss of future earnings of the debtor or an individual of whom the debtor is or was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.

(m) Veterans' benefits and loans.

(n) The debtor's right to receive an earned income tax credit under the federal tax laws and any moneys that are traceable to a payment of an earned income tax credit under the federal tax laws.

(o) The debtor's right to the assets held in, or right to receive payments under, a medical savings account or health savings account authorized under section 220 or 223 of the Internal Revenue Code.

(p) The debtor's interest, not to exceed $400 in value, in any personal property. However, this exemption may not be used to increase the amount of any other exemption.

(2) If the property claimed by the judgment debtor as exempt is adjudicated by the court out of which the execution issued to be of a value in excess of that allowed by the appropriate paragraph of subsection (1) of this section, the officer seizing the property shall proceed to sell such property. Out of the proceeds of such sale, the officer shall deduct costs of sale and shall pay to the judgment debtor an amount equivalent to the value declared to be exempt by any of the paragraphs of subsection (1) of this section and shall apply the balance of the proceeds of sale on the execution. A sale may not be made under such execution unless the highest bid made exceeds the appropriate exemption claimed and allowed plus costs of sale. If no bid is received in excess of the value allowed by the appropriate paragraph of subsection (1) of this section, the costs of sale shall be borne by the judgment creditor.

(3) If two or more members of a household are joint judgment debtors, each judgment debtor shall be entitled to claim the exemptions in subsection (1)(a), (b), (c), (d) and (p) of this section in the same or different properties. The exemptions provided by subsection (1)(a), (b), (c), (d), (j), (k) and (p) of this section, when claimed for jointly owned property, may be combined at the option of the debtors.

(4) Notwithstanding any other provision of law except ORS 657.855, if a writ of garnishment or other execution is issued to collect past due support as defined in ORS 18.600, 50 percent of unemployment compensation benefits, workers' compensation benefits and other benefits paid to the debtor by the United States, by the state or by a political subdivision of the state are exempt. The exemption related to unemployment compensation benefits provided by this subsection is subject to ORS 657.855. The exemption provided by this subsection applies without regard to whether the payment is made on a periodic basis or in a lump sum, including any lump sum payable pursuant to a settlement or judgment. Notwithstanding subsection (1)(k) of this section, if a payment is made under a settlement or judgment on account of personal bodily injury and the garnishment or other execution is issued to collect past due support as defined in ORS 18.600, the lesser of 50 percent of the payment or $7,500 is exempt. [Formerly 23.160; 2005 c.456 §1; 2009 c.612 §1; 2011 c.93 §1; 2011 c.317 §4; 2013 c.597 §1]



Section 18.348 - Certain funds exempt when deposited in account; limitation.

(2) Subsection (1) of this section does not apply to any accumulation of funds greater than $7,500.

(3) All funds that are exempt under federal law remain exempt when deposited in an account in a financial institution as long as the exempt funds are reasonably identifiable.

(4) The application of subsections (1) and (3) of this section is not affected by the commingling of exempt and nonexempt funds in an account. For the purpose of identifying exempt funds in an account, first in, first out accounting principles shall be used.

(5) The provisions of this section do not affect the duties of a garnishee with respect to amounts in accounts that are not subject to garnishment under ORS 18.784. [Formerly 23.166; 2005 c.381 §19; 2009 c.430 §4; 2009 c.718 §37]



Section 18.350



Section 18.352 - Proceeds of casualty and indemnity insurance attachable on execution.



Section 18.355



Section 18.358 - Certain retirement plans exempt from execution; exceptions.

(a) "Beneficiary" means a person for whom retirement plan benefits are provided or their spouse.

(b) "Internal Revenue Code" means the federal Internal Revenue Code as amended and in effect on December 31, 1998.

(c) "Permitted contribution" means:

(A) A contribution that, at the time of the contribution, is not taxable income to the beneficiary and, if the sponsor is a taxable entity, is tax deductible to the sponsor;

(B) A nondeductible contribution by a beneficiary to a retirement plan to the extent that the contribution is permitted to be made under the Internal Revenue Code;

(C) A deductible or nondeductible contribution to an individual retirement account to the extent the contribution is not subject to federal excise tax as an excess contribution;

(D) A contribution, pursuant to a rollover or transfer, from one retirement plan to another, to the extent the federal tax deferred status is preserved at such time;

(E) A rollover from an individual retirement account described in section 408 of the Internal Revenue Code to an individual retirement account described in section 408A of the Internal Revenue Code; and

(F) Any earnings under a retirement plan which are attributable to a contribution described in subparagraphs (A) to (E) of this paragraph.

(d) "Retirement plan" means:

(A) A pension plan and trust, including a profit sharing plan, that is described in sections 401(a), 401(c), 401(k), 403 and 457 of the Internal Revenue Code, including that portion attributable to contributions made by or attributable to a beneficiary;

(B) An individual retirement account or annuity, including one that is pursuant to a simplified employee pension, as described in section 408 or 408A of the Internal Revenue Code; and

(C) Any pension not described in subparagraphs (A) and (B) of this paragraph granted to any person in recognition or by reason of a period of employment by or service for the Government of the United States or any state or political subdivision of any state, or any municipality, person, partnership, association or corporation.

(e) "Sponsor" means an individual or entity which establishes a retirement plan.

(2) Subject to the limitations set forth in subsection (3) of this section, a retirement plan shall be conclusively presumed to be a valid spendthrift trust under these statutes and the common law of this state, whether or not the retirement plan is self-settled, and a beneficiary's interest in a retirement plan shall be exempt, effective without necessity of claim thereof, from execution and all other process, mesne or final.

(3) Notwithstanding subsection (2) of this section:

(a) A contribution to a retirement plan, other than a permitted contribution, shall be subject to ORS 95.200 to 95.310 concerning fraudulent transfers; and

(b) Unless otherwise ordered by a court under ORS 25.387, 75 percent of a beneficiary's interest in a retirement plan, or 50 percent of a lump sum retirement plan disbursement or withdrawal, shall be exempt from execution or other process arising out of a support obligation or an order or notice entered or issued under ORS chapter 25, 107, 108, 109, 110, 416, 419B or 419C. [Formerly 23.170; 2011 c.317 §5]



Section 18.360



Section 18.362 - Exemption for firearms.



Section 18.364 - Prohibition on demanding firearms.



Section 18.365



Section 18.370



Section 18.375 - Definitions.

(1) "Disposable earnings" means that part of the earnings of an individual remaining after the deduction from those earnings of any amounts required to be withheld by law.

(2) "Earnings" means compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus or otherwise, and includes periodic payments pursuant to a pension or retirement program.

(3) "Employer" means any entity or individual who engages a person to perform work or services for which compensation is given in periodic payments or otherwise, even though the relationship of the person so engaged to the employer may be as an independent contractor for other purposes.

(4) "Garnishment" means any legal or equitable procedure through which the earnings of an individual are required to be withheld for payment of a debt. "Garnishment" does not include the procedure authorized by ORS 25.372 to 25.427, 419B.408 or 419C.600 or ORS chapter 110. [Formerly 23.175]



Section 18.380



Section 18.385 - Wage exemption.

(2) The disposable earnings of an individual are exempt from execution to the extent that payment under a garnishment would result in net disposable earnings for an individual of less than the following amounts:

(a) $218 for any period of one week or less;

(b) $435 for any two-week period;

(c) $468 for any half-month period;

(d) $936 for any one-month period; and

(e) For any other period longer than one week, $218 multiplied by that fraction produced by dividing the number of days for which the earnings are paid by seven. The amount calculated under this paragraph must be rounded to the nearest dollar.

(3) If an individual is paid for a period shorter than one week, the exemption calculated under subsection (2) of this section may not exceed $218 for any one-week period.

(4) An employer shall deduct from the amount of disposable earnings determined to be nonexempt under subsections (1) to (3) of this section any amounts withheld from the individual's earnings for the same period of time under an order issued pursuant to ORS 25.378, 419B.408 or 419C.600 or ORS chapter 110. The employer shall make payment under a garnishment only of those amounts remaining after the deduction is made.

(5) Subsections (1) to (4) of this section do not apply to:

(a) Any order of a court of bankruptcy.

(b) Any debt due for federal tax.

(6) Subsections (2) to (4) of this section do not apply to any debt due for state tax. Subsection (1) of this section does not apply to a debt due for state tax if a state agency issues a special notice of garnishment under ORS 18.855 (6).

(7) A court may not make, execute or enforce any order or process in violation of this section.

(8) Any waiver by an individual of the provisions of this section is void.

(9) An employer may not discharge any individual because the individual has had earnings garnished. [Formerly 23.186; 2007 c.496 §§9,14; 2011 c.228 §1]



Section 18.390



Section 18.395 - Homestead exemption.

(a) Temporary removal or temporary absence with the intention to reoccupy the same as a homestead;

(b) Removal or absence from the property; or

(c) The sale of the property.

(2) The exemption shall extend to the proceeds derived from such sale to an amount not exceeding $40,000 or $50,000, whichever amount is applicable under subsection (1) of this section, if the proceeds are held for a period not exceeding one year and held with the intention to procure another homestead therewith.

(3) The exemption period under subsection (1)(b) and (c) of this section shall be one year from the removal, absence or sale, whichever occurs first.

(4) When the owner of a homestead has been granted a discharge in bankruptcy or has conveyed the homestead property, the value thereof, for the purpose of determining a leviable interest in excess of the homestead exemption, shall be the value on the date of the petition in bankruptcy, whether the value is determined in the bankruptcy proceedings or not, or on the date the conveyance becomes effective, whichever shall first occur. However, with respect to judgments not discharged in the bankruptcy, or entered against the owner after discharge, the value on the effective date of conveyance shall be controlling.

(5) Except as provided in subsection (7) of this section, no homestead that is the actual abode of and occupied by the judgment debtor, or that is the actual abode of and occupied by a spouse, dependent parent or dependent child of the judgment debtor, shall be sold on execution to satisfy a judgment that at the time of entry does not exceed $3,000. However, such judgment shall remain a lien upon the real property, and the property may be sold on execution:

(a) At any time after the sale of the property by the judgment debtor; and

(b) At any time after the property is no longer the actual abode of and occupied by the judgment debtor or the spouse, dependent parent or dependent child of the judgment debtor.

(6) The limitation on execution sales imposed by subsection (5) of this section is not impaired by temporary removal or temporary absence with the intention to reoccupy the property as a homestead.

(7) The limitation on execution sales imposed by subsection (5) of this section does not apply if two or more judgments are owing to a single judgment creditor and the total amount owing to the judgment creditor, determined by adding the amount of each individual judgment as of the date the judgment was entered, is greater than $3,000.

(8) Upon the issuance of an order authorizing sale as required by ORS 18.904, and in conformance with subsection (5) of this section, the sheriff may proceed to sell the property. If the homestead exemption applies, the sheriff shall pay the homestead owner out of the proceeds the sum of $40,000 or $50,000, whichever is applicable, and apply the balance of the proceeds on the execution. However, no sale shall be made where the homestead exemption applies unless the sum bid for the homestead is in excess of the sum of the costs of sale and $40,000 or $50,000, whichever is applicable. If no such bid is received, the expense of the sale shall be borne by the petitioner.

(9) The homestead exemption provided by this section applies to a purchaser's interest under a land sale contract, as defined by ORS 18.960.

(10) The homestead exemption provided by this section applies to:

(a) A floating home, as defined by ORS 830.700; and

(b) A manufactured dwelling, as defined by ORS 446.003. [Formerly 23.240; 2005 c.456 §2; 2005 c.542 §57; 2009 c.612 §2]



Section 18.398 - Denial of homestead exemption when judgment is for child support.

(a) To afford protection to the debtor and the debtor's family homestead through the homestead exemption;

(b) To maintain dependent children from the financial resources of both parents of those children;

(c) That the homestead exemption should not be permitted to serve as a shield for a debtor's evasion of child support obligations;

(d) That the burden for that support should not be shifted in all cases to the present family of the debtor through the sale of the family residence; and

(e) That to accommodate these policies, the court should have the discretion to decline to allow all or part of a claimed homestead exemption in cases involving child support as provided in this section.

(2) Notwithstanding ORS 18.395 to 18.422, a court in its discretion may decline to allow a homestead exemption in whole or part in any proceeding under ORS 18.912 if the proceeding is based on a judgment for child support that arises out of an order or judgment under ORS 24.115, 107.095, 107.105, 107.135, 108.120, 109.100, 109.103, 109.155, 109.165, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110 or 125.

(3) In exercising the discretion granted under subsection (1) of this section, the court shall consider:

(a) The financial resources of both parties;

(b) The number of dependents of each of the parties;

(c) The ages, health and conditions of parties and their dependents;

(d) The child support payment history of the judgment debtor on the judgment which is the subject of the petition; and

(e) Other collection attempts by the judgment creditor on the judgment which is the subject of the petition.

(4) This section shall not apply to any proceeding under ORS 18.912 brought by or on the behalf of the state or any agency of the state. [Formerly 23.242; 2005 c.542 §58]



Section 18.400



Section 18.402 - Limitations on homestead exemption.



Section 18.405



Section 18.406 - Exemption not applicable to certain liens, mortgages and interests.



Section 18.410



Section 18.412 - Notice of intent to discharge judgment lien against homestead.

(a) Identify the property and the judgment and state that the judgment debtor is about to transfer, or has transferred, the property and that the transfer is intended to discharge the property from any lien effect of the judgment;

(b) State the fair market value of the property on the date of the notice or of any applicable petition in bankruptcy, whichever is applicable, and list the encumbrances against the property, including the nature and date of each encumbrance, the name of the encumbrancer and the amount presently secured by each encumbrance;

(c) State that the property is claimed by the person giving the notice to be wholly exempt from the lien of the judgment or, if the value of the property exceeds the sum of the encumbrances specified as required under paragraph (b) of this subsection that are senior to the judgment lien and $40,000 or $50,000, whichever amount of the homestead exemption is applicable under ORS 18.395 (1), that the amount of the excess or the amount due on the judgment, whichever is less, will be deposited with the court administrator for the court in which the judgment was entered for the use of the judgment holder; and

(d) Advise the holder of the judgment that the property may be discharged from any lien arising from the judgment, without further notice to the judgment creditor, unless prior to a specified date, which in no case may be earlier than 14 days after the date of mailing of the notice, the judgment creditor files objections and a request for a hearing on the matter as provided in ORS 18.415.

(2) Each notice described by subsection (1) of this section shall be sent by certified mail to the judgment creditor, as shown by the court records, at the judgment creditor's present or last-known address according to the best knowledge of the person sending the notice. A copy of each notice, together with proof of mailing, may be filed with the court administrator for the court in which the judgment was entered and shall be filed by the court administrator with the records and files of the action in which the judgment was recovered. [Formerly 23.280; 2005 c.456 §4; 2007 c.129 §9; 2009 c.612 §4]



Section 18.415 - Objections to discharge; hearing.

(2)(a) If the holder of a judgment admits the validity of the homestead exemption and objects only that the value placed upon the property in the notice is or was less than the fair market value of the property on the date of the notice or petition in bankruptcy, whichever is applicable, the court shall try the issue of fair market value without formal pleadings. Each party may offer evidence of fair market value, but the holder of the judgment has the burden of proving the fair market value.

(b) If the objection is made to other than the valuation of the property, the court shall try the issues of fact and law in the manner of a quiet title suit and may direct filing of formal pleadings as it considers necessary for definition of issues.

(3) If the court finds that the fair market value of the property specified in the notice reasonably approximates the fair market value of the property on the date of the notice or petition in bankruptcy, whichever is applicable, or, if other issues are raised by the objections and are decided against the holder of the judgment, the court shall make an order that the property is not subject to the lien of the objecting judgment holder. In all other cases, the application for an order shall be dismissed and the lien upon the property shall not be affected by the notice. [Formerly 23.290; 2005 c.568 §23]



Section 18.420



Section 18.422 - Release of judgment lien.

(2) The holder of any judgment described in ORS 18.412 (1) is entitled to receive the full amount of any deposit made with respect to the judgment upon delivery to the court administrator of a release of lien document in the form provided by ORS 18.200 for the property described in the notice. If the real property is located in a county where a certified copy of the judgment or lien record abstract has been recorded, the holder of the judgment, upon receipt of the deposit, shall have a certified copy of the release of lien document recorded in the County Clerk Lien Record.

(3) If a release of lien document for the property is not delivered by the holder of the judgment to the court administrator as required by subsection (2) of this section, the court administrator shall hold the deposit described in ORS 18.412 (1) and the deposit shall be paid by the court administrator to the homestead claimant upon expiration of the judgment remedies for the judgment as provided in ORS 18.180 to 18.192.

(4) At any time after the date specified in a notice, as provided by ORS 18.412 (1)(d), the homestead claimant for the property described in the judgment may apply to the court in which the judgment was entered for an order that the property described in the notice is no longer subject to the judgment lien. If no objections are filed and no hearing is requested in accordance with ORS 18.415, the judge shall issue an ex parte order that the property is no longer subject to the judgment lien if the judge is satisfied that the property has been, or is about to be, transferred and that the notice was prepared and mailed and a deposit was made as required in ORS 18.412. The judge must, in addition, find that the holder of the judgment actually received notice or, if the whereabouts of the holder are unknown, that a reasonably diligent effort has been made to find the holder. If objections and a request for a hearing have been filed by the holder of the judgment, the court shall set a hearing and notify the holder of the judgment of the time and place of the hearing. The homestead claimant may have a certified copy of the ex parte order recorded in the County Clerk Lien Record. [Formerly 23.300]



Section 18.425



Section 18.428



Section 18.430



Section 18.440



Section 18.445



Section 18.450



Section 18.455



Section 18.460



Section 18.465



Section 18.468



Section 18.470



Section 18.472



Section 18.475



Section 18.476



Section 18.478



Section 18.480



Section 18.482



Section 18.485



Section 18.486



Section 18.490



Section 18.492



Section 18.494



Section 18.500



Section 18.505



Section 18.508



Section 18.510



Section 18.512



Section 18.515



Section 18.518



Section 18.520



Section 18.530



Section 18.532



Section 18.535



Section 18.536



Section 18.537



Section 18.538



Section 18.540



Section 18.542



Section 18.545



Section 18.548



Section 18.550



Section 18.552



Section 18.555



Section 18.560



Section 18.562



Section 18.565



Section 18.568



Section 18.570



Section 18.572



Section 18.578



Section 18.580



Section 18.582



Section 18.585



Section 18.588



Section 18.590



Section 18.592



Section 18.594



Section 18.598



Section 18.600 - Definitions.

(1) "Account" means an account at a financial institution, including a master account or subaccount, to which an electronic payment may be directly routed.

(2) "Check" has the meaning given that term in ORS 73.0104.

(3) "Creditor" means a person to whom a debt is owed by a debtor.

(4) "Debt" means any monetary obligation for which a garnishment may be issued under ORS 18.605.

(5) "Debtor" means a person whose property is being garnished for the purpose of paying a debt owed to a creditor.

(6) "Federal benefit payment" means:

(a) A benefit payment from the United States Social Security Administration that is protected under 42 U.S.C. 407 and 1383(d)(1);

(b) A benefit payment from the United States Department of Veterans Affairs that is protected under 38 U.S.C. 5301(a);

(c) A benefit payment from the Railroad Retirement Board that is protected under 45 U.S.C. 231m(a) and 352(e); or

(d) A benefit payment from the United States Office of Personnel Management that is protected under 5 U.S.C. 8346 and 8470.

(7) "Financial institution" means a financial institution or trust company as those terms are defined in ORS 706.008.

(8) "Garnishable property" means all property described in ORS 18.615, but does not include:

(a) Any property that is not subject to garnishment under ORS 18.618; and

(b) Any property that is applied as a setoff under ORS 18.620 or 18.795.

(9) "Garnishee" means a person to whom a writ of garnishment has been delivered.

(10) "Garnishment account review" means the process of examining deposits to an account to determine whether benefit payments described in ORS 18.784 (3) have been deposited in the account during the lookback period.

(11) "Garnishor" means:

(a) The creditor, if the writ is issued by the court administrator on behalf of the creditor under ORS 18.635 (2); or

(b) The issuer, if the writ is issued under ORS 18.635 by any person other than the court administrator.

(12) "Past due support" means the amount of child or spousal support, or both, determined under a court or administrative order in a proceeding under ORS chapter 107, 108, 109, 110, 416, 419B or 419C that has not been paid or is certified to be owed by another state under ORS 25.083.

(13) "Wages" includes all amounts paid for the services of an employee by an employer, including amounts paid as a commission or bonus.

(14) "Writ" means a writ of garnishment. [2001 c.249 §1; 2003 c.85 §2; 2003 c.576 §47; 2005 c.542 §62; 2011 c.733 §1]



Section 18.602 - Garnishment described.



Section 18.605 - Debts subject to garnishment; when writ may be issued on debt.

(a) A judgment requiring the payment of money that has been entered in the register of a circuit court or docketed in the docket of a justice, county or municipal court.

(b) If the writ of garnishment is issued pursuant to provisional process under ORCP 83 and 84, a claim of one party against another party in a civil action.

(c) Support arrearage shown on the support records of the Department of Justice pursuant to ORS 25.020 and 25.167, even though such records may not constitute a full record of the support arrearage owed.

(d) Monetary obligations imposed under agency orders or warrants recorded pursuant to law in the County Clerk Lien Record.

(2) For the purposes of ORS 18.600 to 18.850:

(a) A writ may be issued for a monetary obligation based on a judgment other than a judgment for support after the judgment is entered in the register of a circuit court or after the judgment is docketed in the docket of a justice, county or municipal court.

(b) A writ may be issued for a monetary obligation based on a judgment for support after the underlying judgment, court order or administrative order that creates the support obligation is entered in the register of the court or after a request for administrative enforcement services is received under ORS 25.083.

(c) A writ may be issued pursuant to provisional process under ORCP 83 and 84 after the court order for provisional process is entered in the docket or register of the court.

(d) A writ may be issued for a monetary obligation based on an agency order or warrant after the order or warrant is recorded in the County Clerk Lien Record. [2001 c.249 §3; 2003 c.576 §176]



Section 18.607 - Form of writ; single writ for two or more debtors.

(2) A writ of garnishment must contain all of the following information:

(a) The name of the court whose authority is invoked.

(b) The names of the creditor and debtor.

(c) The name of the garnishor.

(d) The date on which judgment was entered against the debtor or the debt otherwise became subject to garnishment under ORS 18.605.

(e) The debtor's employer identification number, or the final four digits of the debtor's Social Security number, if those numbers are known by the garnishor.

(f) The amount subject to garnishment under the writ, as determined by completing the debt calculation form provided in ORS 18.832.

(g) The date on which the writ is issued.

(h) All addresses required in the writ of garnishment form provided by ORS 18.830.

(3) If a writ of garnishment is issued by the court administrator, the creditor must sign the certification in the writ indicating that the creditor has read the writ and that to the best of the knowledge, information and belief of the creditor there is good ground to support issuance of the writ and the amount indicated in the writ as subject to garnishment.

(4) If a writ is issued by any person other than the court administrator, the person issuing the writ must sign the certification described in subsection (3) of this section.

(5) A single writ may be issued for two or more debtors if those debtors are jointly liable on all or part of the debt. [2001 c.249 §4; 2003 c.85 §3; 2003 c.576 §48; 2009 c.230 §3]



Section 18.609 - Validity of writ after issuance.

(2) If the court administrator is issuing a writ of garnishment, the date of issuance for the writ is the date the court administrator stamps and signs the writ. If the writ is issued by any other person, the date of issuance for the writ is the date on which the issuer signs the certification described in ORS 18.607 (4). [2001 c.249 §5; 2003 c.576 §49]



Section 18.610 - Court with authority over writ.

(a) The court in which the judgment to be enforced was originally entered or first registered;

(b) The circuit court for the county in which a judgment debtor resides if the requirements of ORS 18.255 have been met; and

(c) The circuit court for the county in which a debtor has filed a challenge to the garnishment under ORS 18.718.

(2) Only the following courts have authority over a writ of garnishment issued for the enforcement of an agency order or warrant:

(a) The circuit court for the county in which the order or warrant was first recorded; and

(b) The circuit court for the county in which the debtor resides if the order or warrant has also been recorded in that county.

(3) The circuit court for the county in which the order for provisional process is entered has sole authority for issuance of a writ of garnishment issued pursuant to an order for provisional process. [2001 c.249 §6; 2003 c.576 §572]



Section 18.615 - Garnishable property generally.



Section 18.618 - Property not subject to garnishment.

(A) Equitable interests, except to the extent allowed under ORS chapter 130.

(B) Property in the custody of the law.

(C) Property in the possession of a conservator.

(D) Property in the possession of a personal representative that constitutes the subject matter of a trust contained in a duly probated will of a decedent.

(E) If a residential landlord is the garnishee, property in the possession of a residential landlord that is held as a security deposit or prepaid rent under ORS 90.300.

(F) The right of a seller under a land sale contract, as defined by ORS 18.960, to receive payments that are due more than 45 days after the writ of garnishment is delivered.

(G) Amounts in an account in a financial institution that are not subject to garnishment under ORS 18.784.

(H) An identification document, such as a driver license, passport, certified copy of a record of live birth or Social Security card.

(b) If a garnishee holds any property described in paragraph (a) of this subsection, the garnishee must note in the garnishee response required by ORS 18.680 that the garnishee holds the property, but may not deliver the property to the garnishor.

(2)(a) Notwithstanding ORS 18.615, wages owing by a garnishee to a debtor for a specific pay period are not garnishable property if:

(A) The writ is delivered within two business days before the debtor's normal payday for the pay period;

(B) When the writ is delivered to the garnishee, the debtor's wages are paid by direct deposit to a financial institution, or the garnishee uses the Oregon Department of Administrative Services or an independent contractor as defined in ORS 670.600 as payroll administrator for the garnishee's payroll; and

(C) Before the writ is delivered to the garnishee, the garnishee issued instructions to the financial institution or the payroll administrator to pay the debtor for the pay period.

(b) If a garnishee owes any wages as described in paragraph (a) of this subsection, the garnishee must so note in the garnishee response required by ORS 18.680.

(3) Notwithstanding any other provision of law, if a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the debtor after a writ of garnishment could be issued under ORS 18.605, the garnishment of any property of the debtor in the garnishee's possession, control or custody is stayed pursuant to section 362 of the United States Bankruptcy Code (11 U.S.C. 101 to 1330). [2001 c.249 §8; 2005 c.348 §98a; 2005 c.391 §1; 2005 c.542 §63; 2007 c.496 §1; 2009 c.430 §3; 2011 c.195 §1; 2013 c.366 §48]



Section 18.619



Section 18.620 - Setoff for certain amounts payable to underlying lienholders.

(a) Who is entitled to receive the amounts under the terms of the land sale contract, mortgage, trust deed or security agreement, or under the terms of any other land sale contract, mortgage, trust deed or security agreement that is secured by the same property that is the subject of the land sale contract, mortgage, trust deed or security agreement; and

(b) Who has an interest in the property that is the subject of the land sale contract, mortgage, trust deed or security agreement that is superior to the interest of the creditor under the laws that would govern a foreclosure, trust deed sale, repossession or other action against the property that is the subject of the land sale contract, mortgage, trust deed or security agreement.

(2) A garnishee must deliver in the manner required by ORS 18.600 to 18.850 all amounts in the garnishee's possession, control or custody at the time of delivery of the writ of garnishment that are not actually paid by the garnishee to another person as described in subsection (1) of this section, unless those amounts are exempt from execution under other law.

(3) A garnishee who applies a setoff under this section must disclose that the setoff has been applied, and the amount of the setoff, in the garnishee response required by ORS 18.680. The garnishee must certify in the garnishee response that the amounts specified in the certificate were actually paid by the garnishee to another person entitled to receive those amounts under subsection (1) of this section. [2001 c.249 §9; 2001 c.445 §159a]



Section 18.625 - Duration of writ's effect.

(2) Except as provided in ORS 18.618 (2), a writ of garnishment acts to garnish all wages owed by the garnishee to the debtor at the time the writ is delivered. Except as provided in subsection (3) of this section, a writ also acts to garnish all wages earned by the debtor by reason of services to the garnishee during the period commencing with the date the writ is delivered and ending on the earlier of:

(a) The expiration of 90 days after the date the writ is delivered; or

(b) The date on which the garnishment is released or satisfied in full.

(3) If a writ of garnishment is issued on behalf of a county or county agency, the writ acts to garnish all wages earned by the debtor by reason of services to the garnishee until the full amount owed to the county or county agency is paid or until the writ of garnishment is released by the county or county agency or by a court order. A writ of garnishment issued on behalf of a county or county agency shall contain language reasonably designed to notify the garnishee of the provisions of this subsection. [2001 c.249 §10; 2007 c.496 §2]



Section 18.627 - Multiple writs.

(2) If a debtor earns wages from a garnishee during the period that a writ of garnishment is in effect under ORS 18.625, the garnishee shall make payments under the first writ delivered to the garnishee until the expiration of the period of time specified in ORS 18.625, and shall thereafter make payments on subsequently delivered writs in the order in which they were delivered to the garnishee as long as each writ continues to be effective under ORS 18.625. Any delay in payment under a writ by reason of this subsection does not affect the expiration of the writ's effect at the time specified in ORS 18.625. If the first writ does not garnish all wages of the debtor that are not exempt from execution, the garnishee shall make concurrent payment on a subsequently delivered writ of the balance of the wages that are not exempt from execution.

(3) If a garnishee pays wages to a debtor and the garnishee receives another writ of garnishment during the period that a writ is in effect under ORS 18.625, the garnishee shall note those facts on the garnishee response and indicate the date on which the previous writ will expire.

(4) A subsequent writ of garnishment issued on behalf of the same creditor against the same debtor and delivered to the same garnishee during the period that a previous writ is effective under ORS 18.625 acts only to garnish property of the debtor other than wages. [2001 c.249 §11]



Section 18.635 - Who may issue writs.

(2) The court administrator may issue a writ pursuant to ORS 18.638 and 18.640 only:

(a) For the enforcement of a judgment that requires the payment of money and that has been entered in the register of a circuit court or docketed in the docket of a justice or municipal court;

(b) Pursuant to an order for provisional process under ORCP 83 and 84; or

(c) On behalf of a complainant or claimant under an order recorded pursuant to ORS 671.707 or 701.153, if the complainant or claimant has complied with the requirements of ORS 205.126.

(3) An attorney who is an active member of the Oregon State Bar may issue a writ for the purpose of enforcing:

(a) A judgment that requires payment of money and that has been entered in the register of a circuit court of this state or docketed in the docket of a justice or municipal court of this state; and

(b) An order or warrant that an agency has recorded in the County Clerk Lien Record as authorized by law, including any order that has been recorded pursuant to ORS 671.707 or 701.153.

(4) The administrator, as defined in ORS 25.010, may issue writs of garnishment only for the collection of past due support. Writs issued under this subsection are subject to the provisions of ORS 18.645. [2001 c.249 §12; 2003 c.576 §50; 2007 c.793 §1; 2007 c.836 §39]



Section 18.638 - Writs issued by court administrators generally.

(2) The court administrator may not fill in or complete a writ of garnishment on behalf of a creditor.

(3) The court administrator is not responsible for verifying the amounts set forth in a writ issued by the court administrator and is not liable for errors in the writ made by the creditor. [2001 c.249 §13; 2003 c.576 §51]



Section 18.640 - Grounds for denying issuance of writ.

(2) The court administrator shall refuse to issue a writ of garnishment that is incomplete or contains improper instructions. Grounds for refusing issuance of a writ under this subsection include:

(a) The inability of the court administrator to verify the existence of the debt claimed as the basis for the writ by a review of the register of the court.

(b) A determination by the court administrator, based on a review of the register of the court, that a satisfaction of judgment has been filed with the court.

(3) The court administrator shall refuse to issue a writ of garnishment pursuant to an order for provisional process under ORCP 83 and 84 if the party seeking issuance of the writ has not complied with all requirements of ORCP 82 A(3), A(5) and A(6) and B to G, 83 and 84. [2001 c.249 §14; 2003 c.576 §52]



Section 18.645 - Writs issued by Division of Child Support or district attorney; rules.

(2) Notwithstanding ORS 18.607, a writ of garnishment issued under this section need not contain the name of the court whose authority is invoked.

(3) A single writ of garnishment may be issued under this section for two or more judgments for past due support owed by the same judgment debtor. A separate debt calculation form for each of the judgments must be prepared as provided by ORS 18.832. The writ must reflect the captions of all cases for which the writ is issued. The writ also must reflect, as the amount subject to garnishment under the writ, the sum of the amounts due under all of the judgments subject to the writ. Notwithstanding ORS 18.700 (2), the debtor may file a challenge to a writ issued under this subsection with the court administrator for any court in which one of the judgments subject to the writ was entered. Upon receipt of a notice of a challenge to a garnishment under this subsection, the issuer of the writ shall file with the court administrator a response to the challenge, attaching copies of the writ and garnishee response, copies of all judgments for which the writ is issued and the debt calculation forms for those judgments, and any supporting documentation necessary or helpful to the court in making a determination on the challenge. The Department of Justice shall adopt rules governing the distribution to judgment creditors of amounts received by the administrator under a writ issued under this subsection.

(4) Notwithstanding ORS 18.690, a garnishee who receives a writ of garnishment issued under this section need not deliver a copy of the garnishee response to the court administrator.

(5) Notwithstanding ORS 18.730, payments under a writ issued under this section must be delivered to the Department of Justice.

(6) Notwithstanding ORS 18.730, the Department of Justice must hold any payments received from the garnishee under a writ issued pursuant to this section:

(a) For a period of 120 days after delivery of the writ, if the garnishee is making a payment of wages.

(b) For a period of 30 days after delivery of the writ, if the garnishee is making a payment other than wages.

(7) When issuing writs under this section, the Administrator of the Division of Child Support of the Department of Justice shall modify the forms provided in ORS 18.600 to 18.850 to reflect the provisions of this section. [2001 c.249 §15; 2003 c.85 §4; 2003 c.373 §1; 2003 c.576 §53a]



Section 18.650 - Items required to be delivered to garnishee.

(a) The original writ of garnishment in substantially the form provided by ORS 18.830 or a copy of the writ.

(b) A garnishee response form in substantially the form provided by ORS 18.835.

(c) An instructions to garnishee form in substantially the form provided by ORS 18.838.

(d) A wage exemption calculation form in substantially the form provided by ORS 18.840.

(e) Any search fee required by ORS 18.790.

(2) If any of the items described in subsection (1) of this section is not delivered to the garnishee, the garnishment is not effective to garnish any property of the debtor, the garnishee is not required to respond to the garnishment and the garnishee may proceed to deal with any property of the debtor as though the writ of garnishment had not been issued. [2001 c.249 §16; 2003 c.85 §5]



Section 18.652 - Manner of delivery; delivery fee.

(2) Personal delivery of a writ of garnishment may be made only by:

(a) The sheriff of the county where the writ is to be delivered; or

(b) A competent person 18 years of age or older who is a resident of the State of Oregon and who is not a party or attorney in the action.

(3) If personal delivery is made under this section, the person serving the writ must note the date of delivery upon the original writ delivered to the garnishee or upon the copy of the writ delivered to the garnishee.

(4) Notwithstanding subsection (2) of this section, a person other than a sheriff may not deliver a writ of garnishment unless the person has errors and omissions insurance with limits of not less than $100,000 per occurrence from a company authorized to do business in this state.

(5) The delivery fee for a writ of garnishment by a person other than a sheriff shall be in an amount agreed to between the person making the delivery and the garnishor. The delivery fee for a writ by a sheriff under this section is $25. [2001 c.249 §17; 2003 c.85 §6; 2003 c.304 §5; 2009 c.835 §3]



Section 18.655 - Proper person to receive writ.

(a) If the property of the debtor is in the possession, control or custody of an individual, the writ may be delivered to the individual. If the individual is the sole proprietor of a business, the writ may also be delivered to any person designated by the individual to accept service of a writ of garnishment. If the individual maintains an office for the conduct of business, office delivery may be made under subsection (6) of this section.

(b) If the property of the debtor is in the possession, control or custody of a partnership other than a limited partnership, the writ may be delivered to any partner or to any person designated by the partnership to accept service of a writ of garnishment. If the partnership is a limited partnership, the writ of garnishment may be delivered only to a general partner or to a person designated by the partnership to accept service. If the partnership maintains an office for the conduct of business, office delivery may be made under subsection (6) of this section.

(c) If the property of the debtor is in the possession, control or custody of a corporation, the writ may be delivered to any officer or managing agent of the corporation or to any person designated by the corporation to accept service.

(d) If the property of the debtor is in the possession, control or custody of a limited liability company, the writ may be delivered to any member of the company or to any person designated by the company to accept service.

(e) If the property of the debtor is in the possession, control or custody of a financial institution, the writ may be delivered to the manager, assistant manager or other designated person at any office or branch of the financial institution where deposits are received or that has been designated by the institution as a place for receiving writs of garnishment. Delivery of a writ in the manner prescribed in this paragraph is effective to garnish all property of the debtor held at all offices and branches of the financial institution located in this state.

(f) If the property of the debtor is in the possession, control or custody of a public body, as defined in ORS 174.109, the writ may be delivered to the board, department, institution, commission or officer charged with approving a claim for the property, or to such person or place as may be designated by the public body.

(2) Notwithstanding ORS 78.1120 (2), if the property of the debtor is money that is owed to the debtor that is not evidenced by a negotiable instrument, certificate, document or similar instrument, the writ of garnishment must be delivered to the person who owes the money in the manner provided by subsection (1) of this section.

(3) Notwithstanding ORS 78.1120 (2), if the property of the debtor is stock in a corporation, other than stock represented by a negotiable certificate or similar instrument, the writ of garnishment must be delivered to the corporation in the manner provided by subsection (1) of this section.

(4) Notwithstanding ORS 77.6020 and 78.1120, if the property of the debtor is a negotiable instrument, certificate, document or similar instrument, the writ of garnishment must be delivered to the person having possession of the instrument in the manner provided by subsection (1) of this section. The garnishment does not limit the rights of a holder in due course of a negotiable instrument under ORS 73.0302, a holder to whom a negotiable document has been duly negotiated under ORS 77.5010 or a protected purchaser of a security under ORS 78.3030.

(5) If the property of the debtor is an interest of an heir or legatee in an estate of a decedent, the writ of garnishment must be delivered to the personal representative of the estate in the manner provided by subsection (1) of this section.

(6) For the purposes of subsection (1)(a) and (b) of this section, office delivery may be made by leaving all of the items required by ORS 18.650 (1) at the office during normal working hours with the person who is apparently in charge. If office delivery is used, the person delivering the writ, as soon as reasonably possible, shall cause to be mailed by first class mail all of the items required by ORS 18.650 (1) to the garnishee at the garnishee's place of business or such other place under the circumstances that is most reasonably calculated to apprise the garnishee of the garnishment, together with a statement of the date, time and place at which office delivery was made. Office delivery under this subsection is effective upon the receipt of the writ by the person who is apparently in charge of the office. [2001 c.249 §18; 2003 c.85 §7; 2005 c.269 §1]



Section 18.658 - Documents to be delivered to debtor.

(a) A copy of the writ of garnishment.

(b) The original of the debt calculation form.

(c) A notice of exemptions form in substantially the form provided by ORS 18.845.

(d) A challenge to garnishment form in substantially the form provided by ORS 18.850, with the names and addresses of the garnishor and garnishee entered by the garnishor.

(2) A person serving a writ of garnishment may meet the requirements of subsection (1) of this section by mailing the documents to the address of the debtor that appears in the writ of garnishment. If an address for the debtor does not appear in the writ, the person serving the writ need not comply with subsection (1) of this section. [2001 c.249 §19; 2003 c.85 §8]



Section 18.665 - Duties generally.

(2) The duty of a garnishee to hold and deliver property is not affected by joint ownership of the property. If a garnishee holds property that is owned, or appears to be owned, by the debtor and one or more other persons, the garnishee must still hold and deliver all of the property, or as much of the property as is necessary to satisfy the garnishment.

(3) If a single writ is issued for two or more joint debtors under ORS 18.607 (5) and the garnishable property in the garnishee's possession, control or custody exceeds the amount necessary to satisfy the garnishment, the garnishee must hold and deliver as much of the property as is necessary to satisfy the garnishment but may select, in the sole discretion of the garnishee, the property to hold and deliver without regard to which of the joint debtors owns the property. [2001 c.249 §20; 2003 c.85 §9; 2009 c.430 §6]



Section 18.668 - Immunity by payment to court administrator or delivery to sheriff.

(2) If the garnishee makes payment of garnished money to the garnishor or to the court administrator under subsection (1) of this section, or delivers garnished property to the sheriff in the manner provided by ORS 18.600 to 18.850, the garnishee is discharged from liability to the creditor for the value of the money paid or property delivered.

(3) If the garnishee requests a receipt, the sheriff or court administrator shall provide the garnishee with a receipt for any property delivered to the sheriff or payment made to the court administrator.

(4) A garnishor or the garnishor's attorney may disclose the full Social Security number for a debtor to a garnishee if the garnishee requests the number for the purpose of identifying the debtor.

(5) A garnishee is not liable to any person by reason of using all or part of a debtor's Social Security number for the purpose of identifying the debtor. [2001 c.249 §21; 2003 c.576 §54; 2009 c.230 §4]



Section 18.670 - Exceptions to garnishee's duties.

(2) The duty of a garnishee to hold or deliver any property under a writ of garnishment is not breached if the property is removed from the possession, control or custody of the garnishee before the garnishee can act to stop that removal through the exercise of reasonable care. [2001 c.249 §22]



Section 18.672 - Duties of personal representative who is garnished.



Section 18.680 - Response required; time.

(2) Except as provided in subsection (3) of this section, a garnishee response must be delivered by the garnishee not later than seven calendar days after the date on which the writ of garnishment was delivered to the garnishee.

(3) If the seventh calendar day after delivery of a writ of garnishment is a Saturday, Sunday or legal holiday, a garnishee response must be delivered by the garnishee on or before the next following day that is not a Saturday, Sunday or legal holiday. [2001 c.249 §24]



Section 18.682 - When response not required.

(1) The writ of garnishment is not delivered to the garnishee within the time provided under ORS 18.609;

(2) The garnishor fails to serve the garnishee with all items required under ORS 18.650;

(3) The garnishee receives a release of garnishment issued under ORS 18.770; or

(4) Any other law or court order directs that the response not be made. [2001 c.249 §25]



Section 18.685 - Contents of response; manner of making payment.

(1) If the garnishee discovers that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the debtor and the petition was filed after the date shown on the face of the writ as the date on which the judgment was entered or otherwise first became subject to garnishment.

(2) If the garnishee does not employ the debtor and the garnishee does not have any garnishable property of the debtor in the possession, control or custody of the garnishee, the garnishee must so note on the response.

(3) If the garnishee employs the debtor, the garnishee must so state on the response and make all other responses required by this section or ORS 18.688. The garnishee must thereafter make payment under the writ in the manner provided by ORS 18.735.

(4) If the garnishee has any cash belonging to the debtor that is garnishable, or the garnishee owes any money to the debtor other than wages that is due as of the time the response is made, the garnishee must so note on the response. The garnishee must make payment with the response in the manner provided by ORS 18.730 of the amount subject to the garnishment, or of such amount as will satisfy the garnishment, whichever amount is less.

(5) If the garnishee owes any money to the debtor other than wages that is not due as of the time the response is made but that will become due within 45 days after the time the writ is delivered, the garnishee must so note on the response. When the money becomes due, the garnishee must make payment in the manner provided by ORS 18.732 of the amount subject to the garnishment, or of such amount as will satisfy the garnishment, whichever amount is less.

(6) Except as provided in ORS 18.618 (1)(a)(F), if the garnishee owes any money to the debtor other than wages that is not due as of the time the response is made and the money will not become due within 45 days after the time the writ is delivered, the garnishee must so note on the response. The garnishee must thereafter comply with ORS 18.750 to 18.760.

(7) If the garnishee has any garnishable property of the debtor in the possession, control or custody of the garnishee that is not cash or owed money, the garnishee must so note on the response. The garnishee must thereafter comply with ORS 18.750 to 18.760.

(8) If the garnishee can determine from the writ that the garnishee may owe money to or hold garnishable property of the debtor, but is not sure what or how much, the garnishee must so state on the response and must state that the garnishee will file an amended response when the garnishee determines what or how much money or property the garnishee owes or holds.

(9) If the garnishee determines that the writ of garnishment does not comply on its face with ORS 18.600 to 18.850, or if the garnishee is unable to determine the identity of the debtor from the information contained in the writ, the writ of garnishment is ineffective to garnish the property of the debtor. The garnishee must so note on the response and provide an explanation.

(10) If, before delivering the garnishee response, the garnishee receives an order to withhold income issued under ORS chapter 25 that applies to the income of the debtor, the garnishee must so note on the response. The garnishee must provide details of the order to withhold income, including the name of the agency serving the order, the date the order was served on the garnishee and the amount to be withheld. If the garnishee employs the debtor, the garnishee must make the responses required under ORS 18.688.

(11) If the garnishee receives notice of a challenge to the garnishment before delivering the response, the garnishee must so note on the response. The garnishee must thereafter comply with ORS 18.708. [2001 c.249 §26; 2005 c.542 §65; 2007 c.496 §5; 2009 c.430 §7]



Section 18.688 - Response of garnishee who is employer of debtor.



Section 18.690 - Delivery of garnishee response.

(a) The original of the response to the garnishor;

(b) A copy of the response to the debtor; and

(c) A copy of the response to the court administrator for the court specified in the writ of garnishment as having authority over the writ.

(2) The garnishee shall not mail or personally deliver a copy of the garnishee response to the court administrator if:

(a) The garnishee discovers that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the debtor after the debt was adjudicated as provided in ORS 18.605, and the garnishee will not make payments or deliver property under the writ pursuant to ORS 18.618 (3); or

(b) The garnishee does not employ the debtor and the garnishee has no property of the debtor in the garnishee's possession, control or custody that is garnishable property.

(3) For the purpose of compliance with ORS 18.680, delivery of a garnishee response under this section is accomplished upon mailing or upon personal delivery of the response. [2001 c.249 §28; 2003 c.85 §10; 2003 c.576 §56; 2005 c.391 §5]



Section 18.692 - Supplemental garnishee response.

(a) The garnishee discovers that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the debtor under section 301, 302 or 303 of the United States Bankruptcy Code (11 U.S.C. 101 to 1330) after the debt was adjudicated as provided in ORS 18.605; or

(b) The garnishee receives an order to withhold income that is entitled to priority under ORS 25.375.

(2) The supplemental garnishee response required under this section must be in substantially the form provided in the instructions to garnishee form set forth in ORS 18.838. [2001 c.249 §29; 2003 c.85 §11]



Section 18.700 - Manner of making challenge to garnishment.

(a) To assert that the amount specified in the writ of garnishment as being subject to garnishment is greater than the total amount owed by the debtor to the creditor; or

(b) To assert that property is not garnishable property.

(2) A debtor may make a challenge to a garnishment by completing the challenge to garnishment form provided by ORS 18.850, or a substantially similar form, and by delivering, in person or by first class mail, the original of the completed form to the court administrator for the court specified in the writ of garnishment as the court with authority over the writ and a copy of the completed form to the garnishor. A challenge to a garnishment must be delivered:

(a) Within 120 days after a copy of the writ of garnishment is delivered to the debtor, if the garnishee is the employer of the debtor and the challenge is based on an exemption that is claimed for wages earned by the debtor from the garnishee; or

(b) Within 30 days after a copy of the writ of garnishment is delivered to the debtor, if the challenge is made on any other basis.

(3) Upon receiving a challenge to a garnishment under subsection (2) of this section, the court administrator shall retain all payments sent to the court administrator under ORS 18.705 and 18.708 until such time as the court enters a decision on the challenge. The court administrator shall reject any payment that is received after the challenge is made and that is not payable to the court, and the court administrator shall return the payment to the garnishee with instructions to reissue the payment as payable to the court.

(4) A court shall not require the payment of any fee for the filing of a challenge to a garnishment.

(5) A challenge to a garnishment may be used only for the purposes specified in this section and ORS 18.725. [2001 c.249 §30; 2003 c.85 §12; 2003 c.576 §57]



Section 18.702 - Notice to garnishor and garnishee of challenge to garnishment.

(2) The court administrator shall provide the notice of a challenge required by subsection (1) of this section to:

(a) The garnishor.

(b) The garnishee, unless the court administrator knows that the garnishee has already delivered all garnishable property to the garnishor.

(c) The sheriff of the county identified in any notice delivered to the court administrator under ORS 18.755 (5). [2001 c.249 §31; 2003 c.576 §58]



Section 18.705 - Duties of garnishor and creditor created by challenge to garnishment.

(2) Except as provided in subsection (4) of this section, if the garnishor is not a creditor, upon receiving notice of a challenge to a garnishment under ORS 18.702, the garnishor must promptly send to the court specified in the writ of garnishment all amounts received under the writ that have not been delivered to the creditor and that the debtor has claimed to be exempt or not subject to garnishment. The creditor must promptly send to the court specified in the writ all amounts that the creditor has received under the writ and that the debtor has claimed to be exempt or not subject to garnishment.

(3) Payments made to the court under this section must be in cash or by check made payable to the court. If the payment has not reached the court by the time of the hearing under ORS 18.710, the court administrator shall so notify the judge presiding at the hearing. If the court determines that any of the garnished money should be disbursed to the debtor and the payment has not reached the court by the time of that determination, the court may issue an order requiring that the garnishor or creditor appear and show cause why the garnishor or creditor should not be held in contempt. In addition to contempt proceedings, the court may require the garnishor or creditor to pay attorney fees under ORS 20.105. A court's imposition of sanctions under this subsection does not limit any remedy otherwise available to the debtor.

(4) This section does not apply if the garnishor or creditor is not allowed by law to disburse the payment to the court.

(5) The receipt of a challenge to a garnishment does not affect the requirement under ORS 18.755 (1) that the garnishor mail or deliver a written request for sale of property, and pay the fees determined by the sheriff under ORS 18.755 (3), not later than 20 days after the garnishee delivers the garnishee response to the court administrator for the court specified in the writ of garnishment as having authority over the writ. The garnishor must note upon the request for sale that a challenge to the garnishment has been made by the debtor. [2001 c.249 §32; 2003 c.85 §13; 2003 c.304 §2; 2003 c.576 §59]



Section 18.708 - Duties of garnishee created by challenge to garnishment.

(2) Upon receiving notice of a challenge under ORS 18.702, a garnishee who holds any property described in ORS 18.750 must hold the garnished property for the period specified in ORS 18.752 (1). If the sheriff informs the garnishee before the end of the period specified in ORS 18.752 (1) that the property held by the garnishee will be sold, the garnishee shall continue to hold the property until receiving further directions from the court. [2001 c.249 §33; 2003 c.576 §60]



Section 18.710 - Hearing on challenge to garnishment.

(2) Hearings on a challenge to a garnishment may be held by telecommunication.

(3) The debtor has the burden to prove timely delivery of a challenge to a garnishment. [2001 c.249 §34; 2003 c.85 §14; 2003 c.576 §61]



Section 18.712 - Allowance or denial of challenge.

(2) Except as provided in subsection (3) of this section, any amount determined to be garnishable property that is not exempt after a hearing shall be mailed to the garnishor within 10 judicial days after the court's order denying the challenge as to that amount.

(3) The Judicial Department may by written policy establish time limitations different from the 10-day period provided in subsections (1) and (2) of this section for the delivery of amounts after a judicial determination on a challenge to a garnishment. The time limitations established by the department may be longer or shorter than the 10-day period. The policy may provide for a period longer than 10 days for a category of payments only if the department determines that the category is subject to special circumstances that create substantial difficulties in meeting a requirement of delivery within 10 days. The policy shall provide for delivery in less than 10 days for any category of payments that the department determines can be delivered within a shorter period of time. The department shall consider federal guidelines and rules relating to the timing of transactions in financial institutions in developing a policy under this subsection. Any policy adopted under this subsection applies to all courts of this state, except that municipal courts and justice courts are not bound by any requirement that a category of payments be delivered in less than 10 days. [2001 c.249 §35; 2003 c.576 §62]



Section 18.715 - Sanctions.

(2) The court shall order a creditor to return any property that is garnished under a writ of garnishment and that was exempt from garnishment or not subject to garnishment, and shall order the creditor to pay a penalty of $200 to the debtor in addition to all costs and reasonable attorney fees incurred by the debtor in recovering the property and penalty, if:

(a) The creditor is the garnishor and fails to provide in the writ any address for the debtor that is known to the creditor; or

(b) The creditor is not the garnishor and fails to provide to the garnishor any address for the debtor that is known to the creditor.

(3) The imposition of sanctions under this section does not limit any remedy otherwise available to the creditor or debtor. [2001 c.249 §36]



Section 18.718 - Special procedures for writs issued for past due support.

(a) Challenge the enforcement of the past due support in the appropriate tribunal of the state upon whose request the writ was issued as indicated in the writ of garnishment; or

(b) File a challenge to the garnishment with the court administrator for the court in the county in which the property was located when the writ was delivered, if the debtor pays the filing fee required for an appearance and files with the court administrator copies of the writ of garnishment, the debt calculation form and the garnishee response delivered to the debtor under ORS 18.658.

(2) When a challenge to a garnishment is filed under this section, the court administrator shall enter the filing in the court register and the court shall decide the challenge in the manner provided by ORS 18.710.

(3) Immediately upon receipt of a notice of a challenge to a garnishment under this section, the issuer of the writ shall file with the court administrator a response to the challenge, attaching copies of the writ of garnishment and garnishee response, and any supporting documentation necessary or helpful to the court in making a determination on the challenge. [2001 c.249 §36a; 2003 c.576 §63; 2007 c.493 §17]



Section 18.725 - Claim by person other than debtor for all or part of garnished property.



Section 18.730 - Payment of money under writ; garnishor's duty to hold payments.

(2) Except as provided in ORS 18.645 and 18.745, a garnishor receiving a payment under a writ of garnishment must hold the payment for a period of 10 days after receipt. The payments must be held in this state, must be clearly identifiable and must be held separate and apart from any account used for operating a business or used to pay personal or business expenses. A payment under a writ may be commingled with other garnished money.

(3) If a garnishee receives notice of a challenge to the garnishment from the court administrator under ORS 18.702, the garnishee shall cease making payments to the garnishor and shall make all further payments to the court administrator in the manner provided by ORS 18.708.

(4) Notwithstanding subsection (1) of this section, if a creditor is a state agency as defined by ORS 183.750, the garnishor may require that checks issued for payments under a writ be made payable to the garnishor or to such other person as designated by the garnishor. A state agency may modify the forms provided in ORS 18.600 to 18.850 to reflect the provisions of this subsection. [2001 c.249 §38; 2003 c.85 §15; 2003 c.576 §65]



Section 18.732 - Money owed to debtor that is due within 45 days.

(2) If the garnishee receives notice of a challenge to the garnishment at any time before the garnishee mails or delivers the amount due, the garnishee shall comply with ORS 18.708. [2001 c.249 §39]



Section 18.735 - Payment of wages subject to garnishment.

(1) The garnishee must make an initial payment when the garnishee next pays any wages to the debtor. The payment must be for all wages that were owing to the debtor on the date that the writ was delivered to the garnishee, and all amounts that are being paid to the debtor for work performed after the writ was delivered and before issuance of the paycheck. The garnishee must compute the amount of wages subject to garnishment using the wage exemption calculation form provided by ORS 18.840 and must mail a copy of the completed form along with the first payment under the writ.

(2) Unless the writ of garnishment is satisfied or released, the garnishee must make subsequent payments under the writ whenever the garnishee makes any payment of wages to the debtor during the period specified in ORS 18.625. Each time there is any change in the debtor's pay period or any change in the amount paid to the debtor during the debtor's pay period, the garnishee must complete a new wage exemption calculation form and mail a copy of the completed form along with the payment.

(3) Unless the writ of garnishment is satisfied or released sooner, the garnishee must make a final payment under the writ when the garnishee next makes a payment of wages to the debtor after the writ expires under the provisions of ORS 18.625. The payment must be for all wages that were owing to the debtor on the date that the writ expires. The garnishee must complete a new wage exemption calculation form and mail a copy of the completed form along with the final payment. [2001 c.249 §40]



Section 18.736 - Processing fee.

(2) The fee provided for in this section may not be collected if withholding of the fee would reduce the debtor's net disposable income below the minimum amounts prescribed by ORS 18.385. [2003 c.779 §3; 2009 c.529 §1]



Section 18.738 - Acceptance or rejection of payments by court administrator.

(2) The court administrator may return to the garnishee any payment received from the garnishee unless the garnishee has delivered a garnishee response to the court in the manner required by ORS 18.690 or has provided a statement to the court administrator that the payment is a voluntary payment on behalf of the debtor to be applied toward satisfaction of the garnishment or is a payment under another law or court order that requires or allows the garnishee to pay money to the court. [2001 c.249 §41; 2003 c.576 §66]



Section 18.740 - Payments erroneously sent to court.

(2) The court administrator is not liable for interest on money erroneously sent to the court if the court administrator transmits the money to the garnishor in a timely manner. [2001 c.249 §42; 2003 c.576 §67]



Section 18.742 - Crediting of payments against debt.

(2) If a garnishee makes payment to the court, the payment shall be credited against the debt on the date the court administrator disburses payment to the garnishor, unless the court otherwise orders. This subsection applies even if the garnishee makes payment to the court in error or when the court administrator holds money pending a decision on a challenge to the garnishment. [2001 c.249 §43; 2003 c.576 §68]



Section 18.745 - Excess payments.



Section 18.750 - Application of ORS 18.750 to 18.760.

(2) The provisions of ORS 18.750 to 18.760 apply to:

(a) Except as provided in ORS 18.618 (1)(a)(F), any money owed by a garnishee to a debtor the payment of which is not due at the time the writ of garnishment is delivered to the garnishee and the payment of which does not become due within 45 days after the date of delivery;

(b) Property of the debtor that the garnishee holds under an unexpired bailment or lease;

(c) Property of the debtor in which the garnishee has a security interest that was granted to the garnishee by the debtor before the delivery of the writ; and

(d) Any other garnishable property that is not payable in money.

(3) The property described in subsection (2)(a) to (c) of this section must be delivered by the garnishee to the purchaser in the manner provided by ORS 18.758 (3) if the interest of the debtor in the property is sold by the sheriff under ORS 18.758. Subject to the provisions of ORS 18.755, the garnishee must deliver to the sheriff any other garnishable property that is not payable in money upon receiving notice from the sheriff under ORS 18.755 (4). [2001 c.249 §45; 2005 c.542 §64; 2007 c.496 §6]



Section 18.752 - Garnishee duties.

(2) If the garnishee is not contacted by the sheriff before the end of the 30-day period provided for in subsection (1) of this section, the garnishment is of no further force or effect with respect to the property and the garnishee may deal with the garnished property as if the writ had not been delivered to the garnishee. [2001 c.249 §46; 2003 c.304 §3; 2003 c.576 §69a]



Section 18.755 - Request for sale; sheriff's fees.

(2) A sale of the property described in ORS 18.750 may be conducted under ORS 18.750 to 18.760 only by the sheriff of the county in which the writ was delivered or, if the property is not located within the county in which the writ was delivered, by the sheriff of the county in which the property is located.

(3) A garnishor may request that the sheriff of a county described in subsection (2) of this section provide a statement to the garnishor of the fees that the sheriff will charge for conducting a sale of property that is described in ORS 18.750. The sheriff shall conduct such investigation as may be necessary to determine the difficulty of conducting any sale of the property under ORS 18.758, including any costs that the sheriff may incur in taking into possession any of the property described in ORS 18.750 (3). The sheriff shall determine whether the property described in ORS 18.750 (3) should be taken into possession of the sheriff, or whether the sheriff should enter into an agreement with the garnishee for the garnishee to continue to hold the property pending sale by the sheriff. The sheriff shall provide the statement of fees to the garnishor not later than five days after the garnishor requests the statement.

(4) If the garnishor mails or delivers a written request for sale of property and pays the sheriff fees determined under subsection (3) of this section within the time allowed by subsection (1) of this section, the sheriff shall promptly mail or deliver a written notice to the garnishee. The notice shall direct the garnishee to:

(a) Hold all property described in ORS 18.750 (2)(a) to (c) until the garnishee receives further instructions with respect to disposition of the property; and

(b) Deliver all property described in ORS 18.750 (2)(d) to the sheriff, unless the sheriff has agreed with the garnishee that the property should continue to be held by the garnishee pending sale.

(5) Upon sending a notice to a garnishee under subsection (4) of this section, the sheriff shall mail or deliver a copy of the notice to the court administrator for the court with authority over the writ.

(6) A sheriff is not liable to the garnishor, the debtor or any other person for loss of, or damage to, property that is not delivered to the sheriff pending sale of the property. [2001 c.249 §47; 2003 c.304 §4; 2003 c.576 §69; 2011 c.195 §3]







